Exhibit 10.1

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 29, 2009

 

between

 

SINCLAIR TELEVISION GROUP, INC.

 

The GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

36

SECTION 1.03. Call Letters for Stations

36

SECTION 1.04. Terms Generally

36

SECTION 1.05. Accounting Terms; GAAP

37

 

 

ARTICLE II THE CREDITS

38

 

 

SECTION 2.01. The Credits

38

SECTION 2.02. Loans and Borrowings

40

SECTION 2.03. Requests for Borrowings

40

SECTION 2.04. Letters of Credit

41

SECTION 2.05. Funding of Borrowings

46

SECTION 2.06. Interest Elections

46

SECTION 2.07. Termination and Reduction of the Commitments

48

SECTION 2.08. Repayment of Loans; Evidence of Debt

48

SECTION 2.09. Prepayment of Loans

50

SECTION 2.10. Fees

52

SECTION 2.11. Interest

53

SECTION 2.12. Alternate Rate of Interest

54

SECTION 2.13. Increased Costs

54

SECTION 2.14. Break Funding Payments

55

SECTION 2.15. Taxes

56

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

57

SECTION 2.17. Mitigation Obligations; Replacement of Lenders

58

SECTION 2.18. Defaulting Lender

59

 

 

ARTICLE III GUARANTEE

59

 

 

SECTION 3.01. The Guarantee

59

SECTION 3.02. Obligations Unconditional

60

SECTION 3.03. Reinstatement

60

SECTION 3.04. Subrogation

61

SECTION 3.05. Remedies

61

SECTION 3.06. Instrument for the Payment of Money

61

SECTION 3.07. Continuing Guarantee

61

SECTION 3.08. Rights of Contribution

61

SECTION 3.09. General Limitation on Guarantee Obligations

62

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

62

 

 

SECTION 4.01. Organization; Powers

62

SECTION 4.02. Authorization; Enforceability

62

SECTION 4.03. Governmental Approvals; No Conflicts

62

SECTION 4.04. Financial Condition; Material Adverse Change

63

SECTION 4.05. Properties

63

SECTION 4.06. Litigation and Environmental Matters

64

SECTION 4.07. Compliance with Laws and Agreements

66

SECTION 4.08. Investment Company Status

66

SECTION 4.09. Taxes

66

SECTION 4.10. ERISA

66

SECTION 4.11. Disclosure

66

SECTION 4.12. Use of Credit

66

SECTION 4.13. Indebtedness and Liens

67

SECTION 4.14. Subsidiaries and Investments

67

SECTION 4.15. Broadcast Licenses

67

SECTION 4.16. Solvency

68

SECTION 4.17. Security Documents

68

SECTION 4.18. Real Property

69

 

 

ARTICLE V CONDITIONS

69

 

 

SECTION 5.01. Amendment and Restatement Effective Date

69

SECTION 5.02. Each Credit Event

72

SECTION 5.03. Each Incremental Loan

72

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

73

 

 

SECTION 6.01. Financial Statements and Other Information

73

SECTION 6.02. Notices of Material Events

75

SECTION 6.03. Existence; Conduct of Business

75

SECTION 6.04. Payment of Obligations

76

SECTION 6.05. Maintenance of Properties; Insurance

76

SECTION 6.06. Books and Records; Inspection Rights

77

SECTION 6.07. Compliance with Laws and Contractual Obligations

77

SECTION 6.08. Use of Proceeds and Letters of Credit

77

SECTION 6.09. Non-Media Subsidiaries; Ownership of Subsidiaries; Unrestricted
Subsidiaries

77

SECTION 6.10. Designated SBG Subsidiaries

78

SECTION 6.11. Collateral and Guarantee Requirement; Further Assurances

80

SECTION 6.12. Post-Effective Date Matters

81

SECTION 6.13. Tender Offer

81

 

 

ARTICLE VII NEGATIVE COVENANTS

82

 

 

SECTION 7.01. Indebtedness

82

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.02. Liens

84

SECTION 7.03. Mergers, Consolidations, Etc.

86

SECTION 7.04. Acquisitions

86

SECTION 7.05. Dispositions

88

SECTION 7.06. Lines of Business

89

SECTION 7.07. Investments

89

SECTION 7.08. Restricted Payments

90

SECTION 7.09. Transactions with Affiliates

92

SECTION 7.10. Restrictive Agreements

92

SECTION 7.11. Certain Financial Covenants

93

SECTION 7.12. Certain Other Indebtedness

94

SECTION 7.13. Modifications of Certain Documents

94

SECTION 7.14. License Subsidiaries

94

SECTION 7.15. Program Services Agreements and Outsourcing Agreements

95

SECTION 7.16. Limitation on Cure Rights

96

SECTION 7.17. Sale and Leaseback Transactions

96

SECTION 7.18. Covenants Applicable to Holding Company

97

SECTION 7.19. Hedging Agreements

97

 

 

ARTICLE VIII EVENTS OF DEFAULT

98

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

101

 

 

ARTICLE X MISCELLANEOUS

106

 

 

SECTION 10.01. Notices

106

SECTION 10.02. Waivers; Amendments

107

SECTION 10.03. Expenses; Indemnity; Damage Waiver

108

SECTION 10.04. Successors and Assigns

109

SECTION 10.05. Survival

111

SECTION 10.06. Counterparts; Integration; Effectiveness

112

SECTION 10.07. Severability

112

SECTION 10.08. Right of Setoff

112

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process

112

SECTION 10.10. WAIVER OF JURY TRIAL

113

SECTION 10.11. Headings

113

SECTION 10.12. Confidentiality

114

SECTION 10.13. Cure of Defaults by the Administrative Agent or the Lenders

114

SECTION 10.14. USA PATRIOT Act

115

SECTION 10.15. Effect of Amendment and Restatement

115

SECTION 10.16. Termination of Lehman’s Revolving Commitment

115

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

-

Revolving Commitments

 

SCHEDULE 1.01(b)

-

Owned Stations

 

SCHEDULE 1.01(c)

-

Contract Stations

 

SCHEDULE 2.04(a)

-

Existing Letters of Credit

 

SCHEDULE 4.01

-

Organization; Powers

 

SCHEDULE 4.06(a)

-

Litigation

 

SCHEDULE 4.06(b)

-

Environmental Matters

 

SCHEDULE 4.13(b)

-

Existing Liens

 

SCHEDULE 4.14(a)

-

Subsidiaries

 

SCHEDULE 4.14(b)

-

Existing Investments

 

SCHEDULE 4.15

-

Broadcast Licenses

 

SCHEDULE 4.17

-

Filing Offices

 

SCHEDULE 4.18(a)

-

Real Property — Owned

 

SCHEDULE 4.18(b)

-

Real Property – Leased

 

SCHEDULE 6.10(e)

-

Excluded Holding Company Subsidiaries

 

SCHEDULE 7.01(b)

-

Existing Indebtedness

 

SCHEDULE 7.08(c)

-

Certain Holding Company Investments

 

SCHEDULE 7.10

-

Restrictive Agreements

 

 

 

EXHIBIT A

-

Form of Security Agreement

 

EXHIBIT B-1

-

Form of Borrower Subsidiary Joinder Agreement

 

EXHIBIT B-2

-

Form of SBG Subsidiary Joinder Agreement

 

EXHIBIT C

-

Form of Assignment and Assumption

 

EXHIBIT D

-

Form of Consent and Agreement

 

EXHIBIT E

-

Form of Second Lien Intercreditor Agreement

 

EXHIBIT F

-

Form of Mortgage

 

EXHIBIT G-1

-

Form of Tranche B Term Loan Lender Addendum

 

EXHIBIT G-2

-

Form of Revolving Lender Addendum

 

 

iv

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of
October October 29, 2009 between SINCLAIR TELEVISION GROUP, INC., the GUARANTORS
party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The Borrower, the Holding Company and the Subsidiary Guarantors are parties to
the Third Amended and Restated Credit Agreement dated as of December 21, 2006
(as heretofore modified and supplemented and in effect on the date hereof, the
“Existing Credit Agreement”) with several banks and other financial institutions
or entities parties as lenders thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  The parties to the Existing Credit Agreement have agreed
to amend the Existing Credit Agreement in certain respects and to restate the
Existing Credit Agreement as so amended as provided in this Agreement (and, in
that connection, certain lenders not currently party to the Existing Credit
Agreement shall become a party as lenders hereunder), effective upon the
satisfaction of certain conditions precedent set forth in Section 5.01. 
Accordingly, the parties hereto agree that on the Fourth Restatement Effective
Date (as defined below) the Existing Credit Agreement shall be amended and
restated as follows:

 


ARTICLE I




DEFINITIONS


 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“8% Senior Subordinated Notes” means each series of 8% Senior Subordinated Notes
due 2012 evidenced or provided by the 8% Senior Subordinated Note Indenture
(including the senior subordinated notes issued by the Borrower from time to
time thereunder and the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$224,663,000 outstanding as of September 30, 2009.

 

“8% Senior Subordinated Note Indenture” means the Indenture dated as of
March 14, 2002 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association (as successor to Wachovia Bank,
National Association) as trustee, relating to the 8% Senior Subordinated Notes,
as amended or supplemented from time to time.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or
(ii) any business engaged in an activity permitted under Section 7.06,
(b) (i) the acquisition by the Borrower or any of its Subsidiaries in accordance
with the terms hereof of (x) substantially all of the assets (other than
Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by the definition of “Program
Services Agreement” in this Section with respect to such station, (c) the
consummation of the

 

--------------------------------------------------------------------------------


 

acquisition of assets by the Borrower or any of its Subsidiaries pursuant to the
exercise of an option referred to in the preceding clause (b)(i)(y), together
with the termination of the related Program Services Agreement referred to in
the preceding clause (b)(ii), and (d) the acquisition of assets or Capital Stock
of any Person pursuant to an exchange permitted by Section 7.05(c).  As used in
this definition, the acquisition of assets shall be deemed to include reference
to the acquisition of the voting Capital Stock of the Person that owns such
assets and references to the acquisition and exercise of an option to acquire
assets shall be deemed to include the acquisition and exercise of the option to
acquire voting Capital Stock of the Person that owns such assets.

 

“Additional Second Priority Debt” means the Permitted Second Priority
Refinancing Debt incurred pursuant to Section 7.01(j) (including the Guarantees
of such Indebtedness provided by any Guarantor thereunder).  Additional Second
Priority Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Additional Second Priority Debt Documents” means the agreements and instruments
evidencing or providing for the Additional Second Priority Debt, including the
Additional Second Priority Debt Indentures, and all other documents executed and
delivered from time to time with respect thereto (including all agreements,
documents and instruments that create or purport to create Liens or Guarantees
in favor of the holders thereof (or their Representatives)).

 

“Additional Second Priority Debt Indentures” means the indenture or indentures
under which the Additional Second Priority Debt shall be issued or incurred.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
solely by reason of his or her being a director, officer or employee of the
Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries shall
not be deemed to be Affiliates of each other.

 

“Aggregate Consideration” means, in connection with any Acquisition, the
aggregate consideration, in whatever form (including cash payments, the
principal amount of promissory notes and Indebtedness assumed, the aggregate
amounts payable to acquire, extend and exercise any option, the aggregate amount
payable under non-competition agreements and management agreements, and the fair
market value of other property delivered) paid, delivered or assumed by the
Borrower and its Subsidiaries for such Acquisition.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period (but without regard to the proviso in the definition of
“Adjusted LIBO Rate”) (the “Relevant Adjusted LIBO Rate”) on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for the

 

2

--------------------------------------------------------------------------------


 

avoidance of doubt, the Relevant Adjusted LIBO Rate for any day shall be based
on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on such day; provided, further, that, for purposes of Revolving ABR
Loans held by the Extending Revolving Lenders, Swing Line Loans, ABR Loans that
are Tranche B Term Loans and the Tranche B-1 Term Loans, the Alternate Base Rate
shall in no event at any time be less than 3.00% per annum.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate, respectively.

 

“Applicable Letter of Credit Fee Rate” means, for any day, (a) with respect to
the Non-Extending Revolving Lenders and their LC Exposure, the Applicable Margin
for Revolving Eurodollar Loans of the Non-Extending Revolving Lenders or
(b) with respect to the Extending Revolving Lenders and their LC Exposure, the
Applicable Margin for Revolving Eurodollar Loans of the Extending Revolving
Lenders.

 

“Applicable Margin” means, for any day, (a) with respect to Revolving Loans,
(i) with respect to the Non-Extending Revolving Lenders, the applicable rate per
annum set forth under the heading “ABR Margin” or “Eurodollar Margin” in the
Original Revolving Facility Pricing Grid based upon the Total Indebtedness Ratio
as of the most recent determination date (or otherwise determined in accordance
with the definition of “Original Revolving Facility Pricing Grid”) or (ii) with
respect to the Revolving Loans held by the Extending Revolving Lenders, (i) with
respect to ABR Loans, 3.00% and (ii) with respect to Eurodollar Loans, 4.00%;
(b) with respect to Tranche B Term Loans, (i) with respect to ABR Loans, 3.50%
and (ii) with respect to Eurodollar Loans, 4.50%; (c) with respect to the
Tranche B-1 Term Loans (which may only be ABR Loans), 3.50%; and (d) with
respect to Incremental Loans of any Series, the rate per annum for such
Incremental Loan (and with respect to each Type of Loan) agreed to by the
Borrower and the respective Incremental Lender in the related Incremental Loan
Amendment.

 

“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment, and (b) with respect to any Lender in respect of any indemnity claim
under Section 10.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of each of the Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of each of the Classes
hereunder.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

 

“Applicable Revolving Commitment Fee Rate” means, for any day, (a) with respect
to the Non-Extending Revolving Lenders and their Revolving Commitments, the
applicable rate per annum set forth under the heading “Applicable Commitment Fee
Rate” in the Original Revolving Facility Pricing Grid based upon the Total
Indebtedness Ratio as of the most recent determination date (or otherwise
determined in accordance with the definition of “Original Revolving Facility
Pricing Grid”) or (b) with respect to the Extending Revolving Lenders and their
Revolving Commitments, at any time from and after the Fourth Restatement
Effective Date 0.75%, provided that (i) if the Total Indebtedness Ratio as of
the end of any fiscal quarter of the Borrower’s fiscal year ending after the
Fourth Restatement Effective Date shall be less than 4.00 to 1.00 (and the
Borrower shall have delivered its consolidated financial

 

3

--------------------------------------------------------------------------------


 

statements with respect to such fiscal quarter pursuant to
Section 6.01(a) or (b) and the related certificate of a Financial Officer
pursuant to Section 6.01(c)), the Applicable Revolving Commitment Fee Rate with
respect to the Extending Revolving Lenders and their Revolving Commitments shall
be 0.50% effective for the period from and including the date three Business
Days after the receipt by the Administrative Agent of such financial statements
(and such certificate) to but excluding the third Business Day after receipt by
the Administrative Agent of such financial statements for the next succeeding
fiscal quarter or fiscal year, as applicable; provided that, notwithstanding the
foregoing, Applicable Revolving Commitment Fee Rate shall be 0.75% (i) at any
time an Event of Default shall have occurred and be continuing or (ii) if the
Borrower shall fail to provide such financial statements and/or such certificate
for any fiscal quarter or fiscal year within the time period required under
Section 6.01(a) or (b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or redemption payments.  The Average Life to Maturity of commitment
reductions shall be determined in like manner as if the relevant commitments
were at all times fully drawn.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“BCF Percentage” means, at any date, the ratio, expressed as a percentage,
obtained by dividing (a) the portion of Broadcast Cash Flow attributable to
Contract Stations for the twelve month period ending on, or most recently ended
prior to such date by (b) Broadcast Cash Flow for such period.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Sinclair Television Group, Inc., a Maryland corporation.

 

“Borrower Subsidiary Joinder Agreement” means a Joinder Agreement substantially
in the form of Exhibit B-1 (or other instrument satisfactory to the
Administrative Agent) by a Subsidiary of the Borrower that, pursuant to the
Collateral and Guarantee Requirement, is required to become a “Subsidiary
Guarantor” hereunder and an “Obligor” under the Security Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

4

--------------------------------------------------------------------------------


 

“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.

 

“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local government authority, and all extensions,
additions and renewals thereto or thereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP, but
excluding any such expenditures made as part of any Acquisition.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Management Obligations” means, with respect to any Person, all obligations
of such Person in respect of overdrafts and related liabilities owed to any
other Person that arise from treasury, depositary or cash management services in
connection with any automated clearing house transfers of funds or any similar
transactions.

 

“CERCLA” has the meaning assigned to such term in Section 4.06(b).

 

“CERCLIS” has the meaning assigned to such term in Section 4.06(b).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Tranche B Term

 

5

--------------------------------------------------------------------------------


 

Loans, Tranche B-1 Term Loans or Incremental Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment,
a Tranche B Term Loan Commitment or a Tranche B-1 Term Loan Commitment.  For
avoidance of doubt, the Revolving Commitments of the Non-Extending Revolving
Lenders and the Revolving Commitments of the Extending Revolving Lenders shall
be considered to be Revolving Commitments of the same Class.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all the “Collateral” as defined in any Security Document and
shall include the Mortgaged Properties.

 

“Collateral Account” has the meaning assigned to such term in the Security
Agreement.

 

“Collateral and Guarantee Requirement” means the requirement that, to the extent
not already accomplished in connection with the completion of the Fourth
Restatement Effective Date Collateral Requirement:

 

(a)  in the case of any Person that becomes a Subsidiary of the Borrower
(including each Designated SBG Subsidiary) after the Fourth Restatement
Effective Date, within the time period set forth in Section 6.11(a)(ii), the
Administrative Agent shall have received (i) a Borrower Subsidiary Joinder
Agreement or an SBG Subsidiary Joinder Agreement, as applicable, in the form
specified herein (or otherwise acceptable to the Administrative Agent), duly
executed and delivered on behalf of such Subsidiary, pursuant to which such
Subsidiary shall become a “Subsidiary Guarantor” or an “SBG Subsidiary
Guarantor”, as applicable, hereunder and an “Obligor” under the Security
Agreement, (ii) an instrument in form and substance satisfactory to the
Administrative Agent by which such Subsidiary shall become party to the
Intercreditor Agreements, (iii) all certificates or other instruments (if any)
representing the outstanding Capital Stock of such Subsidiary and (if any) its
Subsidiaries, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank pursuant to the Security Agreement (or the
Administrative Agent shall have otherwise received a valid pledge over such
Capital Stock), (iv) each other Security Document (other than Mortgages) duly
executed and delivered on behalf of such Subsidiary as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
first priority Lien on the properties of such Subsidiary intended to be covered
thereby, subject to no Liens other than Liens permitted under Section 7.02
applicable to such property, and (v) such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by each Obligor pursuant to Section 5.01 on the Fourth Restatement
Effective Date or as the Administrative Agent shall have requested;

 

(b)  without limiting the foregoing, the Holding Company shall comply with the
requirements of Section 6.10 (subject to any exceptions provided therein);

 

(c)  all documents and instruments, including UCC financing statements necessary
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

6

--------------------------------------------------------------------------------


 

(d)  (i) the Real Estate Collateral Requirement shall have been satisfied with
respect to each parcel of owned or leased Real Property described in Schedule
4.18(a) and Schedule 4.18(b), respectively, and designated therein as a
Mortgaged Property, within such period following the Fourth Restatement
Effective Date as the Administrative Agent shall agree, and (ii) each other
document or action (if any) required to be delivered or taken under Section 5.01
as to which the Administrative Agent shall have agreed with the Borrower as of
the Fourth Restatement Effective Date that such document or action may be
delivered or taken after such date shall be delivered or taken, within such
period following the Fourth Restatement Effective Date as the Administrative
Agent shall agree (and, in each case, such agreement (if any) of the
Administrative Agent set forth in a letter agreement between the Administrative
Agent and the Borrower entered into in connection with the Fourth Restatement
Effective Date, which agreement shall constitute a Loan Document for purposes
hereof) (but, in each case, subject to the proviso below, if applicable); and

 

(e)  the Real Estate Collateral Requirement shall have been satisfied with
respect to each parcel of owned or leased Real Property acquired or leased after
the Fourth Restatement Effective Date as to which a Mortgage is required to be
granted pursuant to Section 6.11, within the time period set forth in
Section 6.11(a)(i) (subject to the proviso below, if applicable);

 

provided that the Administrative Agent may in its sole discretion (x) extend any
time period required for compliance with any requirement of the Collateral and
Guarantee Requirement (provided that in no event, without the consent of the
Required Lenders, may any such time period be extended by the Administrative
Agent for a period in excess of 120 days), (y) with respect to any requirement
of the Borrower to deliver, or cause to be delivered, a leasehold mortgage on
any leased Real Property (and/or any of the related documents to be delivered in
connection therewith), if the Borrower shall have demonstrated to the
Administrative Agent’s satisfaction that it is unable to comply with such
requirement after diligently using commercially reasonably efforts for a period
of not less than 120 days due to the Borrower’s inability to obtain consents
and/or memoranda of leases from the relevant landlord(s) to such mortgage, waive
such requirement for purposes of this Agreement and (z) otherwise waive any
requirement for providing any Collateral or perfecting the security interest
therein hereunder or under the other Loan Documents if, in the Administrative
Agent’s reasonable judgment, the cost of so providing such Collateral or
perfecting such security interests would outweigh the benefits afforded thereby
to the Secured Parties.

 

“Commitment” means a Revolving Commitment, a Term Loan Commitment or a
commitment of any Incremental Lender to make an Incremental Loan (each an
“Incremental Loan Commitment”), or any combination thereof (as the context
requires).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October 2009 with respect to the syndication of the Tranche B
Term Loan facility provided herein.

 

“Consent and Agreement” means a Consent and Agreement substantially in the form
of Exhibit D (with such changes thereto as shall be satisfactory to the
Administrative Agent).

 

“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.01(c), (b) each television or radio station that is the subject of
an acquisition referred to in clause (b) of the definition of “Acquisition”
consummated by the Borrower or any Subsidiary on or after the date hereof and
(c) any television or radio station with which the Borrower or any Subsidiary
has entered into any Program Services Agreement, Outsourcing Agreement or other
similar agreement on or

 

7

--------------------------------------------------------------------------------


 

after the date hereof, in each case until such time, if any, as the Borrower or
any Subsidiary acquires the Broadcast License of such television or radio
station and such station becomes an Owned Station.

 

“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person which owns directly or indirectly 5% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation, partnership or other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Expense” means, for any period, all general and administrative
expenses of the Borrower and its Subsidiaries for such period.

 

“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.

 

“Cunningham Acquisition Agreements” means, collectively, the Cunningham Asset
Purchase Agreements and the Cunningham Merger Agreements.

 

“Cunningham Amendments” means the amendments to (or amendments and restatements
of) the Cunningham Acquisition Agreements and/or Cunningham Program Services
Agreements, in each case on or about the date hereof and in accordance with the
Cunningham MOU.

 

“Cunningham Asset Purchase Agreements” means the Asset Purchase Agreements, each
dated July 3, 2002, by and among (a) Feddora, Inc. and WRGT Licensee, LLC (as
sellers) and the Holding Company, Sinclair Television of Dayton, Inc., and WRGT
Licensee, LLC (as buyers); (b) Feddora, Inc. and WVAH Licensee, LLC (as sellers)
and the Holding Company, Sinclair Television of Nashville, Inc., and WVAH
Licensee, LLC (as buyers); and (c) Feddora, Inc. and WTAT Licensee, LLC (as
sellers) and the Holding Company, Sinclair Television of Charleston, Inc., and
WTAT Licensee, LLC (as buyers), in each case as amended and restated as of the
Fourth Restatement Effective Date.

 

“Cunningham Merger Agreements” means (a) those certain Plans and Agreements of
Merger dated July 3, 2002 by and between Columbus (WTTE-TV), Inc. (a subsidiary
of Cunningham) and Baltimore (WNUV-TV), Inc. (a subsidiary of Cunningham) and
the Holding Company and (b) that certain Plan and Agreement of Merger dated
November 15, 1999, by and among Glencairn, Ltd. (now Cunningham), Anderson
(WFBC-TV), Inc. and the Holding Company and Sinclair Acquisition XI, Inc., in
each case as amended and restated on the Fourth Restatement Effective Date.

 

“Cunningham MOU” means the Memorandum of Understanding dated September 8, 2009,
by and among Cunningham and its Subsidiaries, The Carolyn C. Smith Cunningham
Trust, the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s
Grandchildren’s Trust II, the Carolyn Smith’s Grandchildren’s Trust III and The
Carolyn Smith’s Grandchildren’s Trust IV and the Holding Company on behalf of
itself and certain applicable subsidiaries as amended by Amendment No. 1 dated
October 6, 2009.

 

“Cunningham Option Agreements” means those certain Common Voting Capital Stock
Option Agreements, each of which is dated May 3, 1995, pursuant to which the
Holding Company was

 

8

--------------------------------------------------------------------------------


 

granted an option to acquire certain shares of capital stock of Cunningham from
Carolyn Smith (now the Carolyn C. Smith Cunningham Trust), the Carolyn Smith’s
Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s Trust II, the
Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, in each case as amended and restated on the Fourth
Restatement Effective Date.

 

“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham under the Cunningham
Option Agreements.

 

“Cunningham Program Services Agreements” means the Program Services Agreements
between the Borrower and/or any of its Subsidiaries and Cunningham and/or any of
its Subsidiaries with respect to the Contract Stations subject thereto, in each
case as amended and restated on the Fourth Restatement Effective Date.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lenders” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e)(i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM Licensee, LLC and
(b) each other Subsidiary of the Holding Company that is designated as a
“Designated SBG Subsidiary” after the Fourth Restatement Effective Date pursuant
to Section 6.10(a), in each case so long as such Subsidiary remains a Designated
SBG Subsidiary hereunder.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person other than any sale, assignment, transfer or
other disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

9

--------------------------------------------------------------------------------


 

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)):  (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period, (i) provision for taxes,
(ii) depreciation and amortization (including film amortization), (iii) Interest
Expense, (iv) Permitted Termination Payments (or to the extent the same shall be
included in determining Corporate Expense pursuant to clause (c)(ii) below for
such period), (v) extraordinary losses (including non-cash losses on sales of
property outside the ordinary course of business of the Borrower and its
Subsidiaries), (vi) all other non-cash charges (including non-cash losses on
derivative transactions and non-cash interest expenses), (vii) all transaction
costs paid or incurred by the Borrower in connection with the Fourth Restatement
Effective Date Transactions and the Tender Offer Transactions and (viii) all
amounts paid in cash by the Borrower and its Subsidiaries to Cunningham and its
Subsidiaries pursuant to the transactions contemplated by the Cunningham MOU
that are in respect of, or credited toward, the purchase price of any Stations
to be acquired by the Borrower or any of its Subsidiaries from Cunningham or are
in respect of local marketing agreement fees, but not exceeding $11,000,000 in
the aggregate for any twelve month period; minus (c) the sum of, to the extent
included in net income for such period, (i) non-cash revenues, (ii) Corporate
Expense (but only to the extent already not deducted in determining net income
for such period), (iii) interest and other income, (iv) extraordinary gains
(including non-cash gains on sales of assets outside the ordinary course of
business), (v) benefit from taxes, (vi) non-cash gains on derivative
transactions and (vii) cash payments made during such period in respect of items
under clause (b)(vi) above subsequent to the fiscal quarter in which the
relevant non-cash charge was reflected as a charge in the statement of net
income; minus (d) Film Cash Payments made or scheduled to be made during such
period.

 

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Capital Stock) contemplated by
Section 7.05(c), the ratio, expressed as a percentage, obtained by dividing
(a) the portion of EBITDA attributable to such assets (or Capital Stock) for the
twelve month period ending on, or most recently ended prior to, such date by
(b) EBITDA for such period.

 

“Environmental Affiliates” means, as to any Person (the “successor”), any other
Person whose liability (contingent or otherwise) for an Environmental Claim the
successor may have retained, assumed or otherwise become or remained liable for
(contingently or otherwise), whether by contract, operation of law or otherwise;
provided that each Subsidiary of the successor, and each former Subsidiary or
division of the successor transferred to another Person, shall in any event be
an “Environmental Affiliate” of the successor.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10

--------------------------------------------------------------------------------


 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class of, or of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that, together with the Borrower,
is treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Disposition Proceeds” has the meaning assigned to such term in
Section 2.09(b)(i).

 

“Excluded Holding Company Subsidiary” means, at any time, any directly owned
Subsidiary of the Holding Company (other than the Borrower and the Designated
SBG Subsidiaries) that (a) has both (i) assets of less than $500,000 (on a
consolidated basis for such Subsidiary and its Subsidiaries) as of the end of
the most recently completed fiscal quarter for which financial statements of the
Holding Company are available and (ii) revenues of less than $2,000,000 (on a
consolidated basis for such Subsidiaries and its Subsidiaries) for the most
recently completed four fiscal quarter period for which such financial
statements are available or (b) as of the Fourth Restatement Effective Date, is
in the process of being liquidated, dissolved or otherwise wound down or is
subject to a bankruptcy or similar proceeding (or is expected to be liquidated,
dissolved or wound down or to become subject to such a proceeding within three
months thereafter) (and, in each case (other than any such Subsidiaries existing
as of the Fourth Restatement Effective Date), as to which the Borrower has
notified the Administrative Agent in writing, designating such Subsidiary as an
Excluded Holding Company Subsidiary hereunder); provided that at no time shall
the total assets or total revenues (calculated as provided above) of all such

 

11

--------------------------------------------------------------------------------


 

Subsidiaries that are Excluded Holding Company Subsidiaries exceed $3,000,000. 
As of the Fourth Restatement Effective Date, the Excluded Holding Company
Subsidiaries are identified in Schedule 6.10(e).

 

“Excluded Non-Media Subsidiary” means, at any time, a Non-Media Subsidiary which
at such time is not required to be a Subsidiary Guarantor or an Obligor pursuant
to Section 6.09(a) or the last paragraph of Section 6.10(b).

 

“Excluded Real Property” has the meaning assigned to such term in
Section 6.11(a).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.15(e), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.04(a).

 

“Extended Revolving Maturity Date” means, with respect to the Extending
Revolving Lenders and their Revolving Commitments, December 31, 2013 (or if such
date is not a Business Day, the immediately preceding Business Day).

 

“Extending Revolving Lenders” means (a) each Revolving Lender holding a
Revolving Commitments that has agreed to be an “Extending Revolving Lender”
hereunder as evidenced by the Revolving Lender Addendum executed and delivered
by such Revolving Lender in connection herewith (or, in the case of any
Revolving Lender which executes and delivers a signature page of this Agreement
under Section 5.01(a), any such Revolving Lender with a Revolving Commitment
under the column “Extending Revolving Lenders Revolving Commitments” on Schedule
1.01(a)) and (b) the Swing Line Lender.

 

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

12

--------------------------------------------------------------------------------


 

“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries made or scheduled to be made during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under any contract evidencing a Film Obligation under which
the amount owed by the Borrower or any of its Subsidiaries exceeds the remaining
value of such contract to the Borrower or such Subsidiary, as reasonably
determined by the Borrower, shall not be deemed to be Film Cash Payments.

 

“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.

 

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.

 

“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.

 

“Financial Officer” means the chief financial officer, chief accounting officer
or treasurer of the Borrower or the Holding Company, as applicable.

 

“First Lien Indebtedness” means, as at any date, all Indebtedness on such date
that is secured by a Lien on property of the Borrower and its Subsidiaries
(other than a Lien expressly ranking junior in priority to any other Lien) minus
all Qualifying Balances on such date.

 

“First Lien Indebtedness Ratio” means, as at any date, the ratio of (a) First
Lien Indebtedness outstanding on such date to (b) EBITDA for the period of the
four fiscal quarters ending on or most recently ended prior to such date.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fourth Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with
Section 10.02).

 

“Fourth Restatement Effective Date Collateral Requirement” means the requirement
that:

 

(a)  the Administrative Agent shall have received from each of the Obligors
party thereto a counterpart of the Security Agreement duly executed and
delivered on behalf of each such Person, together with (i) the certificates
representing the Capital Stock pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof (or confirmation by the
Administrative Agent as to receipt thereof under the Security Agreement as in
effect immediately prior to the Fourth Restatement Effective Date);

 

13

--------------------------------------------------------------------------------


 

(b)  the Administrative Agent shall have received from each of the Obligors
party thereto and each of the Representative or Representatives of the holders
of the Initial Second Priority Debt a counterpart of the Second Lien
Intercreditor Agreement duly executed and delivered on behalf of each such
Person;

 

(c)  the Administrative Agent shall have received from each of the Obligors
party thereto and (if any) each other party thereto a counterpart of each other
Security Document (other than the Mortgages) duly executed and delivered on
behalf of each such Person as shall be necessary or appropriate (in the
reasonable judgment of the Administrative Agent) to create a first priority Lien
on the properties of the Obligors intended to be covered thereby, subject to no
Liens other than Liens permitted under Section 7.02 applicable to such property,
including (i) control agreements with respect to each of the deposit and
securities accounts of the Borrower and the Subsidiary Guarantors listed on
Annex 8 to the Security Agreement but only to the extent such control agreement
is required to be entered into pursuant to the Security Agreement, in each case
duly executed and delivered by the relevant Obligor, the Administrative Agent
and the respective depositary bank or securities intermediary, as applicable
(provided that the Administrative Agent may agree in its sole discretion that
such control agreements (or any of them) shall be delivered within 30 days after
the Fourth Restatement Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion)), (ii) short-form
intellectual property security agreements entered into pursuant to the Security
Agreement on behalf of each Obligor party thereto, and evidence as to the
completion of filing (or arrangements satisfactory to the Administrative Agent
for filing) with the United Stated Patent and Trademark Office against the
relevant intellectual property covered by such security agreements and (iii) the
results of recent lien searches in the jurisdiction of organization of each of
the Obligors, which search shall reveal no Liens on any of the assets of the
Obligors except for Liens permitted under Section 7.02 or discharged on or prior
to the Fourth Restatement Effective Date pursuant to documentation satisfactory
to the Administrative Agent;

 

(d)  the UCC financing statements necessary to be filed, registered or recorded
to create the Liens intended to be created by the Security Documents (in each
case, including any supplements thereto) and perfect such Liens to the extent
required by, and with the priority required by, the Security Documents, shall
have been filed, registered or recorded or delivered to the Administrative Agent
for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document; and

 

(e)  the Real Estate Collateral Requirement shall have been satisfied with
respect to each owned or leased property identified in Schedule 4.18(a) and
Schedule 4.18(b), respectively, and designated therein as a Mortgaged Property
(other than any Real Estate Collateral Requirement subject to clause (d) of the
definition of “Collateral and Guarantee Requirement”).

 

“Fourth Restatement Effective Date Transactions” means (a) the Transactions,
(b) the Initial Second Priority Debt Transactions, (c) the execution and
delivery of Cunningham Amendments by the parties thereto (and the effectiveness
thereof), (d) the commencement of the Tender Offer (which shall not have been
withdrawn, terminated or materially amended prior to such date) and (e) the
other transactions relating to the foregoing that will occur concurrently (or
substantially concurrently) with the Fourth Restatement Effective Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

14

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) any Program Services Agreement or any obligations thereunder.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the date hereof pursuant to Section 6.09 or Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s common stock or in interest rates,
foreign exchange rates or prices of commodities used in the business of the
Borrower and its Subsidiaries and any master agreement relating to any of the
foregoing.

 

“Hedge Party” means each Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto.

 

“Hedging Obligations” means all obligations of the Borrower or any Subsidiary
now or hereafter from time to time owing to any Lender and any Affiliate of a
Lender in respect of any Secured Hedging Agreement (including, without
limitation, all interest thereon and all other amounts whatsoever owing in
respect thereof) entered into by the Borrower or any Subsidiary.

 

“Holding Company” means Sinclair Broadcast Group, Inc., a Maryland corporation.

 

“Holding Company 3.00% Convertible Notes” means the Holding Company’s 3.00%
Convertible Senior Notes due 2027 in an aggregate principal amount of
$294,277,000 outstanding as of September 30, 2009.

 

15

--------------------------------------------------------------------------------


 

“Holding Company 4.875% Convertible Notes” means the Holding Company’s 4.875%
Convertible Senior Notes due 2018 in an aggregate principal amount of
$143,519,000 outstanding as of September 30, 2009.

 

“Holding Company Convertible Debentures” means the Holding Company’s 6%
Convertible Subordinated Debentures due 2012 in an aggregate principal amount of
$134,121,150 outstanding as of as of September 30, 2009.

 

“Holding Company Convertible Notes” means, collectively, the Holding Company
3.00% Convertible Notes and the Holding Company 4.875% Convertible Notes.

 

“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the extent necessary for the continued
operation of the Stations), in each case granted by the FCC, and extensions and
renewals thereto or thereof) the absence of which individually or together could
not have a Material Adverse Effect and (b) either a paired digital channel or a
paired analog channel (but not both) which is returned to the FCC pursuant to
the FCC’s plan for transition to digital television broadcasting.

 

“Incremental Lender” means a Lender with an outstanding Incremental Loan.

 

“Incremental Loan” has the meaning assigned to such term in Section 2.01(c).

 

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loans of any Series are established pursuant to
Section 2.01(c).

 

“Incremental Loan Commitment” has the meaning assigned to such term in the
definition of “Commitment”.

 

“Incremental Loan Maturity Date” means, with respect to the Incremental Loans of
any Series, the maturity date for such Incremental Loans of such Series as
specified in the Incremental Loan Amendment for such Series.

 

“Incremental Loan Principal Payment Date” means, for each Series of Incremental
Loans, the date or dates for repayment of such Incremental Loans as specified in
the Incremental Loan Amendment for such Series.

 

“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) Indebtedness of others
guaranteed by such Person; (g) if the Aggregate Consideration payable by such
Person to extend and exercise any option acquired in connection with any
Acquisition (an “Extension and Exercise Price”) exceeds 20% of the Aggregate
Consideration payable in

 

16

--------------------------------------------------------------------------------


 

connection with such Acquisition, such Extension and Exercise Price; (h) any Put
Obligations, but only to the extent that such Put Obligations (other than the
Put Obligations in existence on the Fourth Restatement Effective Date relating
to WNAB-TV (Nashville, Tennessee)), whether arising under the same or different
agreements, exceeding $25,000,000 in the aggregate shall not have been approved
by the Administrative Agent (such approval not to be unreasonably withheld)
prior to the incurrence thereof; and (i) obligations of such Person in respect
of surety and appeals bonds or performance bonds or other similar obligations;
provided that the term “Indebtedness” shall not include (i) Film Obligations of
such Person, (ii) obligations of such Person under any Program Services
Agreement, Outsourcing Agreement or other similar agreement, (iii) any liability
shown on such Person’s balance sheet in respect of the fair value of Interest
Rate Protection Agreements, (iv) any Put Obligations (other than those Put
Obligations included as “Indebtedness” under clause (h) of this definition) and
(v) any liability shown on the balance sheet of such Person solely as a result
of the application of FIN 46 and for which such Person is not primarily or
contingently liable for payment.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.

 

“Initial Second Priority Debt” means the Indebtedness of the Borrower issued
pursuant to Section 7.01(i) (including the Guarantees of such Indebtedness
provided by any Guarantor thereunder).  Initial Second Priority Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Initial Second Priority Debt Documents” means the agreements and instruments
evidencing or providing for the Initial Second Priority Debt, including the
Initial Second Priority Debt Indentures, and all other documents executed and
delivered from time to time with respect thereto (including all agreements,
documents and instruments that create or purport to create Liens or Guarantees
in favor of the holders thereof (or their Representatives)).

 

“Initial Second Priority Debt Indenture” means the Indenture dated as of
October 29, 2009 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association as trustee, relating to the Initial
Second Priority Debt.

 

“Initial Second Priority Debt Proceeds” means the aggregate net cash proceeds of
the Initial Second Priority Debt.

 

“Initial Second Priority Debt Proceeds Collateral Account” means a Collateral
Account established by the Administrative Agent pursuant to the Security
Agreement or an existing or new deposit or securities account of the Borrower
satisfactory to the Administrative Agent, which shall be used solely for
purposes specified in Section 6.13(b).

 

“Initial Second Priority Debt Transactions” means (a) the issuance by the
Borrower of the Initial Second Priority Debt in accordance with Section 7.01(i),
(b) the deposit by the Borrower of the Initial Second Priority Debt Proceeds
into the Initial Second Priority Debt Proceeds Collateral Account to the extent
required under Section 6.13(b) and (c) the negotiation and execution of the
Cunningham MOU and all transactions contemplated thereby, including the
execution and delivery of the Cunningham Amendments.

 

“Intercreditor Agreements” means, collectively, the Second Lien Intercreditor
Agreement and any other intercreditor agreement entered into pursuant to this
Agreement.

 

17

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of the four fiscal quarters ending on or most recently ended prior to
such date to (b) Interest Expense for such period.

 

“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of (a) all cash interest expense in respect of
Indebtedness during such period, (b) the net amounts payable (or minus the net
amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period) and
(c) Restricted Payments made during such period pursuant to Section 7.08(a) in
respect of interest payments on the Holding Company Convertible Debentures
(including any such interest payments thereon made pursuant to Section 7.08 of
the Existing Credit Agreement prior to the Fourth Restatement Effective Date
during any fiscal quarter that is included in such period).  Any reference
herein to calculating Interest Expense for any period on a “pro forma” basis
means that, for purposes of the clause (a) above, (i) the Indebtedness on the
basis of which Interest Expense is so calculated shall mean Indebtedness
outstanding as of the relevant date of calculation after giving effect to any
repayments and any incurrence of Indebtedness on such date and (ii) such
calculation shall be made applying the respective rates of interest in effect
for such Indebtedness on such date.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

 

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale), (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but

 

18

--------------------------------------------------------------------------------


 

excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of programming or
advertising time by such Person in the ordinary course of business or (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j). 
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” means a Borrower Subsidiary Joinder Agreement or a SBG
Subsidiary Joinder Agreement, as applicable.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Addendum” means the Tranche B Term Loan Lender Addendum or a Revolving
Lender Addendum.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any Person (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans, any other fund or trust or entity that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Lenders” means each Revolving Lender, each Person that shall have become a
party hereto pursuant to a Tranche B Term Loan Lender Addendum as of the Fourth
Restatement Effective, the Tranche B-1 Term Loan Lender, each Incremental Lender
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption; provided that from and after
the Original Revolving Maturity Date, upon the Non-Extending Revolving Lenders
being paid all amounts owing to them under this Agreement, the Non-Extending
Revolving Lenders shall no longer be Lenders hereunder (without prejudice to the
matters set forth in Section 10.05).  Unless the context otherwise requires, the
term “Lenders” includes the Swing Line Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether

 

19

--------------------------------------------------------------------------------


 

general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be modified and supplemented and in
effect from time to time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that, for purposes of Revolving Loans held by the
Extending Revolving Lenders and Tranche B Term Loans, the LIBO Rate shall in no
event at any time be less than 2.00% per annum.  In the event that such rate is
not available at such time for any reason, then the LIBO Rate with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.  The Administrative Agent will furnish a copy of such Page or
other documentation evidencing the contents thereof to the Borrower upon its
request.

 

“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on Schedule
1.01(b) as the holder of the Broadcast Licenses for such Owned Station and
(b) with respect to any Owned Station hereafter acquired by the Borrower or any
of its Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired
after the date hereof that holds the Broadcast Licenses for such Owned Station,
and in each case any other Subsidiary into which any such License Subsidiary may
be merged pursuant to Section 7.03.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Joinder Agreements and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01, and shall include Incremental Loans unless the context otherwise
requires.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or (c) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

 

20

--------------------------------------------------------------------------------


 

“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than 5% of the Broadcast Cash Flow
for such period.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered on or after the Fourth
Restatement Effective Date pursuant to this Agreement with respect to Mortgaged
Properties, each substantially in the form of Exhibit F (with such changes
thereto, including such changes as may be required or desirable to account for
local law matters, as shall be satisfactory to the Administrative Agent).

 

“Mortgaged Properties” means all Real Property that shall be subject to a
Mortgage entered into pursuant to the terms of this Agreement.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Prepayment Event, the aggregate
amount of all cash payments (including all cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received) received by the Borrower and its
Subsidiaries directly or indirectly in connection with such Prepayment Event, in
each case, net of (a) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection therewith and (b) in the case of any Prepayment Asset
Sale or Recovery Event, (i) any Federal, state and local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result thereof
(but only to the extent that such estimated taxes are in fact paid to the
relevant Governmental Authority not later than twelve months after the date
thereof) and (ii) any repayments by the Borrower or any of its Subsidiaries of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Prepayment Asset Sale and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to such Prepayment Asset Sale or, in case
of any Recovery Event, such repayment is contractually required from the
proceeds thereof by the terms of such Indebtedness.

 

“Non-Extending Revolving Lenders” means the Revolving Lenders that are not
Extending Revolving Lenders.

 

“Non-Media Subsidiary” means any direct or indirect Subsidiary of the Borrower
(including, for this purpose, any Designated SBG Subsidiary) that is not engaged
in, and does derive any income from, any of the businesses or activities
described in clauses (a), (b) and/or (c) of Section 7.06.

 

“Non-Recourse Indebtedness” means Indebtedness (a) as to which neither the
Borrower nor any Subsidiary (other than any Unrestricted Subsidiary) is directly
or indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness) and (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any other Indebtedness of
the Borrower or any Subsidiary (other than any Unrestricted Subsidiary) to
declare, a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

21

--------------------------------------------------------------------------------


 

“Note Indentures” means, collectively, the Senior Subordinated Note Indentures,
the Senior Unsecured Debt Indentures and the Second Priority Debt Indentures.

 

“Obligations” means, collectively, (a) all advances to and debts, liabilities,
obligations, covenants and duties of, the Borrower or any other Obligor arising
under the Loan Documents or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and including in the case of each Guarantor all obligations of such Guarantor in
respect of its Guarantee under Article III, (b) all Cash Management Obligations
owing by the Borrower or any other Obligor to any Lender (or any Affiliate
thereof) and (c) all obligations of the Borrower and its Subsidiaries arising
under any Secured Hedge Agreement, and, in the case of each of the foregoing,
including all interest thereon and expenses related thereto, including any
interest or expenses accruing or arising after the commencement of any case with
respect to the Borrower or any other Obligor under the Bankruptcy Code or any
other bankruptcy or insolvency law (whether or not such interest or expenses are
allowed or allowable as a claim in whole or in part in such case).  Without
limiting the generality of the foregoing, the Obligations of the Obligors under
the Loan Documents (and of their respective Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, indemnities and other
amounts (including fees, expenses and disbursements of counsel) payable by any
Obligor under any Loan Document and (ii) the obligation of any Obligor to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any other Secured Party, in each case in its sole discretion, may elect
to pay or advance on behalf of such Obligor.

 

“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company and
(c) each other Guarantor.

 

“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).

 

“Original Revolving Facility Pricing Grid” means the following pricing grid:

 

Total Indebtedness Ratio:

 

ABR Margin
(%)

 

Eurodollar
Margin
(%)

 

Applicable
Commitment
Fee Rate
(%)

 

 

 

 

 

 

 

 

 

Level I:
Greater than or equal to 6.00 to 1

 

0.25

 

1.25

 

0.375

 

 

 

 

 

 

 

 

 

Level II:
Less than 6.00 to 1 and greater than or equal to 5.50 to 1

 

0

 

1.00

 

0.375

 

 

 

 

 

 

 

 

 

Level III:
Less than 5.50 to 1 and greater than or equal to 5.00 to 1

 

0

 

0.875

 

0.25

 

 

 

 

 

 

 

 

 

Level IV:
Less than 5.00 to 1

 

0

 

0.75

 

0.25

 

 

22

--------------------------------------------------------------------------------


 

For purposes of the foregoing (but subject to the last sentence of this
definition), (A) the Total Indebtedness Ratio shall be determined as of the end
of each fiscal quarter of the Borrower’s fiscal year based upon the Borrower’s
consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) (and as set forth in the related certificate of a
Financial Officer delivered pursuant to Section 6.01(c)) and (B) each change in
the Applicable Margin, Applicable Revolving Commitment Fee Rate or Applicable
Letter of Credit Fee Rate with respect to the Non-Extending Revolving Lenders
(and their respective Revolving Loans, Revolving Commitment and LC Exposure, as
applicable) resulting from a change in the Total Indebtedness Ratio shall be
effective on the date three Business Days after the receipt by the
Administrative Agent of such certificate and shall remain effective until the
effective date of the next such change; provided that, notwithstanding the
foregoing, none of the Applicable Margin, Applicable Revolving Commitment Fee
Rate or Applicable Letter of Credit Fee Rate shall as a consequence of this
definition be reduced for any period during which an Event of Default shall have
occurred and be continuing.  As of the Fourth Restatement Effective Date, Level
I is the applicable pricing level under the Original Revolving Facility Pricing
Grid.  Notwithstanding anything herein to the contrary, during any period that a
Post-Default Condition shall have occurred and be continuing, the Applicable
Margin, Applicable Revolving Commitment Fee Rate and Applicable Letter of Credit
Fee Rate for purposes of this definition shall be the highest rate set forth in
the table above applicable thereto.

 

“Original Revolving Maturity Date” means, with respect to the Non-Extending
Revolving Lenders and their Revolving Commitments, the Business Day falling on
or nearest to June 30, 2011.

 

“Other Debt” means the Subordinated Debt, the Senior Unsecured Debt and the
Second Priority Debt.

 

“Other Debt Documents” means the Subordinated Debt Documents, the Senior
Unsecured Debt Documents and the Second Priority Debt Documents.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Outsourcing Agreements” means (a) any agreement to which the Borrower or any of
its Subsidiaries is a party which provides for the Borrower or any of its
Subsidiaries to deliver or receive non-programming related management and/or
consulting services of any television station, and (b) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) above that provides for the Borrower or any of its Subsidiaries to
acquire or sell the license or non-license assets of the related television
station.

 

“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.01(b) and (b) any television or radio station the Broadcast Licenses
of which are owned or held by the Borrower or any of its Subsidiaries on or
after the date hereof.

 

“Passive BCF Percentage” means, as at any date, the ratio, expressed as a
percentage, obtained by dividing (a) the portion of Broadcast Cash Flow
attributable to all Passive Stations for the twelve month period ending on, or
most recently ended prior to, such date by (b) Broadcast Cash Flow for such
period.

 

“Passive LMA” means a local marketing agreement, time brokerage agreement,
program services agreement or similar agreement (but excluding any Outsourcing
Agreement or other similar

 

23

--------------------------------------------------------------------------------


 

agreement) providing for any Person other than the Borrower or any of its
Subsidiaries to program or sell advertising time on all or any portion of the
broadcast time of any Station.

 

“Passive Station” means a Station that is the subject of a Passive LMA.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and maturity to the
subject security); (d) tax-exempt commercial paper or variable rate tax exempt
demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better by Moody’s,
maturing not more than 90 days from the acquisition thereof by such Person;
(e) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any bank qualifying under clause (b) above, any
broker-dealer subsidiary or affiliate of any such bank or any Primary Dealer of
United States Government securities and relating to: (i) marketable direct
obligations issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof listed in clause (a) above;
(ii) securities issued by The Federal National Mortgage Association, Federal
Farm Credit Banks, Federal Home Loan Banks or The Student Loan Marketing
Association or other entities listed in clause (a) above; or
(iii) mortgage-backed securities issued by The Federal National Mortgage
Association or The Federal Home Loan Mortgage Corporation or issued or
guaranteed by the Government National Mortgage Association or other entities
listed in clause (a) above; and (f) money market mutual funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Second Priority Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of second lien secured notes or loans; provided that
(a) such Indebtedness is secured by the Collateral on a second lien basis (and
subject to the terms of the Second Lien Intercreditor Agreement) to Liens
securing the Obligations and is not secured by any property of the Borrower, the
Holding Company or any of their respective Subsidiaries or any other Person
other than the Collateral, (b) such Indebtedness does not mature or have
scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the 91st day after the
stated maturity

 

24

--------------------------------------------------------------------------------


 

date of the Initial Second Priority Debt at the time such Indebtedness is
incurred (other than prepayment or redemption requirements as a result of asset
sales or change of control provisions (provided that any such prepayment or
redemption (or offer to prepay or redeem) may be made only to the extent
permitted under Section 7.12)), (c) the terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
of the Initial Second Priority Debt Indenture, (d) the security agreements
relating to such Indebtedness are substantially the same as the collateral
documents governing the Initial Second Priority Debt (with such differences as
are reasonably satisfactory to the Administrative Agent), (e) such Indebtedness
is not guaranteed by any Person other than the Guarantors and (f) a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Second Lien Intercreditor Agreement.  Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Senior Unsecured Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of senior unsecured notes or loans; provided that
(a) such Indebtedness does not mature or have scheduled amortization or payments
of principal (including prepayments, redemptions or sinking fund or like
payments) prior to the 91st day after the stated maturity date of the Initial
Second Priority Debt at the time such Indebtedness is incurred (other than
prepayment or redemption requirements as a result of asset sales or change of
control provisions (provided that any such prepayment or redemption (or offer to
prepay or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the other terms and conditions of such Indebtedness (other than interest
rate and redemption premium) shall not be more restrictive on the Borrower and
its Subsidiaries than the terms and conditions found in senior unsecured debt of
a similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in no event shall such other terms or conditions be more
restrictive on the Borrower and its Subsidiaries than the Initial Second
Priority Debt Indenture), (c) such Indebtedness is not guaranteed by any Person
other than the Guarantors and (d) such Indebtedness is not secured by any Lien
or any property or assets of the Borrower, the Holding Company or any of their
respective Subsidiaries.  Permitted Senior Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Subordinated Refinancing Debt” means any Indebtedness incurred by the
Borrower in the form of unsecured subordinated notes or loans; provided that
(a) such Indebtedness does not mature or have scheduled amortization or payments
of principal (including prepayments, redemptions or sinking fund or like
payments) prior to the 91st day after the stated maturity date of the Initial
Second Priority Debt at the time such Indebtedness is incurred (other than
prepayment or redemption requirements as a result of asset sales or change of
control provisions (provided that any such prepayment or redemption (or offer to
prepay or redeem) may be made only to the extent permitted under Section 7.12)),
(b) the other terms and conditions (including subordination provisions) of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
found in subordinated debt of a similar type issued by similar issuers under
Rule 144A or in a public offering (provided that in no event shall such other
terms or conditions (other than subordination provisions) be more restrictive on
the Borrower and its Subsidiaries than the Initial Second Priority Debt
Indenture), and such subordination terms shall extend to cover the Obligations,
among other obligations, (c) such Indebtedness is not guaranteed by any Person
other than the Guarantors and (d) such Indebtedness is not secured by any Lien
or any property of the Borrower, the Holding Company or any of their respective
Subsidiaries.  Permitted Subordinated Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Reinvestment” means (a) an acquisition permitted under
Section 7.04(e), (b) Capital Expenditures or (c) with respect to any Recovery
Event, the repair, restoration or replacement of the affected property.

 

25

--------------------------------------------------------------------------------


 

“Permitted Termination Payments” has the meaning assigned to such term in
Section 7.15.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d), (e), (g) or (h) of Article VIII.

 

“Post-Default Rate” means, with respect to any Lender, a rate per annum equal to
the Alternate Base Rate as in effect from time to time plus the Applicable
Margin applicable to ABR Loans made by such Lender plus 2%; provided that, as
applied to principal of a Eurodollar Loan held by any Lender, the “Post-Default
Rate” shall be the interest rate for such Eurodollar Loan held by such Lender as
provided in Section 2.11(b) plus 2%.

 

“Prepayment Asset Sale” has the meaning assigned to such term in clause (a) of
the definition of “Prepayment Event”.

 

“Prepayment Event” means (a) any Disposition of any property of the Borrower or
any Subsidiary (other than any Disposition permitted under Sections 7.05(a),
(b), and (only with respect to any exchange of assets) (c)) (each a “Prepayment
Asset Sale”), (b) any Recovery Event and (c) the issuance or incurrence of any
Indebtedness under Section 7.01(f).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Program Services Agreements” means any agreement having a term of not less than
three years with an option to extend such term for an additional three years or
more entered into by the Borrower or any of its Subsidiaries (other than License
Subsidiaries) in accordance with Section 7.15 relating to a Contract Station,
pursuant to which agreement the Borrower or any of its Subsidiaries (other than
License Subsidiaries) will obtain the right to program and sell advertising on a
substantial portion of such Contract Station’s inventory of broadcast time.

 

“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.

 

“Qualifying Balances” means, as at any date, the aggregate amount of cash on
hand of the Borrower and its Subsidiaries on such date (excluding amounts held
in the Initial Second Priority Debt Proceeds Collateral Account); provided that
(a) Qualifying Balances shall in no event at any time

 

26

--------------------------------------------------------------------------------


 

exceed $25,000,000 in the aggregate for purposes of this definition and (b) the
Qualifying Balances shall be deemed to be zero for any day on which (i) an Event
of Default shall have occurred and be continuing (ii) the total Revolving
Exposure has been in excess of $10,000,000 for more than ten consecutive days
(unless on such day the Borrower shall be required to prepay the Revolving Loans
pursuant to Section 2.09(c)).

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.

 

“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned or leased Real Property required to be subject to a Mortgage under
the Fourth Restatement Effective Date Collateral Requirement or the Collateral
and Guarantee Requirement, as applicable, the Administrative Agent shall have
received (each in form and substance satisfactory to the Administrative Agent):

 

(a)  a Mortgage duly executed and delivered by the relevant Obligor that is the
record owner of such property or lessee of leased property, in form for
recording in the recording office of the jurisdiction where such property to be
encumbered thereby is situated, in favor of the Administrative Agent for the
benefit of the Secured Parties (in such number of copies as the Administrative
Agent shall have requested), together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Administrative
Agent) to create a Lien under applicable law, all of which shall be in form and
substance reasonably satisfactory to Administrative Agent, which Mortgage and
other instruments shall be effective to create and/or maintain a first priority
Lien on such property, subject to no Liens other than Liens permitted under
Section 7.02 applicable to such property;

 

(b)  a flood hazard determination for such property;

 

(c)  with respect to each such leased property under which any Obligor is
lessee, (i) executed consent and estoppel agreements from the relevant
landlord(s) and (ii) executed memoranda of leases or other documents evidencing
the existence of the leases, in each case, in recordable form reasonably
satisfactory to the Administrative Agent to ensure the leases are “mortgageable”
as determined by the Administrative Agent;

 

(d)  a fully paid policy of title insurance (or marked binding pro forma having
the same effect of a title insurance policy) in the form reasonably approved by
the Administrative Agent insuring the Lien of the Mortgage encumbering such
property as a valid first priority Lien (subject to this clause (d)) on such
property and fixtures described therein, which policy of title insurance (or
marked binding pro forma having the same effect of a title insurance policy)
shall be in an amount reasonably satisfactory to the Administrative Agent and
shall (i) be issued by the Title Company, (ii) include such coinsurance and
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to the Administrative Agent, (iii) have been supplemented
by such endorsements or affirmative insurance (or, where such endorsements are
not available, opinions of special counsel or other professionals reasonably
acceptable to the Administrative Agent) as shall be reasonably requested by the
Administrative Agent, (iv) contain no exceptions to title other than exceptions
for Liens permitted under Section 7.02 and other

 

27

--------------------------------------------------------------------------------


 

exceptions reasonably acceptable to the Administrative Agent; provided that,
with respect to the legal descriptions attached to the Mortgages encumbering the
Mortgaged Properties insured by the policies of title insurance described by
this clause (d), in the event the Administrative Agent determines at any time
that any Mortgage does not include all of the Real Property which is owned by
the Borrower or any Subsidiary at that particular site, then upon written notice
of the Administrative Agent, the Borrower or such Subsidiary, as applicable,
shall execute and deliver (at the sole cost and expense of the Borrower) all
necessary documentation, including without limitation an amendment to the
applicable Mortgage, to cause the unencumbered portion of such Real Property to
be included in such Mortgage;

 

(e)  evidence reasonably acceptable to the Administrative Agent of payment by
the Borrower of all title insurance premiums, search and examination charges,
mortgage, filing and recording taxes, fees and related charges required for the
recording of such Mortgage;

 

(f)  if the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Mortgaged Property, the Borrower will cooperate with the
Administrative Agent in obtaining appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, or any
other law or regulation and which shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower shall pay
all reasonable fees and expenses incurred by the Administrative Agent in
connection therewith (it being understood that no such appraisals shall be
required in connection with the Fourth Restatement Effective Date Collateral
Requirement);

 

(g)  all such other documents, instruments or items (including UCC fixture
filings) as shall be reasonably necessary in the opinion of the Administrative
Agent (or its counsel) to create a valid and perfected first priority mortgage
Lien on such property subject only to Liens permitted under Section 7.02,
including such affidavits and instruments of indemnifications by the Borrower
and the relevant Subsidiary as shall be reasonably required to induce the Title
Company to issue the policy or policies (or commitment) and endorsements
contemplated in clause (d) above; and

 

(h)  customary opinions (addressed to the Administrative Agent and the Lenders)
of local counsel for the relevant Obligor (i) in the state in which the relevant
Mortgaged Properties are located, with respect to the enforceability and
perfection of such Mortgage covering such Mortgaged Properties and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) if requested by the Administrative Agent, in the
state in which such Obligor is organized and formed, with respect to, among
other matters, the valid existence, corporate power and authority of such
Obligor in the granting of such Mortgage.

 

“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned,
leased or otherwise operated by the Borrower or any Subsidiary together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

 

“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.

 

28

--------------------------------------------------------------------------------


 

“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation or similar proceeding or taking under power of eminent
domain relating to any asset of the Borrower or any of its Subsidiaries with a
value in excess of $500,000.

 

“Register” has the meaning assigned to such term in Section 10.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.

 

“Reinvestment Event” means any Disposition or Recovery Event constituting a
Prepayment Event in respect of which the Borrower has delivered a Reinvestment
Notice.

 

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Disposition or
Recovery Event constituting a Prepayment Event to make a Permitted Reinvestment
(and specifying such expected use).

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make a Permitted Reinvestment.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, use all or any portion of the relevant Reinvestment
Deferred Amount with respect to such Reinvestment Event for the expected use
pursuant to the relevant Reinvestment Notice.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including,

 

29

--------------------------------------------------------------------------------


 

without limitation, the movement of Hazardous Materials through ambient air,
soil, surface water, ground water, wetlands, land or subsurface strata.

 

“Relevant Application Date” means (a) with respect to any Prepayment Asset Sale
or Recovery Event, (i) on or prior to the fifth Business Day after receipt of
the Net Cash Proceeds thereof (unless, prior thereto, a Reinvestment Notice
shall have been delivered to the Administrative Agent in respect thereof) and
(ii) each Reinvestment Prepayment Date with respect thereto; and (b) with
respect to any issuance or incurrence of any Indebtedness under Section 7.01(f),
on or prior to the fifth Business Day after receipt of the Net Cash Proceeds
thereof.

 

“Relevant Percentage” means, with respect to any Prepayment Event, 100%.

 

“Representative” means, with respect to any Indebtedness and the holders
thereof, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
in each case its successors in such capacity.

 

“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.  The “Required Lenders”
of a particular Class of Loans means Lenders having Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class representing more than 50% of the total Revolving Exposures,
outstanding Term Loans, outstanding Incremental Loans and unused Commitments of
such Class at such time (e.g., “Required Revolving Lenders” means, at any time,
the Revolving Lenders having Revolving Exposures and unused Revolving
Commitments representing more than 50% of the total Revolving Exposures and
total unused Revolving Commitments at such time).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower and (b) any management fee or royalty fee payable
by the Borrower or any Subsidiary to the Holding Company.

 

“Revolving Availability Period” means (a) with respect to the Non-Extending
Revolving Lenders and their Revolving Commitments, the period from and including
the Fourth Restatement Effective Date to but excluding the earlier of (i) the
Original Revolving Maturity Date and (ii) the date of termination of the
Revolving Commitments of such Lenders or (b) with respect to the Extending
Revolving Lenders and their Revolving Commitments, the period from and including
the Fourth Restatement Effective Date to but excluding the earlier of (i) the
Extended Revolving Maturity Date and (ii) the date of termination of the
Revolving Commitments of such Lenders.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to

 

30

--------------------------------------------------------------------------------


 

such Lender pursuant to Section 10.04.  As of the Fourth Restatement Effective
Date, the amount of each Revolving Lender’s Revolving Commitment is set forth in
Schedule 1.01(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have (or the Revolving Commitment of the relevant
Revolving Lender has) terminated or expired, a Lender with Revolving Exposure,
and (unless the context otherwise requires, means a Non-Extending Revolving
Lender or an Extending Revolving Lender.

 

“Revolving Lender Addendum” means, with respect to any Revolving Lender, a
Lender Addendum substantially in the form of Exhibit G-2, executed by such
Revolving Lender and delivered pursuant to Section 5.01(a).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means the Original Revolving Maturity Date or the
Extended Revolving Maturity Date, as applicable.

 

“Rule 144 A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“SBG Subsidiary Guarantor” means (a) each Designated SBG Subsidiary and (b) each
other Subsidiary of the Holding Company that becomes a “Subsidiary Guarantor”
after the Fourth Restatement Effective Date pursuant to Section 6.10(b), in each
case, so long as such Subsidiary remains an SBG Subsidiary Guarantor hereunder.

 

“SBG Subsidiary Joinder Agreement” means a Joinder Agreement substantially in
the form of Exhibit B-2 (or other instrument satisfactory to the Administrative
Agent) by a Subsidiary of the Holding Company that, pursuant to the Collateral
and Guarantee Requirement, becomes, a “SBG Subsidiary Guarantor” hereunder and
an “Obligor” under the Security Agreement.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

 

“Second Lien Intercreditor Agreement” means that certain Second Lien
Intercreditor Agreement among the Obligors, the Administrative Agent, the
Representative or Representatives for holders of the Initial Second Priority
Lien Debt and certain other parties thereto, substantially in the form of
Exhibit E.

 

“Second Priority Debt” means (a) the Initial Second Priority Debt and (b) any
Additional Second Priority Debt.

 

“Second Priority Debt Documents” means, collectively, (a) the Initial Second
Priority Debt Documents and (b) the Additional Second Priority Debt Documents.

 

31

--------------------------------------------------------------------------------


 

“Second Priority Debt Indentures” means (a) the Initial Second Priority Debt
Indentures, and (b) the Additional Second Priority Debt Indentures.

 

“Secured Hedging Agreements” means any Hedging Agreement permitted under
Section 7.19 that is entered into between the Borrower or any Subsidiary and any
Hedge Party.

 

“Secured Indebtedness Ratio” means the “Secured Debt to Operating Cash Flow
Ratio” (as such term, together with any related definitions or other provisions
used or referred to therein, are defined in the Initial Second Priority Debt
Indenture as in effect on the Fourth Restatement Effective Date, which term,
definitions and other provisions are hereby incorporated herein by reference)
(it being the intent hereof that the calculation of “Senior Indebtedness Ratio”
for purposes of Section 7.01(j)(iii)(B) as at any date shall be made on the same
basis as if such ratio were calculated on such date under Section 1008(a)(ii) of
the Initial Second Priority Debt Indenture as in effect on the Fourth
Restatement Effective Date).

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lender, the Issuing Lender, the Hedge Parties, each Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article IX.

 

“Security Agreement” means the Third Amended and Restated Security Agreement
between the Borrower, the Guarantors and the Administrative Agent, substantially
in the form of Exhibit A.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Intercreditor Agreements, each Consent and Agreement, all other pledge,
security and similar agreements entered into by any Obligor in connection with
this Agreement, all related intercreditor agreements, and all Uniform Commercial
Code financing statements required hereby or thereby to be filed with respect to
the security interests in personal property created pursuant thereto.

 

“Senior Subordinated Debt Indentures” means the 8% Senior Subordinated Note
Indenture and, after the respective issuances of any Permitted Subordinated
Refinancing Debt, the respective indentures under which the same are issued.

 

“Senior Unsecured Debt” means the Permitted Senior Unsecured Refinancing Debt
(including the senior unsecured Guarantees of such Indebtedness provided by any
Guarantor thereunder).

 

“Senior Unsecured Debt Documents” means the agreements and instruments
evidencing or providing for the Senior Unsecured Debt.

 

“Senior Unsecured Debt Indentures” means the indenture or indentures under which
the Senior Unsecured Debt shall be issued.

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.

 

“Stations” means the Owned Stations and the Contract Stations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the

 

32

--------------------------------------------------------------------------------


 

maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Debt” means (a) the 8% Senior Subordinated Notes, (b) Subordinated
Film Indebtedness and (c) any Permitted Subordinated Refinancing Debt

 

“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Debt.

 

“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled or by the parent and/or one or more subsidiaries of the parent. 
“Wholly Owned Subsidiary” means any such corporation, partnership or other
entity of which all of such securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are so owned or
controlled.  Notwithstanding anything contained herein to the contrary, (i) no
Unrestricted Subsidiary shall be deemed to be a Subsidiary of the Borrower or of
a Subsidiary of the Borrower for the purpose of this Agreement except as
otherwise expressly provided herein, (ii) each Designated SBG Subsidiary shall
be deemed to be a Subsidiary of the Borrower for all purposes of this Agreement
(including Articles IV, VI, VII and VIII (unless the context otherwise
requires)) and shall comply with the provisions of Section 6.09 or Section 6.10,
as applicable, and (iii) each Excluded Non-Media Subsidiary shall be a
Subsidiary of the Borrower for all purposes of this Agreement.  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means, collectively, (a) each of the Subsidiaries of the
Borrower (including the Designated SBG Subsidiaries) identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto, (b) each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09 or 6.11 and (c) each other SBG Subsidiary
Guarantor.

 

“Supplemental Administrative Agent” has the meaning assigned to such term in
Article IX.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

 

33

--------------------------------------------------------------------------------


 

“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.

 

“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tender Offer” means the tender offers commenced by the Borrower for the Holding
Company Convertible Notes on October 8, 2009.

 

“Tender Offer Transactions” means (a) the consummation of the Tender Offer
pursuant to which the Borrower shall purchase all of the Holding Company
Convertible Notes that are tendered thereunder and (b) the dividend,
distribution or transfer by the Borrower to the Holding Company of the Holding
Company Convertible Notes tendered to and purchased by the Borrower pursuant to
the Tender Offer for immediate retirement or cancellation by the Holding
Company.

 

“Term Loan Commitment” means a Tranche B Term Loan Commitment or a Tranche B-1
Term Loan Commitment.

 

“Term Loan Lender” means a Tranche B Term Loan Lender or the Tranche B-1 Term
Loan Lender, as applicable.

 

“Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date or the
Tranche B-1 Term Loan Maturity Date, as applicable.

 

“Term Loans” means, collectively, the Tranche B Term Loans and the Tranche B-1
Term Loans.

 

“Title Company” means Chicago Title Insurance Company or any other title
insurance company agreed to from time to time by the Administrative Agent and
the Borrower.

 

“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP) minus all Qualifying Balances on
such date.

 

“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four fiscal quarters
ending on or most recently ended prior to such date.

 

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(b)(i), which
shall initially be made as an ABR Loan but thereafter may be an ABR Loan and/or
a Eurodollar Loan.

 

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount equal to the amount set forth under the heading
“Tranche B Commitment” opposite such Lender’s name on its Tranche B Term Loan
Lender Addendum.

 

“Tranche B Term Loan Lender” means a Lender with an outstanding Tranche B Term
Loan Commitment or an outstanding Tranche B Term Loan.

 

34

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Lender Addendum” means, with respect to any Tranche B Term
Loan Lender, a Tranche B Term Loan Lender Addendum substantially in the form of
Exhibit G-1, executed by such Tranche B Term Loan Lender and delivered pursuant
to Section 5.01(a).

 

“Tranche B Term Loan Maturity Date” means October 29, 2015 (or if such date is
not a Business Day, the immediately preceding Business Day).

 

“Tranche B Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to March 31,
2011, and (b) the Tranche B Term Loan Maturity Date.

 

“Tranche B-1 Term Loan” means the Loan made pursuant to Section 2.01(b)(ii),
which shall be an ABR Loan only.  Notwithstanding anything herein to the
contrary, there shall only be a single Tranche B-1 Term Loan made hereunder by
the Tranche B-1 Term Loan Lender.

 

“Tranche B-1 Term Loan Commitment” means the commitment of JPMCB to make a
Tranche B-1 Term Loan to the Borrower hereunder in a principal amount equal up
to $12,000,000.

 

“Tranche B-1 Term Loan Lender” means JPMCB.

 

“Tranche B-1 Term Loan Maturity Date” means the next Business Day after the
Fourth Restatement Effective Date.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary (which term, for purposes of
this definition, shall refer only to a Subsidiary of Sinclair Television
Group, Inc.) which at the time of determination shall be an Unrestricted
Subsidiary (as designated by the board of  directors of the Borrower, as
provided below) and (b) any Subsidiary of an Unrestricted Subsidiary.  After the
Fourth Restatement Effective Date, the Board of Directors of the Borrower may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary if all of the following
conditions apply: (i) such Subsidiary is not liable, directly or indirectly,
with respect to any Indebtedness other than Non-Recourse Indebtedness and has
not guaranteed or otherwise provided credit support at the time of such
designation for any Indebtedness of the Borrower or any of its Subsidiaries
(other than an Unrestricted Subsidiary); (ii) any Investment in such Subsidiary
made as a result of designating such Subsidiary an Unrestricted Subsidiary shall
not violate the provisions of Section 7.07 (as if such Investment were deemed
made at the time of such designation); (iii) any designation of a Subsidiary as
an Unrestricted Subsidiary shall be treated as a Disposition of the assets of
such Subsidiary and shall not violate the provisions of
Section 7.05(c) or Section 7.09 (as if such Disposition were deemed made at the
time of such designation); (iv) after giving pro forma effect to the designation
of any Subsidiary as an Unrestricted Subsidiary, the Broadcast Cash Flow
attributable to all assets of the Unrestricted Subsidiaries for the twelve month
period ending on, or most recently ended prior to, the date of such designation
shall not exceed 25% of the Broadcast Cash Flow for the Borrower and its
Subsidiaries (including the Unrestricted Subsidiaries) for such period; and
(v) no Default shall have occurred and be continuing at the time of such
designation or would result therefrom.  If, at any

 

35

--------------------------------------------------------------------------------


 

time, any Unrestricted Subsidiary would fail to meet the foregoing requirements
as an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof.  Any such designation of an Unrestricted
Subsidiary by the Board of Directors of the Borrower shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a board resolution
giving effect to such designation and an officer’s certificate certifying that
such designation complies with the foregoing conditions.  The Board of Directors
of the Borrower may remove the designation of Unrestricted Subsidiary by giving
notice thereof to the Administrative Agent; provided that, immediately after
giving effect to the removal of such designation, (x) no Default shall have
occurred or be continuing and (y) said removal of such designation shall not
violate the provisions of Section 7.04.  As of the Fourth Restatement Effective
Date, the Unrestricted Subsidiaries are Sinclair Radio of St. Louis, Inc.,
Tuscaloosa Broadcasting, Inc. and Highwoods Joint Venture.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., an “ABR Revolving Borrowing”).

 

SECTION 1.03.  Call Letters for Stations.  Each use of call letters for any
Station herein shall refer to the Station with such call letters, and servicing
the market, identified in Schedule 1.01(c).

 

SECTION 1.04.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“unreasonably withheld” shall be deemed to be followed by the phrase “or
delayed”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

36

--------------------------------------------------------------------------------


 


SECTION 1.05.  ACCOUNTING TERMS; GAAP.


 

(a)  Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in paragraph (b) of this
Section) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04).  All calculations made for
the purposes of determining compliance with the terms of this Agreement shall
(except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with that
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 6.01 (or, prior to the first
financial statements delivered under Section 6.01, used in the preparation of
the financial statements referred to in Section 4.04) unless (i) the Borrower
shall have objected in writing to determining such compliance on such basis at
the time of delivery of such financial statements or (ii) the Required Lenders
shall so object in writing within 30 days after delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 6.01, shall
mean the financial statements referred to in Section 4.04).  Notwithstanding
anything in this Section to the contrary, all income derived by any Subsidiary
or property held for sale (and accounted for as such under GAAP) shall be
included in calculating EBITDA for the period prior to the consummation of the
sale thereof.

 

(b)  The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 6.01 a description
in reasonable detail of any material variation between the application of
accounting principles employed in the preparation of such statement and the
application of accounting principles employed in the preparation of the next
preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of paragraph (a) of this Section,
and reasonable estimates of the difference between such statements arising as a
consequence thereof.

 

(c)  To enable the ready and consistent determination of compliance with the
covenants set forth in Article VII, the Borrower will not change the last day of
its fiscal year from December 31 of each year, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

 

(d)  Except as expressly provided herein, (i) all calculations made with respect
to any period during which an Acquisition is consummated shall be calculated on
a pro forma basis as if such Acquisition had been consummated on the first day
of such period and as if any Indebtedness incurred or assumed in connection with
such Acquisition were outstanding throughout such period, using such reasonable
estimates and pro forma adjustments effected in accordance with generally
accepted accounting principles as the Borrower shall propose and the
Administrative Agent or Required Lenders shall approve and (ii) all calculations
made with respect to any period during which a Disposition is consummated shall
be calculated on a pro forma basis as if any such Disposition had been
consummated on the first day of such period and as if any prepayments actually
made in connection therewith had occurred on the first day of such period using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent shall approve; provided that if the Borrower proposes any
such adjustments referred to in the foregoing clause (i) resulting from pro
forma expense savings with respect to EBITDA or Broadcast Cash Flow as a result
of an Acquisition (x) if the Administrative Agent or Required Lenders

 

37

--------------------------------------------------------------------------------


 

do not object to such proposal within 30 days after their receipt thereof, such
proposal shall be deemed accepted and (y) if the Administrative Agent or the
Required Lenders do object to such proposal within 30 days after their receipt
thereof, EBITDA or Broadcast Cash Flow, as the case may be, for the relevant
period shall be deemed for purposes hereof to be equal to the sum of EBITDA or
Broadcast Cash Flow, as the case may be, for the Borrower and its Subsidiaries
for such period plus the corresponding accounting items for the Person or assets
that are the subject of such Acquisition.  Notwithstanding the foregoing, if,
prior to giving effect to any proposed pro forma adjustments arising from pro
forma expense savings, a Default would occur as a result of an Acquisition, such
adjustment shall require approval of the Required Lenders prior to the
consummation of such Acquisition.

 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01.  THE CREDITS.


 

(a)  Revolving Loans.  Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrower from time
to time during the Revolving Availability Period for such Lender in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (ii) the total Revolving
Exposures exceeding the total Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

 

(b)  Term Loans.  (i) Subject to the terms and conditions set forth herein, each
Tranche B Term Loan Lender agrees to make a single Tranche B Term Loan to the
Borrower, on the Fourth Restatement Effective Date, in a principal amount equal
to such Tranche B Term Loan Lender’s Tranche B Term Loan Commitment (provided
that the amount to be funded by each such Tranche B Term Loan Lender in respect
of such Tranche B Term Loan hereunder shall be equal to 98% of such principal
amount).  Amounts prepaid in respect of Tranche B Term Loans may not be
reborrowed.

 

(ii)  Subject to the terms and conditions set forth herein (including
Section 5.02), the Tranche B-1 Term Loan Lender agrees to make a single
Tranche B-1 Term Loan to the Borrower, on the Fourth Restatement Effective Date,
in a principal amount equal to such Tranche B-1 Term Loan Lender’s Tranche B-1
Term Loan Commitment.  Amounts prepaid in respect of Tranche B-1 Term Loans may
not be reborrowed.

 

(c)  Incremental Loans.  The Borrower may at any time or from time to time after
the Fourth Restatement Effective Date, by written notice to the Administrative
Agent as provided below, request the establishment of one or more additional
tranches of term loans hereunder (the “Incremental Loans”); provided that
(i) the aggregate amount of Incremental Loans shall not exceed $25,000,000;
(ii) both at the time of any such request and upon the effectiveness of any
Incremental Loan Amendment with respect to an Incremental Loan, (A) no Default
shall exist and (B) the First Lien Indebtedness Ratio (determined on a pro forma
basis as of the relevant determination date as if such Incremental Loans had
been outstanding on the most recent period of four consecutive fiscal quarters)
shall not be greater than 2.50 to 1.00; (iii) each Person which the Borrower
shall request to make an Incremental Loan shall be subject to the prior consent
of the Administrative Agent (such consent not to be unreasonably withheld);
(v) each tranche of Incremental Loans shall be in an aggregate principal amount
that is not less than $10,000,000 (or such lesser amount that represents all of
the remaining availability under the limit set forth in clause (i) above);
(vi) the Incremental Loan Maturity Date of the Incremental Loans of any Series

 

38

--------------------------------------------------------------------------------


 

shall not be earlier than the Tranche B Term Loan Maturity Date (except that the
scheduled final maturity of such Incremental Loans may be accelerated pursuant
to Section 2.08(b)), and the Average Life to Maturity of the Incremental Loans
shall be greater than the Average Life to Maturity of the Tranche B Term Loans
(except that Incremental Loans shall be entitled to participate, to the extent
provided in Section 2.09(b), in mandatory prepayments); and (viii) the proceeds
of Incremental Loans shall be used solely for the purposes permitted under
Section 6.08(c).  Such notice shall specify (w) the amount of such Incremental
Loans and the Person or Persons to provide such Incremental Loans, (x) the
date on which such Incremental Loans shall be made, (y) the Incremental Loan
Maturity Date and the Incremental Loan Principal Payment Dates (if any) for such
Incremental Loans and (z) the Applicable Margin that will apply to such
Incremental Loans and (if applicable) the rate of the commitment fee, if any,
payable by the Borrower in respect of the commitment to make such Incremental
Loans, together with such other information reasonably requested by the
Administrative Agent in connection therewith.  Amounts prepaid in respect of
Incremental Loans may not be reborrowed.  Notwithstanding anything herein to the
contrary, no Lender shall be obligated to provide any Incremental Loans.

 

Any Person or Persons shall become an Incremental Lender hereunder upon
execution and delivery to the Administrative Agent of an Incremental Loan
Amendment (in form reasonable satisfactory to the Administrative Agent) by such
Person or Persons, the Borrower and the Administrative Agent; provided that the
effectiveness of such Incremental Loan Amendment shall be subject to the
satisfaction of each of the conditions set forth in this Section and Sections
5.02 and 5.03 (it being understood that all references to “date of such
Borrowing” or similar language in Section 5.02 shall be deemed to refer to the
effective date of such Incremental Loan Amendment) and such other conditions as
the parties to such Incremental Loan Amendment shall agree.  The Incremental
Loans made pursuant to the same Incremental Loan Amendment shall be deemed to be
a separate series (each a “Series”) of Incremental Loans for all purposes of
this Agreement.

 

(d)  Swing Line Loans.  Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make Swing Line Loans to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swing Line Loans exceeding $10,000,000 or
(ii) the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swing Line Lender shall not be required to make a Swing Line
Loan to refinance an outstanding Swing Line Loan.  Each Swing Line Loan shall be
an ABR Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Swing
Line Loans.

 

To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan.  The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower.  The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swing Line Loan.

 

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swing Line Loans outstanding.  Such notice to the Administrative
Agent shall specify the aggregate amount of Swing Line Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice

 

39

--------------------------------------------------------------------------------


 

thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swing Line Loan or Loans.  Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above in this paragraph, to pay to the Administrative Agent, for
account of the Swing Line Lender, such Revolving Lender’s Applicable Percentage
of such Swing Line Loan or Loans.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Line Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the Swing
Line Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Administrative Agent and
not to the Swing Line Lender.  Any amounts received by the Swing Line Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swing Line Loan after receipt by the Swing Line Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swing Line Lender, as
their interests may appear.  The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 


SECTION 2.02.  LOANS AND BORROWINGS.


 

(a)  Obligations of Lenders.  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)  Type of Loans.  Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)  Minimum Amounts; Limitation on Number of Borrowings.  At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount of $1,000,000 or a larger multiple of $100,000.  At the time
that each ABR Borrowing (including each Swing Line Borrowing) is made, such
Borrowing shall be in an aggregate amount equal to $1,000,000 or a larger
multiple of $100,000; provided that an ABR Borrowing (including a Swing Line
Borrowing) may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of the applicable Class or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten Eurodollar Borrowings outstanding.

 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing,

 

40

--------------------------------------------------------------------------------


 

not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing (other
than a Swing Line Borrowing), not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing (except that with respect
to the Tranche B Term Loans, Tranche B-1 Term Loans and (if any) Revolving Loans
requested to be made on the Fourth Restatement Effective Date, the Borrower may
make such request for such Loans not later than 12:00 noon, New York City time,
on such date).  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly (but in no event later than the day on which such
telephonic request was made) by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)  whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;

 

(ii)  the aggregate amount of the requested Borrowing;

 

(iii)  the date of such Borrowing, which shall be a Business Day;

 

(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing).  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 


SECTION 2.04.  LETTERS OF CREDIT.


 

(a)  General.  Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination.  Letters of
Credit issued hereunder shall constitute utilization of the Revolving
Commitments.  The letters of credit issued by JPMCB and outstanding under the
Existing Credit Agreement on the Fourth Restatement Effective Date as described
on Schedule 2.04(a) (the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” for all purposes of this Agreement and the other Loan
Documents (and, for avoidance of doubt, the interests and participations therein
of all the Revolving Lenders in the Existing Letters of Credit as of the Fourth
Restatement Effective Date shall be deemed re-allocated ratably in proportion to
their respective Revolving Commitments as of such date).

 

41

--------------------------------------------------------------------------------


 

(b)  Notice of Issuance, Amendment, Renewal or Extension.  To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

(c)  Limitations on Amounts.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Lender (determined for these
purposes without giving effect to the participations therein of the Revolving
Lenders pursuant to paragraph (e) of this Section) shall not exceed $10,000,000
and (ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments.  Notwithstanding any provision in this Agreement to the contrary,
at no time prior to the Original Revolving Maturity Date shall the sum of the
total LC Exposure with respect to Letters of Credit that expire after the fifth
Business Day prior to the Original Revolving Maturity Date plus (without
duplication) the total Revolving Exposure of the Extending Revolving Lenders
exceed the total Revolving Commitments of the Extending Revolving Lenders.

 

(d)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date) and (ii) the date that is five Business Days prior
to the Original Revolving Maturity Date, provided that, notwithstanding clause
(i) above (but subject to clause (ii) above), a Letter of Credit may have an
expiration date of longer than twelve months if it shall be requested by the
Borrower to support an obligation having a corresponding term (provided that the
Issuing Lender may require that such Letter of Credit include customary early
termination rights (which shall in any event permit the respective beneficiary
thereof to draw the full amount of such Letter of Credit upon receipt of notice
of termination from the Issuing Lender)); provided further that (A) a Letter of
Credit may provide that it expires after the date specified in sub-clause
(ii) above if (x) the date of issuance of such Letter of Credit is following the
Original Revolving Maturity Date or (y) on such date of issuance, the sum of
(1) the face amount of such Letter of Credit plus (2) the aggregate undrawn
amount of all other outstanding Letters of Credit with expiration dates after
the fifth Business Day prior to the Original Revolving Maturity Date plus
(3) (without duplication) the total Revolving Exposure of the Extending
Revolving Lenders, shall not exceed the total Revolving Commitments of the
Extending Revolving Lenders and (B) no such Letter of Credit shall expire later
than fifth Business Days prior to the Extended Revolving Maturity Date.

 

(e)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender or the Revolving
Lenders, the Issuing Lender hereby grants to each Revolving Lender,

 

42

--------------------------------------------------------------------------------


 

and each Revolving Lender hereby acquires from the Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit on the terms provided herein or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such Revolving Lender (and
Section 2.08 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Revolving Lenders. 
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f) of this Section, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that the
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Revolving Lenders and the Issuing Lender as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

Notwithstanding anything contained herein or in any other Loan Document to the
contrary, unless the Revolving Commitments shall be terminated pursuant to
Article VIII, on the fifth Business Day prior to the Original Revolving Maturity
Date, the interests and participations of the Non-Extending Revolving Lenders in
the Letters of Credit (if any) outstanding as at such day shall automatically
terminate at the close of business on such date and (i) from and after such
fifth day, the Non-Extending Revolving Lenders shall have no liability arising
from, relating to, in connection with or otherwise in respect of, such interests
and participations or any Letters of Credit, and (ii) such interests and
participations in outstanding Letters of Credit shall thereupon automatically
and without further action be re-allocated to the extent necessary such that the
interests and participations in such Letters of Credit shall be held by the
Extending Revolving Lenders ratably in proportion to their respective Extended
Revolving Commitments.

 

(f)  Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 1:00 p.m., New York City
time, on (i) the Business Day that the Borrower receives notice of such LC
Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such LC Disbursement is not less than $1,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing or a Swing Line Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swing Line Loan.

 

43

--------------------------------------------------------------------------------


 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

 

(g)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)  the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)  the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)  this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(h)  Disbursement Procedures.  The Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to

 

44

--------------------------------------------------------------------------------


 

give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Lender and the Revolving Lenders with
respect to any such LC Disbursement.

 

(i)  Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.11(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse the Issuing Lender shall
be for the account of such Revolving Lender to the extent of such payment.

 

(j)  Replacement of the Issuing Lender.  The Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.10(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

 

(k)  Cash Collateralization.  If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Required Revolving Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall immediately deposit into a Collateral
Account an amount in cash equal to 105% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon and any accrued and unpaid fees
under Section 2.10(b); provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VIII.  Such deposit shall be held by the
Administrative Agent in such Collateral Account as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” under and as defined in the Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in such Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

(l)  Deliveries.  Promptly following the end of each calendar quarter, the
Issuing Lender shall deliver (through the Administrative Agent) to each
Revolving Lender and the Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such quarter.  Upon the request
of any Revolving Lender from time to time, the Issuing Lender shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding.

 

45

--------------------------------------------------------------------------------


 


SECTION 2.05.  FUNDING OF BORROWINGS.


 

(a)  Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
provided that Swing Line Loans shall be made as provided in Section 2.01(d). 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Borrowings made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(f) shall be remitted by the Administrative Agent to
the Issuing Lender.

 

(b)  Presumption by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 


SECTION 2.06.  INTEREST ELECTIONS.


 

(a)  Elections by the Borrower for Borrowing.  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swing Line Borrowings,
which may not be converted or continued.

 

(b)  Notice of Elections.  To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)  Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof

 

46

--------------------------------------------------------------------------------


 

to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) of this paragraph shall be
specified for each resulting Borrowing);

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)  Notice by the Administrative Agent to Lenders.  Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

(e)  Failure to Elect; Events of Default.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing (other than a Swing Line Borrowing). 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing (other than a Swing Line Borrowing) at the end of
the Interest Period applicable thereto.

 

(f)  Limitations on Lengths of Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing:  (i) any Revolving
Borrowing if the Interest Period requested with respect thereto would begin
before and end after the Original Revolving Maturity Date or begin before and
end after the Extended Revolving Maturity Date; (ii) any Term Borrowing if the
Interest Period requested with respect thereto would end after the Term Loan
Maturity Date therefor; (iii) any Tranche B Term Loan if the Interest Period
therefor would commence before and end after any Tranche B Term Loan Principal
Payment Date unless, after giving effect thereto, the aggregate principal amount
of the Tranche B Term Loans having Interest Periods that end after such
Tranche B Term Loan Principal Payment Date shall be equal to or less than the
aggregate principal amount of the Tranche B Term Loans permitted to be
outstanding after giving effect to the payments of principal required to be made
on such Tranche B Term Loan Principal Payment Date; (iv) any Incremental
Borrowing of any Series if the Interest Period requested with respect thereto
would end after the Incremental Loan Maturity Date for such Series; or (v) any
Incremental Loan of any Series if the Interest Period therefor would commence
before and end after any Incremental Loan Principal Payment Date for such
Series unless, after giving effect thereto, the aggregate principal amount of
the Incremental Loans of such Series having Interest Periods that end after such
Incremental Loan Principal Payment Date shall be equal to or less than the
aggregate principal amount of the Incremental Loans of such Series permitted to
be outstanding after giving effect to the payments of principal required to be
made on such Incremental Loan Principal Payment Date.

 

47

--------------------------------------------------------------------------------


 


SECTION 2.07.  TERMINATION AND REDUCTION OF THE COMMITMENTS.


 

(a)  Scheduled Termination.  Unless previously terminated, (i) the Tranche B
Term Loan Commitments and the Tranche B-1 Term Loan Commitments shall terminate
at 5:00 p.m., New York City time, on the Fourth Restatement Effective Date,
(ii) the Revolving Commitment of each Non-Extending Revolving Lender shall
terminate on the Original Revolving Maturity Date and (iii) the Revolving
Commitment of each Extending Revolving Lender shall terminate on the Extended
Revolving Maturity Date.

 

(b)  Test Date Reductions.  Notwithstanding anything to the contrary in this
Agreement, if on any date (the “Test Date”) the maturity date for any of the
then outstanding Other Debt shall fall within six months of the Test Date, then
all Commitments shall automatically reduce to zero on the Test Date.

 

(c)  Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this
Section shall be in an amount that is $5,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Exposures would exceed the
total Revolving Commitments.  The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments of any Class under this
paragraph (c) at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(d)  Effect of Termination or Reduction.  Any termination or reduction of the
Commitments of any Class shall be permanent.  Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 


SECTION 2.08.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.


 

(a)  Repayment.  The Borrower hereby unconditionally promises to pay the Loans
as follows:

 

(i)  to the Administrative Agent (A) for the account of each Non-Extending
Revolving Lender the outstanding principal amount of each Revolving Loan of such
Non-Extending Revolving Lender on the Original Revolving Maturity Date and
(B) for the account of each Extending Revolving Lender the outstanding principal
amount of each Revolving Loan of such Extending Revolving Lender on the Extended
Revolving Maturity Date;

 

(ii)  to the Administrative Agent for the account of each Tranche B Term Loan
Lender the outstanding principal amount of the Tranche B Term Loan of such
Lender on each Tranche B Term Loan Principal Payment Date set forth below in an
aggregate principal amount equal to the percentage of the aggregate original
principal amount of the Tranche B Term Loans outstanding as of the Fourth
Restatement Effective Date set forth opposite such Tranche B Term Loan Principal
Payment Date (subject to adjustment pursuant to paragraph (b) of this Section):

 

48

--------------------------------------------------------------------------------


 

Tranche B Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

March 31, 2011

 

0.25

 

June 30, 2011

 

0.25

 

September 30, 2011

 

0.25

 

December 31, 2011

 

0.25

 

March 31, 2012

 

0.25

 

June 30, 2012

 

0.25

 

September 30, 2012

 

0.25

 

December 31, 2012

 

0.25

 

March 31, 2013

 

0.25

 

June 30, 2013

 

0.25

 

September 30, 2013

 

0.25

 

December 31, 2013

 

0.25

 

March 31, 2014

 

0.25

 

June 30, 2014

 

0.25

 

September 30, 2014

 

0.25

 

December 31, 2014

 

0.25

 

March 31, 2015

 

0.25

 

June 30, 2015

 

0.25

 

September 30, 2015

 

0.25

 

Tranche B Term Loan Maturity Date

 

95.25

 

 

(iii)  to the Administrative Agent for the account of the Tranche B-1 Term Loan
Lender the outstanding principal amount of the Tranche B-1 Term Loan on the
Tranche B-1 Term Loan Maturity Date;

 

(iv)  to the Administrative Agent for the account of each Incremental Lender of
any Series, the outstanding principal amount of each Incremental Loan of such
Lender on the Incremental Loan Principal Payment Dates for such Series and in
such amounts as shall be agreed upon pursuant to Section 2.01(c) pursuant to the
related Incremental Loan Amendment for such Series (subject to adjustment
pursuant to paragraph (b) of this Section); and

 

(v)  to the Swing Line Lender the then outstanding principal amount of each
Swing Line Loan on the earlier of the Extended Revolving Maturity Date and the
first date after such Swing Line Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swing Line Loan is
made, provided that (A) on each date a Revolving Borrowing is made, the Borrower
shall repay all Swing Line Loans then outstanding and (B) the Borrower shall
repay all Swing Line Loans outstanding on the Original Revolving Maturity Date.

 

(b)  Adjustment of Amortization Schedule.  (i)  Notwithstanding anything to the
contrary in this Agreement, if on any date (the “Test Date”) the maturity date
for any of the then outstanding Other Debt shall fall within six months of the
Test Date, then each Revolving Maturity Date, each Term Loan Maturity Date and
each Incremental Loan Maturity Date shall automatically be accelerated to the
Test Date and all of the Loans shall thereupon be due and payable on the Test
Date, together with all interest and fees accrued thereon or in respect thereof
and any amounts payable pursuant hereto, including Sections 2.13, 2.14 and 2.15.

 

(ii)  Prepayments of Term Loans or Incremental Loans shall be applied in the
order specified in Section 2.09(a) or Section 2.09(b)(iii), as applicable.  To
the extent not previously paid, all

 

49

--------------------------------------------------------------------------------


 

Term Loans shall be due and payable on the Term Loan Maturity Date for such Term
Loans.  To the extent not previously paid, all Incremental Loans of any
Series shall be due and payable on the Incremental Loan Maturity Date for such
Series.

 

(c)  Manner of Payment.  Prior to any repayment or prepayment of any Borrowings
of either Class hereunder (other than the Tranche B-1 Term Loans), the Borrower
shall select the Borrowing or Borrowings of the applicable Class to be paid and
shall notify the Administrative Agent (and, in the case of repayment or
prepayment of a Swing Line Loan, the Swing Line Lender) by telephone (confirmed
by telecopy) of such selection not later than 10:00 a.m., New York City time,
three Business Days before the scheduled date of such repayment; provided that
each repayment of Borrowings of either Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class.  If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).

 

(d)  Maintenance of Loan Accounts by Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(e)  Maintenance of Loan Accounts by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(f)  Effect of Loan Accounts.  The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(g)  Promissory Notes.  Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 


SECTION 2.09.  PREPAYMENT OF LOANS.


 

(a)  Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.  Any prepayment of the Tranche B Term Loans and/or
the Incremental Loans pursuant to this paragraph shall be applied ratably to the
then outstanding Tranche B Term Loans and Incremental Loans and, in each case,
ratably to the respective remaining installments thereof.  Any partial
prepayment shall be in an amount that is $1,000,000 or a larger multiple of
$100,000.  Notwithstanding anything herein to the

 

50

--------------------------------------------------------------------------------


 

contrary, the Borrower shall have the right at any time and from time to time to
prepay the Tranche B-1 Term Loans, subject to the requirements of this Section.

 

(b)  Mandatory Prepayments in Respect of Asset Sales and Recovery Events. The
Borrower will prepay the Loans and/or reduce the Revolving Commitments, as
follows:

 

(i)  Assets Sales and Recovery Events.  If the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Prepayment Asset Sale or
Recovery Event which, taken together with the Net Cash Proceeds for all prior
such Prepayment Events from and after the Fourth Restatement Effective Date as
to which a prepayment has not yet been made under this paragraph, shall exceed
$5,000,000 in the aggregate (such excess amount, the “Excess Disposition
Proceeds”), then (unless a Reinvestment Notice shall have been delivered in
respect such Prepayment Asset Sale or Recovery Event, subject to the proviso
below) an amount equal to the Relevant Percentage of such Excess Disposition
Proceeds shall be applied on each Relevant Application Date toward the
prepayment of the Loans and/or the reduction of the Revolving Commitments as set
forth in paragraph (b)(iii) of this Section; provided that (i) not more than
$75,000,000 in the aggregate of Excess Disposition Proceeds may be subject to
Reinvestment Notices from and after the Fourth Restatement Effective Date and
(ii) on each Reinvestment Prepayment Date, an amount equal to the Relevant
Percentage of the Reinvestment Prepayment Amount with respect to such Prepayment
Asset Sale or Recovery Event, as the case may be, shall be so applied to the
prepayment of the Loans and/or the reduction of the Revolving Commitments as set
forth in paragraph (b)(iii) of this Section.  If the Borrower shall have
provided a Reinvestment Notice with respect to the Net Cash Proceeds of any
Prepayment Asset Sale or Recovery Event, the Borrower shall promptly deposit and
(except for the prepayment of Revolving Loans, if any, required by the proviso
below) thereafter maintain such Net Cash Proceeds in a deposit account of the
Borrower for which an account control agreement shall be in effect with the
relevant depositary bank and the Administrative Agent pursuant to the Security
Agreement pending the application of such proceeds in accordance with such
Reinvestment Notice (or as otherwise required to be applied pursuant to this
Section); provided that if on the date such Reinvestment Notice is given to the
Administrative Agent the total Revolving Exposure shall exceed $10,000,000, the
Borrower shall, within five Business Days following such date, prepay Revolving
Loans to the extent of such excess (and, for avoidance of doubt, Revolving
Commitments shall not be reduced in connection with such prepayment).

 

(ii)  Certain Debt Incurrence.  If the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any issuance or incurrence of Indebtedness
constituting a Prepayment Event, then an amount equal to the Relevant Percentage
of such Net Cash Proceeds shall be applied on each Relevant Application Date
toward the prepayment of the Loans and/or the reduction of the Revolving
Commitments as set forth in paragraph (b)(iii) of this Section.

 

(iii)  Application.  Each such prepayment pursuant to this paragraph (b) shall
be applied, first, ratably to the then outstanding Tranche B Term Loans and
Incremental Loans and, in each case, in the inverse order of their respective
maturities, and, second, to reduce permanently the Revolving Commitments.  Any
such reduction of the Revolving Commitments shall be accompanied by prepayment
of the Revolving Loans and/or Swing Line Loans to the extent, if any, that the
total Revolving Exposure exceeds the total Revolving Commitments as so reduced,
provided that if the aggregate principal amount of Revolving Loans and Swing
Line Loans then outstanding is less than the amount of such excess (because LC
Exposure constitutes a portion thereof), the Borrower shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or cash
collateralize such LC Exposure with respect thereto in accordance with
Section 2.04(k).

 

51

--------------------------------------------------------------------------------


 

(c)  Mandatory Prepayments in Respect of Revolving Loans.  If at any time the
sum of cash and Permitted Investments of the Borrower and its Subsidiaries
(excluding amounts held in the Initial Second Priority Debt Proceeds Collateral
Account) shall exceed $25,000,000 for a period of 10 consecutive days, the
Borrower shall, not later than the third Business Day following each such
period, prepay Revolving Loans and/or Swing Line Loans in the amount of such
excess.

 

(d)  Notices, Etc.  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of prepayment (except that, in the case
of any prepayment of the Tranche B-1 Term Loans, such notice may be given not
later than 10:00 a.m., New York City time, on the date of prepayment (or such
later time as the Administrative Agent shall agree)).  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(c).

 


SECTION 2.10.  FEES.


 

(a)  Commitment Fee.  The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Revolving Commitment Fee Rate with respect to such Revolving Lender
(subject to paragraph (d) of this Section) on the average daily unused amount of
its Revolving Commitment during the period from and including the Fourth
Restatement Effective Date to but excluding the earlier of the date such
Revolving Commitment terminates and the Revolving Maturity Date with respect to
such Revolving Commitment.  Accrued commitment fees shall be payable in arrears
on each Quarterly Date and the earlier of the date such Revolving Commitment
terminates and such Revolving Maturity Date, commencing on the first such date
to occur after the date hereof.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  For purposes of
computing commitment fees, the Revolving Commitment of a Lender shall be deemed
to be used to the extent of the outstanding Revolving Loans, LC Exposure of such
Lender and, with respect to the outstanding Swing Line Loans (if any), the
aggregate amount of participations therein that have been funded by the Lenders
in accordance with the last paragraph of Section 2.01(d).

 

(b)  Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Letter of Credit Fee Rate for such
Revolving Lender on the average daily amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Fourth Restatement
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any

 

52

--------------------------------------------------------------------------------


 

LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall accrue
at the rate or rates per annum separately agreed upon between the Borrower and
the Issuing Lender on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Fourth Restatement Effective Date to but excluding the
later of the date of termination of all of the Revolving Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing
Lender’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including each
Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Fourth
Restatement Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments of the Non-Extending Revolving Lenders
or the Extending Revolving Lenders, as applicable, terminate and any such fees
accruing after the date on which such Revolving Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Lender pursuant to
this paragraph shall be payable within 10 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)  Extending Revolving Lender Fees.  Prior to the Original Revolving Maturity
Date, to the extent the Applicable Revolving Commitment Fee Rate for commitment
fees payable for any period under paragraph (a) of this Section to the Extending
Revolving Lenders shall exceed the Applicable Revolving Commitment Fee Rate for
commitment fees payable for such period thereunder to the Non-Extending
Revolving Lenders, (i) for purposes of such paragraph (a), the commitment fees
payable for such period thereunder to all Revolving Lenders shall be calculated
and paid at the Applicable Revolving Commitment Fee Rate applicable to the
Non-Extending Revolving Lenders and (ii) the Borrower agrees to pay to the
Extending Revolving Lenders an extension fee in consideration of the agreements
of the Extending Revolving Lenders hereunder for such period equal to (A) the
difference between the commitment fees that would have payable for such period
to the Extending Revolving Lenders under such paragraph (a) had such fees been
calculated at the Applicable Revolving Commitment Fee Rate for the Extending
Revolving Lenders (without regard to clause (i) above) and (B) the commitment
fees payable to the Extending Revolving Lenders for such period under such
clause (i) (which extension fees shall payable at the same times as the fees
payable under such clause (i) and calculated on the same basis).

 

(e)  Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to the
Issuing Lender, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. 
Fees paid shall not be refundable under any circumstances.

 


SECTION 2.11.  INTEREST.


 

(a)  ABR Loans.  The Loans comprising each ABR Borrowing (including each Swing
Line Loan) shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.

 

(b)  Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

53

--------------------------------------------------------------------------------


 

(c)  Default Interest.  Notwithstanding the foregoing, during any period that a
Post-Default Condition exists (whether or not the same is thereafter cured), the
Borrower hereby promises to pay to the Administrative Agent for account of each
Lender interest at the applicable Post-Default Rate on any principal of any Loan
made by such Lender (whether or not then due), on any reimbursement obligation
in respect of an LC Disbursement owing to such Lender and on any other amount
then due and payable by the Borrower hereunder.

 

(d)  Payment of Interest.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the relevant Revolving Commitments,
respectively; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the Revolving Maturity Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the current Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.

 

(e)  Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate
or Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.12.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)  if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).

 


SECTION 2.13.  INCREASED COSTS.


 

(a)  Increased Costs Generally.  If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any

 

54

--------------------------------------------------------------------------------


 

Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Lender; or

 

(ii)  impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)  Capital Requirements.  If any Lender or the Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)  Certificates from  Lenders.  A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)  Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 45 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 45-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.14.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(d) and is revoked in accordance herewith), or (d) the

 

55

--------------------------------------------------------------------------------


 

assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, the loss to any Lender attributable to any such event shall be
deemed to include an amount determined by such Lender to be equal to the excess,
if any, of (i) the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue, the duration of the Interest Period that would have resulted from
such borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of
such Lender) for dollar deposits from other banks in the eurodollar market at
the commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 


SECTION 2.15.  TAXES.


 

(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)  Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

56

--------------------------------------------------------------------------------


 

(e)  Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

 


SECTION 2.16.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


 

(a)  Payments by the Obligors.  Each Obligor shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 1:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except as otherwise
expressly provided in the relevant Loan Document, and except payments to be made
directly to the Issuing Lender or the Swing Line Lender as expressly provided
herein and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder or under any other Loan
Document (except to the extent otherwise provided therein) shall be made in
dollars.

 

(b)  Application of Insufficient Payments.  If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)  Pro Rata Treatment.  Except to the extent otherwise provided herein: 
(i) each Borrowing of a particular Class shall be made from the relevant
Lenders, each payment of commitment fee under Section 2.10 shall be made for
account of the relevant Lenders, and each termination or reduction of the amount
of the Commitments of a particular Class under Section 2.07 shall be applied to
the respective Commitments of such Class of the relevant Lenders, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Revolving Loans, Term Loans and
Incremental Loans by the Borrower shall be made for account of the relevant
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans of such Class held by them; and (iv) each payment of interest on
Revolving Loans, Term Loans and Incremental Loans by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

57

--------------------------------------------------------------------------------


 

(d)  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swing Line Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements and Swing Line Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements and Swing Line Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swing Line Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Obligor consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Obligor rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Obligor in the amount of such participation.

 

(e)  Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(f)  Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to
Section 2.04(e) or (f), 2.05(b) or 2.16(e), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 


SECTION 2.17.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)  Designation of a Different Lending Office.  If  any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The

 

58

--------------------------------------------------------------------------------


 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)  Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender, or if any Lender
does not agree to any request by the Borrower for a consent, approval, amendment
or waiver hereunder that requires the consent or approval of all of  the
Lenders, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Lender and the Swing Line Lender), which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swing Line Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.18.  Defaulting Lender.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then so long as such Revolving Lender is a Defaulting Lender:  (a) if any Swing
Line Exposure or LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender, the Borrower shall within one Business Day following notice
by the Administrative Agent (i) first, prepay such Swing Line Exposure (or, if
the Swing Line Lender shall agree, cash collateralize 100% of such Defaulting
Lender’s Swing Line Exposure therein and otherwise in accordance with the
procedures set forth in Section 2.04(k) for so long as such Swing Line Exposure
is outstanding) and (ii) second, cash collateralize such Defaulting Lender’s LC
Exposure in an amount equal to 100% of such LC Exposure and otherwise in
accordance with the procedures set forth in Section 2.04(k) for so long as such
LC Exposure is outstanding; and (b) the Swing Line Lender shall not be required
to fund any Swing Line Loan and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure therein of such Defaulting Lender will be 100% cash
collateralized by the Borrower in accordance with this Section.

 


ARTICLE III


 


GUARANTEE


 

SECTION 3.01.  The Guarantee.  The Guarantors hereby jointly and severally
guarantee to each of the Secured Parties and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of all of the Obligations hereunder and the other
Loan Documents, including all obligations of the Borrower and its Subsidiaries
arising under any Secured Hedging Agreements, in each case strictly in
accordance with the terms thereof and including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower or any other Obligor, whether
or not

 

59

--------------------------------------------------------------------------------


 

such interest or expenses are allowed as a claim in such proceeding (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Guarantors hereby further jointly and severally agree that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

SECTION 3.02.  Obligations Unconditional.  The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, and joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(i)  at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)  any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

 

(iii)  the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

 

(iv)  any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03.  Reinstatement.  The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that

 

60

--------------------------------------------------------------------------------


 

such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

SECTION 3.04.  Subrogation.  The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 3.05.  Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.

 

SECTION 3.06.  Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

SECTION 3.07.  Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

SECTION 3.08.  Rights of Contribution.  The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor

 

61

--------------------------------------------------------------------------------


 

hereunder and any obligations of any other Subsidiary Guarantor that have been
Guaranteed by such Subsidiary Guarantor) to (y) the amount by which the
aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Subsidiary Guarantors hereunder and
under the other Loan Documents) of all of the Subsidiary Guarantors, determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the
Fourth Restatement Effective Date, as of the Fourth Restatement Effective Date,
and (B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

SECTION 3.09.  General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 

Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:

 

SECTION 4.01.  Organization; Powers. Except as set forth in Schedule 4.01, each
of the Holding Company, the Borrower and the Borrower’s Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 4.02.  Authorization; Enforceability.  The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder or member action.  This
Agreement has been duly executed and delivered by each Obligor and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 4.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect, (ii) filings or recordings in
respect of the Liens created pursuant to the Security Documents, (iii) the
filing with the FCC of certain of the Loan Documents as required by
Section 73.3613 of the FCC’s rules and (iv) the

 

62

--------------------------------------------------------------------------------


 

approval by the FCC of the acquisition of any Broadcast License, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents and the Liens permitted under
Section 7.02(n), will not result in the creation or imposition of any Lien on
any asset of the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries.

 


SECTION 4.04.  FINANCIAL CONDITION; MATERIAL ADVERSE CHANGE.


 

(a)  Financial Condition.  The Borrower has heretofore furnished to the Lenders
(i) its consolidated balance sheets and statements of income, stockholders’
equity and cash flows as of and for the fiscal years ended December 31, 2007 and
December 31, 2008, reported on by Ernst & Young LLP, independent public
accountants and (ii) its unaudited consolidated balance sheet and statements of
income, stockholders’ equity and cash flows as of and for the fiscal quarter
ended June 30, 2009, certified by a Financial Officer of the Borrower.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries as of such respective dates and for such respective fiscal years or
fiscal quarter, as the case may be, on a consolidated basis in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the financial statements referred to in clause (ii) of the first
sentence of this paragraph.

 

The Holding Company has heretofore furnished to the Lenders (i) its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal years ended December 31, 2007 and December 31, 2008,
reported on by Ernst & Young LLP, independent public accountants and (ii) its
unaudited consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for the fiscal quarter ended June 30, 2009,
certified by a Financial Officer of the Holding Company.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Holding Company and its Subsidiaries
as of such respective dates and for such respective fiscal years or fiscal
quarter, as the case may be, on a consolidated basis in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the financial statements referred to in clause (ii) of the first sentence of
this paragraph.

 

(b)  No Material Adverse Change.  Since December 31, 2008, there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of the Borrower and its Subsidiaries, taken
as a whole.

 


SECTION 4.05.  PROPERTIES.


 

(a)  Property Generally.  Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Section 7.02 and
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.

 

(b)  Intellectual Property.  Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any

 

63

--------------------------------------------------------------------------------


 

other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 


SECTION 4.06.  LITIGATION AND ENVIRONMENTAL MATTERS.


 

(a)  Actions, Suits and Proceedings.  There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries (including the
Unrestricted Subsidiaries) (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than any such action, suit or proceeding disclosed in
Schedule 4.06(a)) or (ii) that involve this Agreement or the Transactions.

 

(b)  Environmental Matters.  Except for the matters disclosed in
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (including
Unrestricted Subsidiaries) (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

The Borrower and each of its Subsidiaries have obtained all permits, licenses
and other authorizations which are required under all Environmental Laws, except
to the extent failure to have any such permit, license or authorization,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower and each of its Subsidiaries are in
compliance with the terms and conditions of all such permits, licenses and
authorizations, and are also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

In addition, except as set forth in Schedule 4.06(b):

 

(i)  No notice, notification, demand, request for information, citation, summons
or order has been issued, no complaint has been filed, no penalty has been
assessed and no investigation or review is pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened by any governmental or other entity
with respect to any alleged failure by the Borrower or any of its Subsidiaries
to have any permit, license or authorization required in connection with the
conduct of the business of the Borrower or any of its Subsidiaries or with
respect to any generation, treatment, storage, recycling, transportation,
discharge or disposal, or any Release of any Hazardous Materials generated by
the Borrower or any of its Subsidiaries, except to the extent such failure,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(ii)  Neither the Borrower nor any of its Subsidiaries or Environmental
Affiliates has operated a treatment, storage or disposal facility requiring a
permit under the Resource Conservation and Recovery Act of 1976, as amended, or
under any comparable state or local statute at any property now or previously
owned or leased by the Borrower or any of its Subsidiaries or Environmental
Affiliates to an extent that, individually or in the aggregate, it has, or could
reasonably be expected to result in a Material Adverse Effect; and, to the
knowledge of

 

64

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries, except to an extent that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

 

(A)  no substance containing PCBs is or has been present at any property now or
previously owned or leased by the Borrower or any of its Subsidiaries or
Environmental Affiliates;

 

(B)  no asbestos is or has been present at any property now or previously owned
or leased by the Borrower or any of its Subsidiaries or Environmental
Affiliates;

 

(C)  there are no underground storage tanks active or abandoned, at any property
now or previously owned or leased by the Borrower or any of its Subsidiaries or
Environmental Affiliates;

 

(D)  no Hazardous Materials have been Released, in a reportable quantity, where
such a quantity has been established by statute, ordinance, rule, regulation or
order, at, on or under any property now or previously owned by the Borrower or
any of its Subsidiaries or Environmental Affiliates; and

 

(E)  no Hazardous Materials have been otherwise Released at, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries.

 

(iii)  To the knowledge of the Borrower and its Subsidiaries, neither the
Borrower nor any of its Subsidiaries or Environmental Affiliates has transported
or arranged for the transportation of any Hazardous Material to any location
which is listed on the National Priorities List under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), listed for possible inclusion on the National Priorities List by the
Environmental Protection Agency in the Comprehensive Environmental Response,
Compensation, and Liability Information System (“CERCLIS”) or on any similar
state list or which is the subject of Federal, state or local enforcement
actions or other investigations which may lead to claims against the Borrower or
any of its Subsidiaries for clean-up costs, remedial work, damages to natural
resources or for personal injury claims, including, but not limited to, claims
under CERCLA.

 

(iv)  To the knowledge of the Borrower and its Subsidiaries, no Hazardous
Material generated by the Borrower or any of its Environmental Affiliates has
been recycled, treated, stored, disposed of or Released by the Borrower or any
of its Environmental Affiliates at any location other than those listed in
Schedule 4.06(b).

 

(v)  To the knowledge of the Borrower and its Subsidiaries, no oral or written
notification of a Release of a Hazardous Material has been filed by or on behalf
of the Borrower or any of its Subsidiaries and no property now or previously
owned or leased by the Borrower or any of its Subsidiaries is listed or proposed
for listing on the National Priorities list promulgated pursuant to CERCLA, on
CERCLIS or on any similar state list of sites requiring investigation or
clean-up.

 

(vi)  To the knowledge of the Borrower and its Subsidiaries, no Liens have
arisen under or pursuant to any Environmental Laws on any of the real property
or properties owned or leased by the Borrower or any of its Subsidiaries, and no
government actions have been taken or are in process which could subject any of
such properties to such Liens and neither the Borrower nor any of its
Subsidiaries would be required to place any notice or restriction relating to
the presence of Hazardous Materials at any property owned by it in any deed to
such property.

 

65

--------------------------------------------------------------------------------


 

(vii)  There have been no material environmental investigations, studies,
audits, tests, reviews or other analyses conducted by or which are in the
possession of the Borrower or any of its Subsidiaries in relation to any
property or facility now or previously owned or leased by the Borrower or any of
its Subsidiaries which have been prepared or conducted within the previous five
years and have not been made available to the Lenders.

 

(c)  Disclosed Matters.  Since the date hereof, there has been no change in the
status of the matters disclosed in Schedule 4.06(a) and Schedule 4.06(b) that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

SECTION 4.07.  Compliance with Laws and Agreements.  Each of the Holding
Company, the Borrower and the Borrower’s Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

SECTION 4.08.  Investment Company Status.  None of the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 4.09.  Taxes.  Each of the Holding Company, the Borrower and the
Borrower’s Subsidiaries has timely filed or caused to be filed all United States
Federal and all other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 4.10.  ERISA.  The Holding Company, the Borrower and the
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or any Plan
or Multiemployer Plan (other than to make contributions in the ordinary course
of business).

 

SECTION 4.11.  Disclosure.  The Obligors have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
the Lender in connection with the negotiation of this Agreement and the other
Loan Documents (including the information set forth in the Confidential
Information Memorandum) or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Holding Company represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 4.12.  Use of Credit.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock, and no part of the proceeds of any extension
of credit hereunder will be used to buy or carry any Margin Stock.

 

66

--------------------------------------------------------------------------------


 


SECTION 4.13.  INDEBTEDNESS AND LIENS.


 

(a)  Indebtedness.  Schedule 7.01 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the date hereof, and the aggregate principal or face amount outstanding or
that may become outstanding under each such arrangement is correctly described
in such schedule.

 

(b)  Liens.  Schedule 4.13(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof the aggregate
principal or face amount of which equals or exceeds (or may equal or exceed)
$1,000,000 and covering any property of the Borrower or any of its Subsidiaries,
and the aggregate Indebtedness secured (or that may be secured) by each such
Lien and the property covered by each such Lien is correctly described in
Schedule 4.13(b).

 


SECTION 4.14.  SUBSIDIARIES AND INVESTMENTS.


 

(a)  Subsidiaries.  Set forth in Schedule 4.14(a) is a complete and correct list
of all of the Subsidiaries of the Borrower as of the date hereof, together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Each of the Borrower and its Subsidiaries owns, free and clear of
Liens (other than Liens created pursuant to the Security Documents and the Liens
permitted under Section 7.02(n)), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in
Schedule 4.14(a), all of the issued and outstanding Capital Stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable, and there are no outstanding Equity Rights with respect to such
Person.

 

(b)  Investments.  Set forth in Schedule 4.14(b) is a complete and correct list
of all Investments (other than Investments disclosed in
Schedule 4.14(a) and other than Investments of the types referred to in
clauses (b), (c), (e) and (f) of Section 7.07) in an amount exceeding $1,000,000
held by the Borrower or any of its Subsidiaries in any Person on the date hereof
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment.  Except as disclosed in
Schedule 4.14(b), each of the Borrower and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Documents and
the Liens permitted under Section 7.02(n)), all such Investments.

 

(c)  Subsidiaries Not Subject to Certain Restrictions.  None of the Subsidiaries
of the Borrower is, on the date hereof, subject to any indenture, agreement,
instrument or other arrangement of the type prohibited under Section 7.10.

 


SECTION 4.15.  BROADCAST LICENSES.


 

(a)  Schedule 4.15 accurately and completely lists, as of the date hereof, for
each Owned Station, all Broadcast Licenses granted or assigned to the Borrower
or any of its Subsidiaries, or under which the Borrower and its Subsidiaries
have the right to operate such Owned Station.  The Broadcast Licenses listed in
Schedule 4.15 with respect to any Owned Station include all material
authorizations, licenses and permits issued by the FCC that are required or
necessary for the operation of such Owned Station, and the conduct of the
business of the Borrower and its Subsidiaries with respect to such Owned
Station, as now conducted or proposed to be conducted.  The Broadcast Licenses
listed in Schedule 4.15

 

67

--------------------------------------------------------------------------------


 

are issued in the name of the respective License Subsidiary for the Owned
Station being operated under authority of such Broadcast Licenses and are on the
date hereof validly issued and in full force and effect, and the Borrower and
its Subsidiaries have fulfilled and performed in all material respects all of
their obligations with respect thereto and have full power and authority to
operate thereunder.

 

(b)  Schedule 4.15 accurately and completely lists, as of the date hereof, for
each Contract Station, all Broadcast Licenses granted or assigned to the
Material Third-Party Licensee for such Contract Station, or under which the
Material Third-Party Licensee for such Contract Station has the right to operate
such Contract Station.  The Broadcast Licenses listed in Schedule 4.15 with
respect to any Contract Station include all material authorizations, licenses
and permits issued by the FCC that are required or necessary for the operation
of such Contract Station, and the conduct of the business of the Material
Third-Party Licensee for such Contract Station with respect to such Contract
Station, as now conducted or proposed to be conducted.  The Broadcast Licenses
listed in Schedule 4.15 are issued in the name of the Material Third-Party
Licensee for the Contract Station being operated under authority of such
Broadcast Licenses and are on the date hereof validly issued and in full force
and effect, and, to the best of the Borrower’s knowledge, the Material
Third-Party Licensee for such Contract Station has fulfilled and performed in
all material respects all of its obligations with respect thereto and has full
power and authority to operate thereunder.

 

SECTION 4.16.  Solvency.  As of the date hereof (and after giving effect to the
extensions of credit hereunder and to the other transactions contemplated
hereby), (i) the aggregate value of all properties of the Borrower and its
Subsidiaries at their present fair saleable value (i.e., the amount that may be
realized within a reasonable time, considered to be six to eighteen months,
either through collection or sale at the regular market value, conceiving the
latter as the amount that could be obtained for the properties in question
within such period by a capable and diligent businessman from an interested
buyer who is willing to purchase under ordinary selling conditions), exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of the Borrower and its Subsidiaries,
(ii) the Borrower and its Subsidiaries will not, on a consolidated basis, have
unreasonably small capital with which to conduct their business operations as
heretofore conducted and (iii) the Borrower and its Subsidiaries will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.

 

SECTION 4.17.  Security Documents.  (a)  The Security Agreement is effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable first priority security interest in the
Collateral described therein (including any proceeds of any item of
Collateral).  In the case of (i) the pledged securities described in the
Security Agreement, when any certificates or notes, as applicable, representing
such pledged securities are delivered to the Administrative Agent and (ii) the
other Collateral described in the Security Agreement, when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Administrative Agent), the Administrative Agent shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of financing statements in the offices specified on
Schedule 4.17 and through the delivery of such pledged securities), as security
for the Obligations, in each case prior and superior in right to any other
Person, other than with respect to Liens permitted under Section 7.02.

 

(b)  Each Mortgage executed and delivered by each Obligor on or after the Fourth
Restatement Effective Date pursuant to clause (d) of the Collateral and
Guarantee Requirement and Section 6.11 shall be effective to create in favor of
the Administrative Agent (for the benefit of the Secured Parties) a legal, valid
and enforceable security interest on all of such Obligors’ right, title and

 

68

--------------------------------------------------------------------------------


 

interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgage is filed or recorded in the proper real estate filing or
recording office, the Administrative Agent (for the benefit of the Secured
Parties) shall have a fully perfected first priority Lien on, and security
interest in, all right, title and interest of such Obligor in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Liens permitted under Section 7.02.

 

SECTION 4.18.  Real Property.  Schedule 4.18(a) lists as of the Fourth
Restatement Effective Date all Real Property owned by the Borrower and its
Subsidiaries, the address or location thereof and the state in which such
property is located.  Schedule 4.18(b) lists as of the Fourth Restatement
Effective Date all Real Property leased by the Borrower and its Subsidiaries,
the address or location thereof and the state in which such property is
located.  The Borrower and its Subsidiaries will own or hold all easements,
rights-of-way, licenses in respect of Real Property and similar rights as are
necessary for the acquisition, ownership and operation of the Stations.

 


ARTICLE V


 


CONDITIONS


 

SECTION 5.01.  Amendment and Restatement Effective Date.  The amendment and
restatement of the Existing Credit Agreement provided for hereby and the
obligations of the Lenders to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder shall not become effective until the date on which
the Administrative Agent shall have received each of the following documents,
each of which shall be satisfactory to the Administrative Agent (and to the
extent specified below, to each Lender) in form and substance (or such condition
shall have been waived in accordance with Section 10.02):

 

(a)  This Agreement.  Counterparts of this Agreement signed on behalf of each
Obligor, the Issuing Lender, the Swing Line Lender, the Administrative Agent,
each Tranche B Term Loan Lender, the Tranche B-1 Term Loan Lender, the Required
Revolving Lenders under (and as defined in) the Existing Credit Agreement, and
(for purposes of Section 10.16) Lehman Commercial Paper Inc. (or, in each case,
written evidence satisfactory to the Administrative Agent, which may include
telecopy transmission of, as applicable, a signed signature page of this
Agreement or the relevant Lender Addendum from any Lender as provided below);
provided that (i) each Tranche B Term Loan Lender and each Revolving Lender
which executes and delivers a Lender Addendum in the respective form required
hereby shall be deemed to execute this Agreement, (ii) Tranche B Term Loan
Lender Addenda (or signed signature pages of this Agreement) shall have been
received from Tranche B Term Loan Lenders with respect to Tranche B Term Loan
Commitments in an aggregate amount of $330,000,000 (and each such Tranche B Term
Loan Lender Addenda shall have been accepted by the Borrower and the
Administrative Agent), (iii) Revolving Lender Addenda (or signed signature
pages of this Agreement) shall have been received from Revolving Lenders which
agree to be Extending Revolving Lenders hereunder with respect to an aggregate
amount of Revolving Commitments of not less than $75,000,000 (and each such
Revolving Lender Addenda shall have been accepted by the Borrower and the
Administrative Agent), (iv) the Revolving Lenders which shall execute (or be
deemed to execute) this Agreement hereby agree to waive all requirements under
the Existing Credit Agreement with respect to prior notice (or minimum amount)
of the prepayments of Loans under (and as defined in) the Existing Credit
Agreement as of the Fourth Restatement Effective Date contemplated under
clause (f) of this Section and (v) the parties hereto agree that, effective as
of the Fourth Restatement Effective Date, the Revolving Commitments of the
Revolving

 

69

--------------------------------------------------------------------------------


 

Lenders shall be the respective amounts for the Revolving Lenders as set forth
in Schedule 1.01(a) (and, without limiting the foregoing, the Revolving
Commitment of Lehman Commercial Paper Inc. under the Existing Credit Agreement
shall terminate in full in accordance with Section 10.16).

 

(b)  Other Concurrent Transactions.  Evidence that (i) the Initial Second
Priority Debt Transactions shall have been consummated (and the Administrative
Agent shall have received copies of each of the executed Initial Security
Priority Debt Documents requested by the Administrative Agent), (ii) the Tender
Offer shall not have been withdrawn, terminated or amended and (iii) the
Cunningham Amendments shall have become effective (and the Administrative Agent
shall have received copies of each such amendment).

 

(c)  Collateral Documents.

 

(i)  Security Agreement.  The Security Agreement, duly executed and delivered by
each of the parties thereto, and the certificates identified under the name of
such Obligor in Annex 1 thereto, in each case accompanied by undated stock or
similar powers executed in blank.  In addition, each Obligor party to the
Security Agreement shall have taken such other action (including delivering to
the Administrative Agent, for filing, appropriately completed and duly executed
copies of Uniform Commercial Code financing statements) as the Administrative
Agent shall have requested in order to perfect the security interests created
pursuant to the Security Agreement.

 

(ii)  Intercreditor Agreement.  The Second Lien Intercreditor Agreement, duly
executed and delivered by each of the parties thereto.

 

(iii)  Other Collateral Documents.  The Fourth Restatement Effective Date
Collateral Requirement shall have been satisfied (subject to clause
(c)(vi) below), and the Administrative Agent shall have received all the
documents required thereby.

 

(iv)  Consent and Agreement.  A Consent and Agreement with respect to each
Contract Station as of the Fourth Restatement Effective Date, duly executed and
delivered by each of the parties thereto (subject to clause (c)(vi) below).

 

(v)  Insurance.  A certificate of a Financial Officer of the Borrower setting
forth the insurance obtained by it in accordance with the requirements of
Section 6.05 and stating that such insurance is in full force and effect and
that all premiums then due and payable thereon have been paid (including
evidence of designation of the Administrative Agent as loss payee and additional
insured with respect to such insurance to the extent required under
Section 6.05).

 

(vi)  Post-Closing Matters.  If applicable, the Administrative Agent and the
Borrower shall have entered into a letter agreement referred to in clause (d) of
the definition of “Collateral and Guarantee Requirement”.

 

(d)  Corporate Documents.

 

(i) Certificates.  The Administrative Agent shall have received the following
documents in form and substance satisfactory to the Administrative Agent, each
of which shall be executed (and, where appropriate, acknowledged) by Persons
satisfactory to the Administrative Agent: (A) a certificate, signed by a senior
officer of the Borrower and each other Obligor, as of the Fourth Restatement
Effective Date, as to: (I) the absence of any Default or Event of Default;
(II) the truth

 

70

--------------------------------------------------------------------------------


 

of the representations and warranties contained in the Loan Documents; and
(III) confirming the satisfaction of the conditions under this Section 5.01 and
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 5.02; (B) a certificate of each Obligor, dated the
Fourth Restatement Effective Date and executed by its secretary or assistant
secretary, which shall (I) certify the resolutions of its board of directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party; (II) identify by name and title and bear
the signatures of the officers of such Obligor authorized to sign the Loan
Documents to which it is a party, and (III) contain appropriate attachments,
including the charter, by-laws or other organizational documents of each Obligor
and, if applicable, a true and correct copy of its by-laws or operating,
management or partnership agreement (or a bring-down certificate in form and
substance satisfactory to the Administrative Agent with respect to any of the
foregoing document heretofore delivered to the Administrative Agent to the
extent such documents have not been modified and continue in effect); and (C) a
good standing certificate for each Obligor from the secretary of state of the
jurisdiction of its organization as of the Fourth Restatement Effective Date (or
such earlier date as the Administrative Agent shall agree).

 

(ii)  Other Corporate Documents.  Such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, the authorization of
the Transactions and any other legal matters relating to the Obligors, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e)  Opinions of Counsel to the Obligors.  Favorable written opinions (addressed
to the Administrative Agent and the Lenders and dated the Fourth Restatement
Effective Date) of (i) Thomas & Libowitz, P.A., counsel for the Obligors, (ii) 
Pillsbury Winthrop Shaw Pittman LLP, counsel for the Obligors and (iii) such
other counsel of the Obligors reasonably satisfactory to the Administrative
Agent, each in form and substance satisfactory to the Administrative Agent (and
each Obligor hereby instructs such counsel to deliver such opinions to the
Lenders and the Administrative Agent).

 

(f)  Payments as of the Fourth Restatement Effective Date.  As of the Fourth
Restatement Effective Date:

 

(i)  Existing Loans, Accrued Interest, Etc.  The Borrower shall have (A) prepaid
all Term Loans outstanding under (and as defined in) the Existing Credit
Agreement (and all accrued and unpaid interest thereon), (B) prepaid all
Revolving Loans outstanding under (and as defined in) the Existing Credit
Agreement (and all accrued and unpaid interest thereon) and (C) all accrued and
unpaid commitment fees and letter of credit fees under the Existing Credit
Agreement, accrued to (but not including) the Fourth Restatement Effective Date.

 

(ii)  Other Fees and Expenses.  The Borrower shall have paid (A) to the
Administrative Agent, for the account of each Extending Revolving Lender and
each Tranche B Term Loan Lender the fees agreed to be paid to them by the
Borrower in connection with this Agreement and (B) to the Administrative Agent
(or its affiliates) all fees and expenses, including fees and expenses of
counsel to the Administrative Agent, agreed in writing to be paid by the
Borrower in connection with the execution and delivery of this Agreement (and,
in the case of any such expenses, for which invoices in reasonable detail shall
have been submitted to the Borrower at least five Business Days prior to the
Fourth Restatement Effective Date).

 

71

--------------------------------------------------------------------------------


 

(g)  USA PATRIOT Act.  Upon the reasonable written request of any Lender to the
Borrower at least three Business Days prior to the Fourth Restatement Effective
Date, such Lender received from the Borrower and its Subsidiaries documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act.

 

(h)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or special New York counsel to the Administrative Agent may reasonably
request.

 

Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue or continue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.02) on or prior to 3:00 p.m., New York City
time, on October 29, 2009.

 

SECTION 5.02.  Each Credit Event.  The obligation of each Lender to make or
maintain a Loan (including an Incremental Loan) on the occasion of any
Borrowing, and of the Issuing Lender to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

 

(a)  the representations and warranties of the Borrower and the Holding Company
set forth in this Agreement, and of each Obligor in each of the other Loan
Documents to which it is a party, shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date);

 

(b)  at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

 

(c)  the Borrower shall be in compliance with the indebtedness covenant (if any)
under each of the Note Indentures.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

SECTION 5.03.  Each Incremental Loan.  The obligation of each Incremental Lender
to make an Incremental Loan is subject to the satisfaction of the following
additional conditions:

 

(a)  after giving pro forma effect to the making of such Incremental Loan, the
Borrower shall be in compliance with each of the covenants set forth in
Section 7.11; and

 

(b)  receipt by the respective Incremental Lender and the Administrative Agent
of a certificate, dated the date of the making of such Incremental Loan and
signed by the President, a Vice President, a Financial Officer, or Secretary of
the Borrower, demonstrating in reasonable detail compliance with the foregoing
clause (a) of this Section.

 

72

--------------------------------------------------------------------------------


 


ARTICLE VI


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:

 

SECTION 6.01.  Financial Statements and Other Information.  The Borrower or the
Holding Company, as applicable, will furnish to the Administrative Agent:

 

(a)  (i) in the case of the Borrower, within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries (excluding Unrestricted Subsidiaries) as of the end of and
for such year and (ii) in the case of the Holding Company, within the earlier of
(A) 10 days after the date on which the same shall have been filed with the SEC
and (B) 100 days after the end of each fiscal year of the Holding Company, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Holding Company and its Subsidiaries
as of the end of and for such year, in each case setting forth in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young,
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries (excluding Unrestricted Subsidiaries), or the Holding
Company and its Subsidiaries, as the case may be, on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)  (i) in the case of the Borrower, within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries) as of the end of and for such fiscal quarter and the
then elapsed portion of such fiscal year and (ii) in the case of the Holding
Company, within the earlier of (A) 10 days after the date on which the same
shall have been filed with the SEC and (B) 50 days after the end of each of the
first three fiscal quarters of each fiscal year of the Holding Company, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Holding Company and its Subsidiaries as of the end
of and for such fiscal quarter and the then elapsed portion of such fiscal year,
in each case setting forth in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
or the Holding Company, as the case may be, as presenting fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries (excluding Unrestricted Subsidiaries), or the
Holding Company and its Subsidiaries, as the case may be, on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)  concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of the
Borrower and (as to sub-clauses (i) and (ii)

 

73

--------------------------------------------------------------------------------


 

below only) the Holding Company (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 4.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.01, 7.02(k),
7.04(e), 7.05(c), 7.05(d), 7.06, 7.07(h), 7.07(i), 7.07(j), 7.08, 7.11 and 7.18;

 

(d)  promptly after the same become publicly available, copies of all periodic
and other material reports (including reports on Form 8-K), registration
statements and proxy statements filed by the Holding Company or the Borrower
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Holding Company or the Borrower to its shareholders generally
or to the holders of any class or issue of securities of the Holding Company or
the Borrower generally, as the case may be, and promptly upon the receipt
thereof by the Holding Company or the Borrower, copies of any material notices,
reports or other communications from any holder of any Indebtedness evidenced or
provided by the Other Debt Documents (or, in any case, the Representative of
such holder);

 

(e)  promptly upon their becoming available, copies of any and all periodic or
special reports filed by the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries with the FCC or with any other Federal, state or local
governmental authority, if such reports indicate any material adverse change in
the business, operations, affairs or condition of the Borrower or any of its
Subsidiaries or if copies thereof are requested by any Lender or the
Administrative Agent, and copies of any and all material notices and other
material communications from the FCC or from any other Federal, state or local
governmental authority with respect to the Borrower, any of its Subsidiaries or
any Station;

 

(f)  promptly following delivery thereof to or by the Borrower or any of its
Subsidiaries, copies of all material notices (including notices of default),
financial statements, reports, approvals and other material communications that
are received by the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries from or on behalf of any Material Third-Party Licensee or Affiliate
of any Material Third-Party Licensee or furnished by the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries to any Material Third-Party
Licensee or Affiliate of any Material Third-Party Licensee;

 

(g)  as soon as available and in any event on or before December 31 of each
fiscal year, a budget for the Borrower and its Subsidiaries for the next
following fiscal year setting forth anticipated income, expense and capital
expenditure items for each quarter during such fiscal year; and

 

(h)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries, any Unrestricted Subsidiary
(including its financial statements), any Station (including copies of network
affiliation agreements entered into by such Station), any Material Third-Party
Licensee or any Person that owns the Capital Stock of any Material Third-Party
Licensee, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request.

 

74

--------------------------------------------------------------------------------


 

SECTION 6.02.  Notices of Material Events.  The Borrower and/or the Holding
Company will furnish to the Administrative Agent prompt written notice of the
following:

 

(a)  the occurrence of any Default or (in the case of the Holding Company only)
any Default relating to the Holding Company;

 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries or any of their
respective assets, franchises or licenses (including the Broadcast Licenses for
Owned Stations) that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, or against or affecting any Material
Third-Party Licensee for a Contract Station or any Broadcast License for such
Contract Station that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or the loss of any Broadcast License (other
than an Immaterial Broadcast License) for such Contract Station;

 

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holding Company, the Borrower and its Subsidiaries (including
Unrestricted Subsidiaries) in an aggregate amount exceeding $25,000,000;

 

(d)  the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Holding Company, the Borrower or any of the
Borrower’s Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than any
environmental matter or alleged violation that could reasonably be expected to
result in liability of the Holding Company, the Borrower and the Borrower’s
Subsidiaries (including Unrestricted Subsidiaries) in an aggregate amount
exceeding $25,000,000;

 

(e)  the occurrence of any Prepayment Event;

 

(f)  the acquisition or formation of any new Subsidiary after the Fourth
Restatement Effective Date; and

 

(g)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03.  Existence; Conduct of Business.  Each of the Borrower and the
Holding Company will, and will cause each of the Borrower’s Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises (including the Broadcast Licenses, but excluding
Immaterial Broadcast Licenses, for Owned Stations); provided that the foregoing
shall not prohibit (a) any merger, consolidation, liquidation or dissolution
permitted under Section 7.03 or (b) any merger or consolidation involving the
Holding Company (but not involving the Borrower or any of its Subsidiaries).

 

75

--------------------------------------------------------------------------------


 

SECTION 6.04.  Payment of Obligations.  Each of the Borrower and the Holding
Company will, and will cause each of the Borrower’s Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Holding Company, the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.05.  Maintenance of Properties; Insurance.  Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations, provided that the Borrower will in any event maintain (with
respect to itself, each of its Subsidiaries and each Owned Station), and will
use its commercially reasonable efforts to cause the Material Third-Party
Licensee for each Contract Station (or the Person that owns the Capital Stock of
such Material Third-Party Licensee) to maintain (with respect to itself and such
Contract Station), casualty insurance and insurance against claims and damages
with respect to defamation, libel, slander, privacy or other similar injury to
person or reputation (including misappropriation of personal likeness), in such
amounts as are then customary for Persons engaged in the same or similar
business similarly situated.

 

Each policy of property insurance required to be maintained by the Borrower and
its Subsidiaries under this Section shall name the Administrative Agent as loss
payee or additional insured and shall provide that it will not be canceled or
reduced, or allowed to lapse without renewal, except after not less than 30
days’ written notice to the Administrative Agent, for any occupancy or use of
any property for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to such property.  The Borrower
will advise the Administrative Agent promptly of any policy cancellation,
reduction or material amendment.

 

After the Fourth Restatement Effective Date, upon the request of the
Administrative Agent at any time or from time to time, not later than 15
Business Days prior to the termination or expiry date of any insurance required
to be maintained by the Borrower hereunder, the Borrower shall deliver to the
Administrative Agent certificates of insurance evidencing that such insurance
has been renewed, subject only to the payment of premiums as they become due. 
In addition, the Borrower will not modify in any material respect any of the
provisions of any policy with respect to casualty or liability insurance without
delivering the original copy of the endorsement reflecting such modification to
the Administrative Agent and, if required by the Administrative Agent in
writing, accompanied by a written report of any firm of independent insurance
brokers of nationally recognized standing, stating that, in their opinion, such
policy (as so modified) adequately protects the interests of the Lenders and the
Administrative Agent, is in compliance with the provisions of this Section and
is comparable in all respects with insurance carried by responsible owners and
operators of similar properties.  The Borrower shall not obtain or carry
separate insurance concurrent in form or contributing in the event of loss with
that required by this Section unless the Administrative Agent is the additional
insured thereunder, with loss payable as provided herein.  The Borrower shall
immediately notify the Administrative Agent whenever any such separate insurance
is obtained and shall deliver to the Administrative Agent certificates of
insurance evidencing the same.

 

If any portion of the Mortgaged Properties is located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards
and in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (or any amendment or successor

 

76

--------------------------------------------------------------------------------


 

act thereto), the Borrower shall maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance with respect to such
property in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to such Act.

 

SECTION 6.06.  Books and Records; Inspection Rights.  Each of the Borrower and
the Holding Company will, and will cause each of the Borrower’s Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  Each of the Borrower and the Holding Company will, and will cause
each of the Borrower’s Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

 

SECTION 6.07.  Compliance with Laws and Contractual Obligations.  Each of the
Borrower and the Holding Company will, and will cause each of the Borrower’s
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and all of its Contractual Obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 6.08.  Use of Proceeds and Letters of Credit.  (a)  The proceeds of the
Revolving Loans will be used for the general corporate purposes of the Borrower
and its Subsidiaries, including working capital requirements, Capital
Expenditures, and acquisitions and Investments to the extent permitted hereunder
(in each case, in compliance with all applicable legal and regulatory
requirements).  Letters of Credit will be issued only for general corporate
purposes of the Borrower and its Subsidiaries as specified above.  For avoidance
of doubt, the Borrower may use the proceeds of Revolving Loans to prepay the
Tranche B-1 Term Loans.

 

(b)  The proceeds of the Tranche B Term Loans will be used solely to prepay Term
Loans under (and as defined in) the Existing Credit Agreement outstanding
immediately prior to the Fourth Restatement Effective Date (including interest
thereon), to prepay Revolving Loans under (and as defined in) the Existing
Credit Agreement outstanding immediately prior to the Fourth Restatement
Effective Date (including interest thereon) and to pay fees and expenses
relating to the Fourth Restatement Effective Date Transactions.  The proceeds of
the Tranche B-1 Term Loans will be used solely to prepay Revolving Loans (and
interest thereon) under (and as defined in) the Existing Credit Agreement
outstanding immediately prior to the Fourth Restatement Effective Date and/or
accrued fees thereunder referred to in Section 5.01(f).

 

(c)  The proceeds of the Incremental Loans will be used solely for working
capital purposes of the Borrower and its Subsidiaries.

 

(d)  Neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of proceeds of any Loan.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 


SECTION 6.09.  NON-MEDIA SUBSIDIARIES; OWNERSHIP OF SUBSIDIARIES; UNRESTRICTED
SUBSIDIARIES.


 

(a)  Non-Media Subsidiaries.  Notwithstanding anything herein to the contrary,
the Borrower shall not be required to cause any Non-Media Subsidiary (or any of
such Subsidiary’s Non-Media Subsidiaries) to become a “Subsidiary Guarantor”
hereunder or an “Obligor” under the Security

 

77

--------------------------------------------------------------------------------


 

Documents, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary) and (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement or (ii) at the time of acquisition of such Subsidiary by
the Borrower, the entering into of a Borrower Subsidiary Joinder Agreement by
such Subsidiary (and its Subsidiaries) would violate any provision of applicable
law or any agreement to which such Subsidiary is a party, provided that if at
any time thereafter such Subsidiary (or any of its Subsidiaries) shall cease to
be subject to the prohibitions referred to in this clause (ii), the Borrower
will take such action, and will cause each of its Subsidiaries to take such
action, promptly to ensure that such Subsidiary (and/or the relevant Subsidiary
or Subsidiaries of such Subsidiary) become “Subsidiary Guarantors” hereunder
and/or “Obligors” under the Security Documents, as applicable, and in that
connection to satisfy the Collateral and Guarantee Requirement (and the
Administrative Agent is hereby authorized, without further approval of the
Lenders, to enter into such amendments to the Security Agreement, if any, or any
joinder or other agreement relating thereto as shall be necessary to give effect
to the foregoing).

 

(b)  Ownership of Subsidiaries.  The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is (i) if such Subsidiary is a Non-Media
Subsidiary, at least a majority-owned Subsidiary and (ii) otherwise, a Wholly
Owned Subsidiary.  In the event that any additional Capital Stock shall be
issued by any Subsidiary (other than by any Subsidiary the Capital Stock of
which is not required to be pledged pursuant to Section 6.09(a)), the respective
Obligor agrees forthwith to deliver to the Administrative Agent pursuant to the
Security Agreement the certificates (if any) evidencing such Capital Stock,
accompanied by undated stock or other similar powers executed in blank and to
take such other action as the Administrative Agent shall request to perfect the
security interest created therein pursuant to the Security Agreement.

 

(c)  Unrestricted Subsidiaries.  Without limiting the Collateral and Guarantee
Requirement, from and after the Fourth Restatement Effective Date, the Borrower
shall, and shall cause each of its Subsidiaries (which for this purpose shall
include Unrestricted Subsidiaries) to, pledge the Capital Stock of each
Unrestricted Subsidiary (which shall include each Subsidiary thereof) pursuant
to the Security Agreement and, in that connection, shall deliver to the
Administrative Agent all certificates or other instruments (if any) representing
such Capital Stock, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank or take such other action to effect a
valid pledge over such Capital Stock to the Administrative Agent (and the
Administrative Agent is hereby authorized, without further approval of the
Lenders, to enter into such amendments to the Security Agreement, if any, or any
joinder or other agreement relating thereto as shall be necessary to give effect
to the foregoing), unless such pledge would violate any provision of applicable
law or any agreement to which the Borrower or any such Subsidiary is a party;
provided that if at any time such pledge with respect to the Capital Stock of
any such Unrestricted Subsidiary shall cease to violate any provision of
applicable law or any such agreement, the Borrower will take such action
promptly to effect such pledge in accordance with the provisions of this
paragraph.

 


SECTION 6.10.  DESIGNATED SBG SUBSIDIARIES.


 

(a)  Designation.  The Holding Company and the Borrower may, at any time or from
time to time upon not less than five Business Days’ notice to the Administrative
Agent (or such shorter period which is acceptable to the Administrative Agent),
designate any Subsidiary of the Holding Company (other than the Borrower or any
of its directly and indirectly owned Subsidiaries) (including any newly

 

78

--------------------------------------------------------------------------------


 

acquired or newly formed Subsidiary of the Holding Company) to be a “Designated
SBG Subsidiary” for purposes of this Agreement.  The designation by the Holding
Company of any Subsidiary of the Holding Company as a Designated SBG Subsidiary
hereunder shall be effective subject to satisfaction of the following
conditions: (i) immediately before and after giving effect to such designation,
no Default shall have occurred or be continuing, (ii) except as provided in the
last paragraph of paragraph (b) of this Section, such Subsidiary shall have
complied with the requirements of the first paragraph of such paragraph (b) and
(iii) the Administrative Agent shall have received a certificate of a senior
officer of the Holding Company and the Borrower certifying that the conditions
to the designation of such Designated SBG Subsidiary under this Section have
been satisfied.

 

(b)  SBG Subsidiary Guarantors.  Subject to the immediately succeeding
paragraph, the Holding Company will cause each Designated SBG Subsidiary to
(i) become a “Subsidiary Guarantor” hereunder and an “Obligor” under the
Security Agreement pursuant to a SBG Subsidiary Joinder Agreement, duly
completed and executed by such Designated SBG Subsidiary (and each of its
Subsidiaries), the Holding Company and the Borrower, (ii) deliver certificates
(if any) of ownership interests of such Designated SBG Subsidiary and each of
its Subsidiaries in each case accompanied by undated stock or other similar
powers executed in blank, pursuant to the Security Agreement and (iii) deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Obligor pursuant
to Section 5.01 on the Fourth Restatement Effective Date or as the
Administrative Agent shall have requested.

 

Notwithstanding the foregoing, any Designated SBG Subsidiary that is a Non-Media
Subsidiary (and its Non-Media Subsidiaries, if any) shall not be required to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary) and (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement or (ii) at the time of acquisition of such Subsidiary by
the Holding Company, the entering into of a SBG Subsidiary Joinder Agreement by
such Subsidiary (and its Subsidiaries) would violate any provision of applicable
law or any agreement to which such Subsidiary is a party, provided that if at
any time thereafter such Subsidiary (or any of its Subsidiaries) shall cease to
be subject to the prohibitions referred to in this clause (ii), the Holding
Company will take such action, and will cause each of its Subsidiaries to take
such action, promptly to ensure that such Subsidiary (and/or the relevant
Subsidiary or Subsidiaries of such Subsidiary) become “Subsidiary Guarantors”
hereunder and/or “Obligors” under the Security Documents, as applicable, and
promptly to effect such pledge and otherwise satisfy the Collateral and
Guarantee Requirement with respect thereto (and the Administrative Agent is
hereby authorized, without further approval of the Lenders, to enter into such
amendments to the Security Agreement, if any, or any joinder or other agreement
relating thereto as shall be necessary to give effect to the foregoing).

 

(c)  Removal.  The Holding Company and the Borrower may, at any time or from
time to time upon not less than five Business Days’ notice to the Administrative
Agent (or such shorter period which is acceptable to the Administrative Agent),
remove any Designated SBG Subsidiary as a “Subsidiary” and, in the case of any
SBG Subsidiary Guarantor, a Guarantor and an Obligor hereunder and under the
other Loan Documents if all of the following conditions apply as of the date
specified for the effectiveness of such removal: (i) immediately before and
after giving effect to such removal, no Default shall have occurred or be
continuing; (ii) after giving effect to such removal, such Designated SBG
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such

 

79

--------------------------------------------------------------------------------


 

removal for any Indebtedness of the Borrower or any of its Subsidiaries;
(iii) any Investment in such Designated SBG Subsidiary made as a result of such
removal shall not violate the provisions of Section 7.07 (as if such Investment
were deemed made at the time of such removal); (iv) such removal shall be
treated as a Disposition of the assets of such Designated SBG Subsidiary and
shall not violate the provisions of Section 7.05(c) or Section 7.09 (as if such
Disposition were deemed made at the time of such removal); and (vi) any such
removal shall be evidenced to the Administrative Agent by furnishing the
Administrative Agent a senior officer’s certificate of the Holding Company and
the Borrower certifying that such removal complies with the foregoing
conditions.  Upon the satisfaction of such conditions, such Designated SBG
Subsidiary (and each of its Subsidiaries) shall cease to be a “Subsidiary”
hereunder and, in the case of any SBG Subsidiary Guarantor, a “Subsidiary
Guarantor” and an “Obligor” hereunder and under the other Loan Documents and
shall be released from all (and shall cease to have any) obligations as such
hereunder and under the other Loan Documents.

 

(d)  Ownership of Designated SBG Subsidiaries.  The Holding Company will take
such action, and will cause each Designated SBG Subsidiary, so long as it shall
remain a Designated SBG Subsidiary hereunder, to take such action from time to
time as shall be necessary to ensure that such Designated SBG Subsidiary (and
each of its Subsidiaries) is (i) if such Designated SBG Subsidiary (and each of
its Subsidiaries) is a Non-Media Subsidiary, at least a majority-owned
Subsidiary of the Holding Company and (ii) otherwise, a Wholly Owned Subsidiary
of the Holding Company.

 

(e)  Stock Pledges of Additional Holding Company Subsidiaries.  Without limiting
the Collateral and Guarantee Requirement (but subject to Section 6.10(b), as
applicable), from and after the Fourth Restatement Effective Date, the Holding
Company shall pledge the Capital Stock of each Subsidiary (in addition to the
Borrower and the Designated SBG Subsidiaries) directly owned by the Holding
Company (other than any Excluded Holding Company Subsidiary) pursuant to the
Security Agreement and, in that connection, shall deliver to the Administrative
Agent all certificates or other instruments (if any) representing such Capital
Stock, together with stock powers or other instruments of transfer with respect
thereto endorsed in blank or take such other action to effect a valid pledge
over such Capital Stock to the Administrative Agent (and the Administrative
Agent is hereby authorized, without further approval of the Lenders, to enter
into such amendments to the Security Agreement, if any, or any joinder or other
agreement relating thereto as shall be necessary to give effect to the
foregoing), unless such pledge would violate any provision of applicable law or
any agreement to which the Holding Company or any such Subsidiary is a party;
provided that if at any time (i) any such Subsidiary that is an Excluded Holding
Company Subsidiary and the Capital Stock of which is not pledged pursuant to the
Security Agreement shall cease to be an Excluded Holding Company Subsidiary for
any reason or (ii) such pledge with respect to the Capital Stock of any such
Subsidiary shall cease to violate any provision of applicable law or any such
agreement, the Holding Company will take such action promptly to effect such
pledge in accordance with the provisions of this paragraph.

 

SECTION 6.11.  Collateral and Guarantee Requirement; Further Assurances.  (a) 
The Holding Company will, and the Borrower will, and shall cause each of its
Subsidiaries to, cause the Collateral and Guarantee Requirement to be and remain
satisfied at all times, all at the expense of the Borrower, and execute any and
all documents, financing statements, agreements and instruments, and take all
such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries) that may be required under any applicable law, or
that the Administrative Agent may reasonably request, in connection therewith
and provide to the Administrative Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents and otherwise as to the compliance with the Collateral and
Guarantee Requirement, and in that connection:

 

80

--------------------------------------------------------------------------------


 

(i)  the Borrower will, and will cause each of its Subsidiaries to, grant to the
Administrative Agent security interests and mortgages in all of its owned or
leased Real Property acquired or leased after the Fourth Restatement Effective
Date and satisfy the requirements of clause (e) of the definition of Collateral
and Guarantee Requirement with respect to each such Real Property within 90 days
after the date such Real Property is acquired or leased by the Borrower or any
Subsidiary; provided that, notwithstanding the foregoing, unless the
Administrative Agent shall otherwise request in its sole discretion, the
Borrower shall not be required to grant a mortgage Lien on any such owned or
leased Real Property having a value (as reasonably determined by the Borrower)
of less than $1,000,000 at the time of such acquisition or lease and as to which
the Borrower shall have certified to the Administrative Agent in writing that
such property is not essential to the operation of any Station or otherwise to
the business of the Borrower or any Subsidiary promptly following such
acquisition or lease (each, an “Excluded Real Property”) (provided that if at
any time thereafter such property shall cease to be Excluded Real Property, the
Borrower will take such action, and will cause each of its Subsidiaries to take
such action, promptly to satisfy the Real Estate Collateral Requirement with
respect to such Real Property); and

 

(ii)  if any Person becomes a direct or indirect Subsidiary of the Borrower
after the Fourth Restatement Effective Date, the Borrower will promptly after
the date such Person becomes a Subsidiary notify the Administrative Agent
thereof and, within 30 days after the date such Person becomes a Subsidiary,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary.

 

(b)  The Borrower will, in the case of any Obligor, furnish to the
Administrative Agent prompt written notice of any change in such Obligor’s
(i) corporate or organization name, (ii) identity or organizational structure or
(iii) organizational identification number; provided that no Obligor shall
effect or permit any such change unless all filings have been made, or will have
been made within any statutory period, under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all of the Collateral for the benefit of the Secured Parties.

 

SECTION 6.12.  Post-Effective Date Matters.  The Holding Company and the
Borrower will, and will cause each Subsidiary Guarantor to, execute and deliver
the documents and complete the actions referred to in clause (d) of the
definition of “Collateral and Guarantee Requirement”, in each case within the
time periods provided therein.

 

SECTION 6.13.  Tender Offer.

 

(a)  The Borrower will use its best efforts to consummate the Tender Offer with
respect to all of the Holding Company Convertible Notes tendered thereunder no
later than November 5, 2009 (or such later date to which the Tender Offer may be
extended by the Borrower in good faith) (and, upon the consummation thereof, the
Borrower shall promptly notify in writing the Administrative Agent of the
completion of the Tender Offer Transactions).

 

(b)  As of the Fourth Restatement Effective Date, the Borrower shall deposit the
Initial Second Priority Proceeds (less the portion thereof to be used, together
with the proceeds of the Tranche B Term Loans and the Tranche B-1 Term Loans, to
make the payments provided for in Section 5.01(f)) directly into the Initial
Second Priority Debt Proceeds Collateral Account; provided that, at any time
after the Fourth Restatement Effective Date, so long as no Default shall have
occurred and be continuing, the funds from the Initial Second Priority Debt
Proceeds Collateral Account shall be available to be withdrawn at the request of
the Borrower to the Administrative Agent solely (but for no other purpose)
(i) to purchase the Holding Company Convertible Notes pursuant to the
consummation of the Tender

 

81

--------------------------------------------------------------------------------


 

Offer and (ii) if any Holding Company Convertible Notes remain outstanding after
consummation of the Tender Offer, (A) to repurchase, redeem, defease, retire or
acquire for value or pay the principal of any of the remaining Holding Company
Convertible Notes or (B) to make payment of cash dividends or distributions to
the Holding Company in an amount sufficient to enable the Holding Company to
repurchase, redeem, defease, retire, acquire for value or pay the principal of
any such Holding Company Convertible Notes (provided that such payments are
applied directly to such repurchase, redemption, defeasance, retirement,
acquisition for value or payment of principal); provided further that
(A) following the expiration of the put rights of the holders of the Holding
Company 3.00% Convertible Notes on May 15, 2010 and/or the holders of the
Holding Company 4.875% Convertible Notes on January 15, 2011 (but excluding any
other put rights thereunder), to the extent that any such holders do not
exercise such put rights pursuant to the terms thereof, within 120 days after
the expiration of such put rights, the Borrower shall apply the portion of the
balance held in the Initial Second Priority Debt Proceeds Collateral Account
that it does not require to satisfy any such remaining put rights (or, upon
expiration of all such put rights, the entire remaining balance held therein)
(x) so long as no Default shall have occurred and be continuing or would result
therefrom, to purchase, repurchase, redeem, prepay or otherwise acquire for
value any of the Other Debt and/or (y) to prepay the Tranche B Term Loans and
(if any) the Incremental Loans in the order specified in Section 2.09(b)(iii);
and (B) prior to any request for withdrawal of funds by the Borrower from the
Initial Second Debt Priority Proceeds Collateral Account, the Borrower shall
provide a certificate signed by a senior officer of the Borrower to the
Administrative Agent certifying as to the use of such funds and that such use is
permitted under this Section.

 


ARTICLE VII


 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with respect to
Section 7.18) and the Holding Company (solely with respect to each of the
Designated SBG Subsidiaries and Section 7.18) covenants and agrees with the
Lenders that:

 

SECTION 7.01.  Indebtedness.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)  Indebtedness to the Lenders hereunder (including in respect of Incremental
Loans) and under the other Loan Documents;

 

(b)  Indebtedness outstanding on the Fourth Restatement Effective Date and
identified in Schedule 7.01(b);

 

(c)  Indebtedness of Subsidiaries of the Borrower owing to the Borrower or to
other Subsidiaries of the Borrower and Indebtedness of the Borrower owing to any
of the Designated SBG Subsidiaries; provided that any Indebtedness of the
Borrower owing to any Subsidiary that is not a Guarantor (i) shall be made
pursuant to an intercompany note in the form and substance satisfactory to the
Administrative Agent and shall be subordinated in right of payment from and
after such time as the Loans shall become due and payable (whether at maturity,
acceleration or otherwise) to the payment and performance of the Obligations and
(ii) that is disposed, pledged or transferred (other than a disposition, pledge
or transfer to a wholly-owned Subsidiary or a pledge

 

82

--------------------------------------------------------------------------------


 

to benefit the Secured Parties or the holders of the Initial Second Priority on
a second-priority basis) will be deemed to be Indebtedness not permitted by this
clause (c);

 

(d)  Subordinated Film Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not exceeding $10,000,000 at any one time
outstanding, provided that the terms and conditions of each agreement or
instrument evidencing or governing such Indebtedness shall be satisfactory to
the Administrative Agent;

 

(e)  Guarantees by one or more of the Borrower and the Subsidiary Guarantors
(other than License Subsidiaries) of the obligations of other Persons (including
Affiliates); provided that the aggregate principal amount of Indebtedness so
guaranteed shall not exceed $10,000,000 at any one time outstanding;

 

(f)  Indebtedness (including Indebtedness of the Receivables Subsidiary)
incurred in connection with any Receivables Financing on terms satisfactory to
the Administrative Agent, provided that, after giving effect thereto, the
aggregate face amount of Receivables of the Borrower and its Subsidiaries (other
than any Receivables Subsidiary) that have not been sold or financed shall be at
least $10,000,000;

 

(g)  (i) any refinancing of Capital Lease Obligations of the Borrower or any of
its Subsidiaries identified in Schedule 7.01(b) with other Capital Lease
Obligations of the Borrower or any of its Subsidiaries, provided that the
principal amount of such other Capital Lease Obligations shall not exceed the
principal amount of the Capital Lease Obligations being refinanced; and
(ii) Indebtedness incurred after the Fourth Restatement Effective Date in
respect of additional Capital Lease Obligations in respect of leases with
respect to buildings, broadcast towers or equipment of the Borrower or any of
its Subsidiaries, provided that the aggregate principal amount of such
Indebtedness permitted under this clause (g)(ii) shall not exceed $50,000,000 at
any one time outstanding;

 

(h)  additional unsecured Indebtedness of the Borrower in an aggregate principal
amount not exceeding $100,000,000 at any one time outstanding, provided that no
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom;

 

(i)  the Initial Second Priority Debt in an aggregate original principal amount
not exceeding $500,000,000 at any one time outstanding; provided that (i) such
Indebtedness is secured by the Collateral on a second lien basis (and subject to
the terms of the Second Lien Intercreditor Agreement) to the Liens securing the
Obligations and is not secured by any property of the Borrower, the Holding
Company or any of their respective Subsidiaries other than the Collateral,
(ii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (including prepayments, redemptions or sinking fund or
like payments) prior to the eighth anniversary from the date of incurrence
thereof (other than prepayment or redemption requirements as a result of asset
sales or change of control provisions), (iii) the other terms and conditions of
such Indebtedness (other than interest rate and redemption premium) shall not be
more restrictive on the Borrower and its Subsidiaries than the terms and
conditions found in second lien debt of a similar type issued by similar issuers
under Rule 144A or in a public offering (provided that in any event such other
terms or conditions shall be less restrictive on the Borrower and its
Subsidiaries than the provisions of this Agreement), (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (v) such Indebtedness is not guaranteed by any Person
other than the Guarantors, (vi) the Second Lien Intercreditor

 

83

--------------------------------------------------------------------------------


 

Agreement shall have been entered into by the parties thereto, including a
Representative acting on behalf of the holders of such Indebtedness, (vii) no
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom and (viii) the Initial Second Priority
Debt Proceeds shall be deposited into the Initial Second Priority Debt Proceeds
Collateral Account to the extent required under Section 6.13(b) and thereafter
used solely as permitted therein and the balance thereof shall be used to prepay
the “Loans” under (and as defined in) the Existing Credit Agreement as of the
Fourth Restatement Effective Date and other amounts as contemplated under
Section 5.01(f); and

 

(j)  any Permitted Second Priority Refinancing Debt, Permitted Senior Unsecured
Refinancing Debt or Permitted Subordinated Refinancing Debt incurred after the
Fourth Restatement Effective Date; provided that (i) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid (including original issue discount), and fees and
expenses reasonably incurred, in connection therewith, (ii) no Default shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom, (iii) with respect to the incurrence of any Permitted
Second Priority Debt, after giving effect thereto, (A) the Total Indebtedness
Ratio will not exceed, at any time (x) from the Fourth Restatement Effective
Date through and including June 29, 2010, 8.25 to 1.00, (y) from and including
June 30, 2010 through and including December 30, 2012, 8.00 to 1.00 and
(y) thereafter, 7.75 to 1.00 and (B) the Secured Indebtedness Ratio will not
exceed 5.50 to 1.00 (in each case, determined on a pro forma basis as of the
date of incurrence of such Indebtedness as if such Indebtedness had been
outstanding on the last day of the most recent period of four consecutive fiscal
quarters of the Borrower), (iv) with respect to the incurrence of any Permitted
Senior Unsecured Refinancing Debt or Permitted Subordinated Refinancing Debt,
the Borrower shall be in compliance with the Total Indebtedness Ratio under
Section 7.11(c) (determined on a pro forma basis as of the date of incurrence of
such Indebtedness as if such Indebtedness had been outstanding on the last of
the most recent period of four consecutive fiscal quarters of the Borrower),
(v) (subject to clause (vi) below) the proceeds of any such Indebtedness shall
be used solely for the purchase, repurchase, redemption, defeasance, retirement,
refinancing or payment in full (each a “refinancing”) of the 8% Senior
Subordinated Notes and/or the Holding Company Convertible Debentures; and
(vi) in the case of a refinancing of the Holding Company Convertible Debentures,
concurrently with such refinancing, (A) if such refinancing is effected directly
by the Borrower, the Borrower shall dividend, distribute or transfer any Holding
Company Convertible Debentures acquired by it in connection with such
refinancing to the Holding Company for immediate retirement and cancellation and
(B) if such refinancing is effected directly by the Holding Company, the
Borrower shall make payments of cash dividends or distributions to the Holding
Company of the net cash proceeds of such Indebtedness to the extent necessary to
effect such refinancing and the Holding Company will apply such payments
directly to such refinancing.

 

SECTION 7.02.  Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)  Liens created pursuant to the Security Documents;

 

(b)  Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if adequate

 

84

--------------------------------------------------------------------------------


 

reserves with respect thereto are maintained on the books of the Borrower or any
of its Subsidiaries, as the case may be, in accordance with GAAP;

 

(c)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings and Liens securing judgments but only to the extent for
an amount and for a period not resulting in an Event of Default under
clause (j) of Article VIII;

 

(d)  pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;

 

(e)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

 

(g)  Liens on the Capital Stock of Cunningham owned by Carolyn C. Smith acquired
by the Borrower or any of its Subsidiaries pursuant to the exercise of the
Cunningham Options, to the extent such Liens are in existence on the date of
such acquisition;

 

(h)  Liens on the property of the Borrower and the Subsidiary Guarantors
securing Guarantees permitted under Section 7.01(e);

 

(i)  Liens resulting from the defeasance (but only to extent permitted under
Section 7.12) of any Other Debt in accordance with the terms thereof;

 

(j)  Liens upon real and/or personal property existing on the Fourth Restatement
Effective Date, provided that the aggregate Indebtedness and/or other
obligations secured thereby shall not exceed $15,000,000;

 

(k)  additional Liens upon real and/or personal property created after the date
hereof, provided that the aggregate Indebtedness and/or other obligations
secured thereby and incurred on and after the date hereof shall not exceed
$10,000,000 in the aggregate at any one time outstanding;

 

(l)  Liens (if any) created in connection with any Receivables Financing
permitted under Section 7.01(f);

 

(m)  any extension, renewal or replacement of any Lien under any of the
foregoing clauses, provided that the Liens permitted under this clause (m) shall
not be spread to cover any additional Indebtedness or property (other than a
substitution of like property); and

 

85

--------------------------------------------------------------------------------


 

(n)  Liens on the Collateral securing the Initial Second Priority Debt permitted
under Section 7.01(i) and securing any Permitted Second Priority Refinancing
Debt permitted under Section 7.01(j).

 

SECTION 7.03.  Mergers, Consolidations, Etc.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except:

 

(a)  any Subsidiary may be merged or consolidated with or into any other
Subsidiary; provided that:

 

(i)  if any such transaction shall be between a Subsidiary and a Wholly Owned
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
entity;

 

(ii)  if any such transaction shall be between a Subsidiary Guarantor and a
Subsidiary not a Subsidiary Guarantor, and such Subsidiary Guarantor is not the
continuing or surviving entity, then the continuing or surviving entity shall
have assumed all of the obligations of such Subsidiary Guarantor hereunder and
under the other Loan Documents;

 

(b)  any License Subsidiary may be merged or consolidated with or into (i) any
other License Subsidiary or (ii) a newly formed Subsidiary of the Borrower
(which may be organized as a limited liability company) established for the
purpose of becoming a License Subsidiary, provided that such newly formed
Subsidiary (x) if it is the continuing or surviving entity, it shall have
assumed all of the obligations of such Subsidiary hereunder and under the other
Loan Documents and (y) shall be in compliance with Section 7.14;

 

(c)  any Subsidiary may be merged or consolidated with or into any other Person
to effect an Acquisition permitted under Section 7.04, provided that the
continuing or surviving entity shall be a Subsidiary of the Borrower and, if not
a Subsidiary Guarantor prior to such merger or consolidation, such continuing or
surviving entity shall have assumed all of the obligations of such Subsidiary
hereunder and under the Loan Documents; and

 

(d)  any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower, provided that the Borrower shall be the continuing or surviving
entity.

 

SECTION 7.04.  Acquisitions.  The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire any business or property from, or Capital Stock of,
or be a party to any acquisition of, any Person, or acquire any option to make
any such acquisition, except:

 

(a)  purchases of inventory, programming rights and other property to be sold or
used in the ordinary course of business;

 

(b)  Investments permitted under Section 7.07;

 

(c)  Restricted Payments permitted under Section 7.08;

 

(d)  Capital Expenditures of the Borrower and its Subsidiaries;

 

(e)  the Borrower and its Subsidiaries may consummate any Acquisition (including
the exercise of the Cunningham Options), provided that, if applicable:

 

86

--------------------------------------------------------------------------------


 

(i)  the aggregate consideration for all Acquisitions permitted under this
clause (e) and consummated after the Fourth Restatement Effective Date shall not
exceed $100,000,000;

 

(ii)  both immediately prior to and after giving effect to such Acquisition, no
Default shall have occurred and be continuing (and, in the case of such
Acquisition, the Borrower shall be at least 0.25 to 1 below the Total
Indebtedness Ratio required under Section 7.11(c) at such time, calculated on a
pro forma basis as if such Acquisition had been consummated on the first day of
the relevant period);

 

(iii)  each assignment or transfer of control of Broadcast Licenses to the
Borrower or any of its Subsidiaries shall have been approved by:

 

(A)  an Initial FCC Order, if the aggregate consideration for such Acquisition
and all Acquisitions permitted under this clause (e) and consummated after the
Fourth Restatement Effective Date which have not been approved by a Final FCC
Order is equal to or less than $50,000,000 in the aggregate; or

 

(B)  a Final FCC Order, in all other cases (including the exercise of the
Cunningham Options);

 

(iv)  if the Administrative Agent or the Required Lenders shall have so
requested, the Administrative Agent shall have received an opinion of FCC
counsel satisfactory to the Administrative Agent or the Required Lenders, as the
case may be, in its (or their) reasonable judgment to the effect that such
transfer shall have been so approved by an Initial FCC Order or a Final FCC
Order, as the case may be, and that such Broadcast Licenses have been validly
assigned to the Borrower or such Subsidiary;

 

(v)  if the Aggregate Consideration for such Acquisition is equal to or greater
than $15,000,000, the Borrower shall furnish to the Lenders a certificate
showing calculations (after giving effect to borrowings and prepayments
hereunder to be made on such date and calculated on a pro forma basis as if such
Acquisition had been consummated on the first day of the period of four fiscal
quarters of the Borrower ending on or most recently ended prior to such date) in
reasonable detail that demonstrate that such Acquisition will not result in a
Default under Section 7.11;

 

(vi)  if the Aggregate Consideration for such Acquisition is equal to or greater
than $15,000,000, no later than the date falling ten Business Days (or such
shorter period as the Administrative Agent may agree) prior to the date that
such Acquisition is consummated, the Borrower shall have delivered to the
Administrative Agent drafts or executed counterparts of such of the respective
agreements or instruments (including Program Services Agreements) pursuant to
which such Acquisition is to be consummated (together with any related option or
other material agreements), any schedules or other material ancillary documents
to be executed or delivered in connection therewith, all of which shall be
satisfactory in form and substance to the Administrative Agent; and

 

(vii)  promptly following request therefor, copies of such information or
documents relating to such Acquisition as the Administrative Agent or any Lender
(through the Administrative Agent) shall have reasonably requested; and

 

87

--------------------------------------------------------------------------------


 

(f)  the acquisition of property in connection with any exchanges permitted
under Section 7.05.

 

SECTION 7.05.  Dispositions.  The Borrower will not, nor will it permit any of
its Subsidiaries to, without the prior written consent of the Required Lenders,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of its business or property,
whether now owned or hereafter acquired including receivables and leasehold
interests, except:

 

(a)  the Disposition of any inventory or other property in the ordinary course
of business and on ordinary business terms;

 

(b)  the Disposition of obsolete or worn-out property, tools or equipment no
longer used or useful in its business so long as the amount thereof sold in any
single fiscal year by the Borrower and its Subsidiaries shall not have a fair
market value in excess of $10,000,000;

 

(c)  the Borrower or any of its Subsidiaries may dispose of assets (including by
way of an exchange for assets of equal or greater value, as determined in good
faith by the Board of Directors of the Borrower or such Subsidiary), including
assets relating to any Owned Station that is a television broadcasting station
or a radio broadcasting station (or the Capital Stock of the Subsidiary of the
Borrower that owns such assets if such Subsidiary does not own property related
to any other Owned Station not included in such Disposition), provided that:

 

(i)  both immediately prior to such Disposition and, after giving effect
thereto, no Default shall have occurred and be continuing;

 

(ii) such Disposition is a sale to any Person for cash or in exchange for
assets, in each case. in an amount not less than the fair market value of the
assets being disposed of;

 

(iii)  in the case of the Disposition (including an exchange) of assets relating
to any Owned Station that is a television broadcasting station or a radio
broadcasting station (or the Capital Stock of the Subsidiary of the Borrower
that owns such assets if such Subsidiary does not own property related to any
other Owned Station not included in such Disposition):

 

(A)  the EBITDA Percentage attributable to such assets together with the
EBITDA Percentage attributable to all other such assets sold or exchanged
pursuant to this clause (iii) during the immediately preceding twelve month
period shall not exceed 15%;

 

(B)  the EBITDA Percentage attributable to all other such assets sold or
exchanged pursuant to this clause (iii) since the Fourth Restatement Effective
Date shall not exceed 35%;

 

(C)  in the case of any such exchange of assets, the acquisition of such assets
of such Person pursuant to such exchange shall comply with the provisions of
Section 7.04(e); and

 

88

--------------------------------------------------------------------------------


 

(D)  the Borrower shall have furnished to the Lenders, not later than the date
falling five Business Days (or such shorter period as the Administrative Agent
may agree) prior to the date of such Disposition a certificate in form and
detail satisfactory to the Administrative Agent stating (and setting forth
calculations in reasonable detail demonstrating) the EBITDA Percentage
attributable to such Disposition and all other such assets so sold or exchanged
for the relevant periods under clauses (A) and (B) above; and

 

(iv)  the Borrower shall have furnished to the Lenders such other information or
documents relating to such Disposition as the Administrative Agent or any Lender
or Lenders (through the Administrative Agent) shall have reasonably requested;
and;

 

(d)  the Borrower or any of its Subsidiaries may dispose of additional property
for fair market value, provided that the aggregate fair market value of such
additional property disposed of by the Borrower and its Subsidiaries in any
fiscal year shall not exceed $25,000,000;

 

(e)  the Borrower and its Subsidiaries may transfer Receivables in connection
with any Receivables Financing permitted under Section 7.01(f); and

 

(f)  any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property to the Borrower or a Wholly Owned
Subsidiary of the Borrower (other than a License Subsidiary); provided that if
any such sale is by a Subsidiary Guarantor to another Subsidiary which is not a
Subsidiary Guarantor, then such Subsidiary shall have become a “Subsidiary
Guarantor” hereunder and assumed all of the obligations of such Subsidiary
Guarantor hereunder and under the other Loan Documents.

 

SECTION 7.06.  Lines of Business.  The Borrower will not permit at any time
EBITDA for the most recent period of twelve consecutive full calendar months
derived from (a) the business of owning and operating the Stations (and related
retransmission facilities), (b) the commercial utilization of frequencies
licensed, granted or leased to the Borrower or any of its Subsidiaries by the
FCC, any other Governmental Authority or any other Person in connection with the
television or radio broadcasting businesses and/or (c) the business of managing
and/or consulting to television stations other than the Owned Stations, to less
than 66-2/3% of EBITDA for such period.

 

SECTION 7.07.  Investments.  The Borrower will not, nor will it permit any of
its Subsidiaries to, make or permit to remain outstanding any Investments
except:

 

(a)  operating deposit accounts with banks;

 

(b)  Permitted Investments;

 

(c)  (i) Investments by the Borrower and its Subsidiaries in Capital Stock of
Subsidiaries of the Borrower (other than any Excluded Non-Media Subsidiaries)
and (ii) advances by the Borrower and its Subsidiaries to any of the Subsidiary
Guarantors, and advances by any of the Designated SBG Subsidiaries to the
Borrower, in the ordinary course of business permitted to be incurred by
Section 7.01(c);

 

(d)  Investments outstanding on the Fourth Restatement Effective Date (other
than Investments permitted under clauses (a), (b) and (c) of this Section) and
identified in Schedule 4.14(b);

 

89

--------------------------------------------------------------------------------


 

(e)  the acquisition of the Capital Stock of Persons or the formation of Wholly
Owned Subsidiaries of the Borrower for the acquisition of Capital Stock of
Persons, resulting in such Persons becoming Wholly Owned Subsidiaries of the
Borrower, in each case for the purpose of enabling the Borrower and its
Subsidiaries to consummate acquisitions permitted by Section 7.04;

 

(f)  Guarantees by Subsidiary Guarantors of Indebtedness of the Borrower to the
extent such guarantees are permitted under Section 7.01;

 

(g)  Guarantees permitted under Section 7.01(e);

 

(h)  Investments by the Borrower and its Subsidiaries in any Receivables
Subsidiary in connection with any Receivables Financing permitted under
Section 7.01(f);

 

(i)  additional Investments not exceeding $5,000,000 in the aggregate made after
the Fourth Restatement Effective Date, provided that no Default shall have
occurred and be continuing at the time of the making of each such Investment or
would result therefrom;

 

(j)  Investments by the Borrower or any of its Subsidiaries not exceeding
$13,500,000 in the aggregate with respect to payments required to be made after
the Fourth Restatement Effective Date with respect to purchase options in
existence on such date relating to the purchase of Stations by the Borrower and
its Subsidiaries; provided that no Default shall have occurred and be continuing
at the time of the making of each such Investment or would result therefrom;

 

(k)  the consummation of the Tender Offer Transactions;

 

(l)  the purchase, repurchase, redemption, defeasance, retirement or refinancing
in full by the Borrower of the 8% Senior Subordinated Notes with the proceeds of
Indebtedness permitted under Section 7.01(j);

 

(m)  the purchase, repurchase, redemption, defeasance, retirement or refinancing
in full by the Borrower of the Holding Company Convertible Debentures with the
proceeds of Indebtedness permitted under Section 7.01(j); and

 

(n)  the purchase, repurchase, redemption, prepayment or acquisition for value
of any Other Debt to the extent permitted under Section 6.13(b) (and the
immediate retirement or cancellation thereof).

 

SECTION 7.08.  Restricted Payments.  The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except for, so long as no Default exists
at the time of making such Restricted Payment or would result therefrom:

 

(a)  payments of cash dividends to the Holding Company that will be used and
applied directly by the Holding Company solely to make payments of cash interest
when due on (i) the Holding Company Convertible Notes that remain outstanding
after giving effect to the Tender Offer and/or (ii) the Holding Company
Convertible Debentures, in each case, prior to or at the final maturity date of
such notes and limited to the amount of such interest payment, but only if the
Holding Company is otherwise unable to make such interest payments;

 

(b)  payments of cash dividends (or pay management fees and/or make royalty fee
payments) to the Holding Company that will be used and applied directly by the
Holding

 

90

--------------------------------------------------------------------------------


 

Company solely to pay general and administrative expenses of the Holding Company
and its Subsidiaries (other than the Borrower and its Subsidiaries) in an
aggregate amount not to exceed $5,000,000 for any period of twelve consecutive
full calendar months;

 

(c)  payments of cash dividends to the Holding Company that will be used and
applied directly by the Holding Company solely to pay: (i) unfunded obligations
in respect of the Investments by the Holding Company or any of its Subsidiaries
(other than the Borrower and its Subsidiaries) that are in effect on the Fourth
Restatement Effective Date and identified in Schedule 7.08(c) (specifying the
amount and due date (if any) of each such obligation) when such obligations are
due and payable or called pursuant to the respective terms of such Investments,
provided that the aggregate amount of dividends under this sub-clause (i) shall
not exceed $19,500,000 in the aggregate from and after the Fourth Restatement
Effective Date; (ii) general and administrative expenses of the Subsidiary or
Subsidiaries of the Holding Company (other than the Borrower or any of its
Subsidiaries) that holds such Investments identified in Schedule 7.08(c) in an
aggregate amount not exceeding $3,000,000 for any fiscal year; (iii) Capital
Expenditures of the Holding Company and its Subsidiaries (other than the
Borrower and its Subsidiaries) in an aggregate amount not exceeding $5,000,000
from and after the Fourth Restatement Effective Date; (iv) amounts payable in
respect of the Holding Company’s lease for its corporate headquarters; and
(v) other ordinary expenses of the Holding Company in respect of the normal
operations of the Holding Company in an aggregate amount not exceeding
$2,000,000 for any fiscal year, which dividends (in each case, in the case of
sub-clauses (i) through (v) above) may be paid from time to time but only in an
amount not exceeding the amount of such obligations, expenses or other amounts
permitted under this clause (c), as applicable, and at the time the same are due
and payable;

 

(d)  payments of cash dividends to the Holding Company that will be used and
applied directly by the Holding Company solely to pay federal, state, local and
foreign income taxes of the Holding Company, to the extent such income taxes
(i) are attributable to (x) the income of the Borrower and its Subsidiaries
and/or attributable to the income of Unrestricted Subsidiaries (but (in the case
of such income of Unrestricted Subsidiaries) only to the extent that, prior to
making such dividends, the Borrower and its Subsidiaries shall have actually
received cash amounts from any Unrestricted Subsidiaries that are designated for
purpose of making such dividends under this clause (d) in respect of such
income) or (y) the income of Holding Company but not any of its Subsidiaries and
(ii) with respect to clause (x) above, do not exceed for any fiscal year the
amount that the Borrower and its Subsidiaries or, as applicable, its
Unrestricted Subsidiaries, would be required to pay in respect of such income
taxes for such fiscal year were the Borrower, its Subsidiaries and its
Unrestricted Subsidiaries, as the case may be, to pay such income taxes
separately from the Holding Company, which dividends may be paid from time to
time but only in an amount not exceeding the amount of such income taxes
permitted under this clause (d), as applicable, and at the time the same are due
and payable;

 

(e)  the consummation of the Tender Offer Transactions;

 

(f)  the dividends and/or distributions contemplated by Section 7.01(j);

 

(g)  payments of cash dividends to the Holding Company solely from the funds
held in the Initial Second Priority Debt Proceeds Collateral Account, if any, in
an amount sufficient to enable the Holding Company to repurchase, redeem,
defease, retire, refinance or acquire for value or pay the principal of the
Holding Company Convertible Notes that remain outstanding after giving effect to
the Tender Offer in accordance with the terms thereof as in effect on the Fourth
Restatement Effective Date and to pay any reasonable fees and expenses incurred
by the Holding

 

91

--------------------------------------------------------------------------------


 

Company in connection therewith, provided that such payments are applied
directly to the repurchase, redemption, defeasance, retirement, refinancing or
acquisition for value or payment of principal of such Holding Company
Convertible Notes; and

 

(h)  payments of cash dividends to the Holding Company if, at the time of the
declaration and making of each such dividend, the First Lien Indebtedness Ratio
shall not exceed 2.00 to 1.00 and the Total Indebtedness Ratio shall not exceed
4.00 to 1.00 (in each case, calculated on a pro forma basis as if such dividend
had been paid on the last day of the most recent period of four consecutive
fiscal quarters of the Borrower); provided that the aggregate amount of
dividends paid under this clause (h) shall not exceed $50,000,000.

 

Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no Designated SBG Subsidiary shall be
permitted to make any dividend or other distributions, in cash or property
(other than in its additional ownership interests), to the Holding Company or
any Subsidiary of the Holding Company that directly owns the ownership interests
of such Designated SBG Subsidiary, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests or any option,
warrant or other right to acquire any such ownership interests.

 

SECTION 7.09.  Transactions with Affiliates.  The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)  transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

 

(b)  transactions between or among the Borrower and its Wholly Owned
Subsidiaries not involving any other Affiliate;

 

(c)  any Restricted Payment permitted under Section 7.08;

 

(d)  any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity; and

 

(e)  the Tender Offer Transactions.

 

SECTION 7.10.  Restrictive Agreements.  The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 7.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),

 

92

--------------------------------------------------------------------------------


 

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
(x) secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(y) Indebtedness permitted under Sections 7.01(c), (i) and (j) but only to the
extent that such restrictions are no more onerous on the Borrower and its
Subsidiaries than the restrictions contained in (in the case of any such
Subordinated Debt) the 8% Senior Subordinated Note Indenture or (in the case of
any other such Indebtedness) the Initial Second Priority Debt Indentures and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 


SECTION 7.11.  CERTAIN FINANCIAL COVENANTS.


 

(a)  Interest Coverage Ratio.  The Borrower will not permit the Interest
Coverage Ratio on any date to be less than the ratio set forth below opposite
the period during which such date falls:

 

Period

 

Ratio

 

 

 

 

 

From the Fourth Restatement Effective Date through and including June 29, 2010

 

1.75 to 1.00

 

 

 

 

 

From June 30, 2010 through and including September 29, 2010

 

1.70 to 1.00

 

 

 

 

 

From September 30, 2010 through and including December 30, 2010

 

1.45 to 1.00

 

 

 

 

 

From December 31, 2010 through and including December 30, 2011

 

1.40 to 1.00

 

 

 

 

 

From December 31, 2011 through and including December 30, 2012

 

1.35 to 1.00

 

 

 

 

 

From December 31, 2012 through and including December 30, 2013

 

1.25 to 1.00

 

 

 

 

 

From December 31, 2013 and at all times thereafter

 

1.15 to 1.00.

 

 

(b)  First Lien Indebtedness Ratio.  The Borrower will not permit the First Lien
Indebtedness Ratio on any date to be greater than the ratio set forth below
opposite the period during which such date falls:

 

93

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

 

 

From the Fourth Restatement Effective Date through and including December 30,
2010

 

3.50 to 1.00

 

 

 

 

 

From December 31, 2010 through and including December 30, 2012

 

3.25 to 1.00

 

 

 

 

 

From December 31, 2012 and at all times thereafter

 

3.00 to 1.00.

 

 

(c)  Total Indebtedness Ratio.  The Borrower will not permit the Total
Indebtedness Ratio on any date to be greater than the ratio set forth below
opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

 

 

From the Fourth Restatement Effective Date through and including June 29, 2010

 

7.50 to 1.00

 

 

 

 

 

From June 30, 2010 through and including December 30, 2012

 

7.25 to 1.00

 

 

 

 

 

From December 31, 2012 and at all times thereafter

 

7.00 to 1.00.

 

 

SECTION 7.12.  Certain Other Indebtedness.  The Borrower will not, nor will it
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for, the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Other Debt (or make any offer in respect
of any of the foregoing), except: (a) for regularly scheduled payments of
principal and interest in respect thereof required pursuant to the instruments
evidencing such Other Debt, subject to, in the case of any Subordinated Debt,
the subordination provisions applicable thereto; and (b) to the extent permitted
under any of Sections 7.07(k), (l) and (n); provided that no Default shall have
occurred and be continuing at the time of such purchase, redemption, retirement
or other acquisition or defeasance or would result therefrom.

 

SECTION 7.13.  Modifications of Certain Documents.  Without the prior written
consent of the Required Lenders, at any time after the Fourth Restatement
Effective Date, the Borrower will not, nor will it permit any of its
Subsidiaries to, consent to any modification, supplement, waiver or termination
of any of the provisions of the Program Services Agreements, Outsourcing
Agreements or Other Debt Documents, if such modification, supplement, waiver or
termination could reasonably be expected to be materially adverse to the
interests of the Lender (subject to, in the case any Other Debt Document, the
reasonable judgment of the Administrative Agent).  The Borrower will not, nor
will it permit any of its Subsidiaries to, designate any Indebtedness (other
than the Senior Unsecured Debt, Second Priority Debt and the Guarantees of any
Guarantor in respect thereof) as “Designated Senior Indebtedness” or “Designated
Guarantor Senior Indebtedness” (or equivalent terms), in each case under and as
defined in the instruments evidencing any Subordinated Debt.

 


SECTION 7.14.  LICENSE SUBSIDIARIES.


 

(a)  Whenever the Borrower or any of its Subsidiaries acquires any Broadcast
License after the Fourth Restatement Effective Date, the Borrower shall (without
limiting its obligations under Section 6.09) cause such acquisition to take
place as follows in accordance with all applicable laws and regulations,
including pursuant to approvals from the FCC: (i) each Broadcast License so
acquired shall

 

94

--------------------------------------------------------------------------------


 

be transferred to and held by a Wholly Owned Subsidiary of the Borrower that is
a License Subsidiary (provided that any License Subsidiary shall be permitted to
hold one or more Broadcast Licenses); (ii) the related operating assets shall be
transferred to and held by an operating company that is a Subsidiary of the
Borrower (an “Operating Subsidiary”); and (iii) the Borrower shall deliver or
cause to be delivered (if not theretofore delivered) to the Administrative Agent
in pledge under the Security Agreement all Capital Stock of such License
Subsidiary and such Operating Subsidiary (and, if reasonably requested by the
Administrative Agent, furnish to the Administrative Agent evidence that the
foregoing transactions have been so effected).

 

(b)  Notwithstanding anything herein to the contrary, the Borrower shall not
permit any License Subsidiary to: (i) create, incur, assume or have outstanding
any Indebtedness or other liabilities or obligations except for obligations
under the Loan Documents, the Guarantees of such License Subsidiary in respect
of Other Debt to the extent permitted under Sections 7.01(i) and (j) and the
contractual agreements with one or more Operating Subsidiaries entered into in
the ordinary course of business solely with respect to the management of the
relevant Station’s operations; (ii) own any right, franchise or other asset,
except for Broadcast Licenses transferred to it by the Borrower of which it is a
Wholly Owned Subsidiary, Broadcast Licenses acquired in the ordinary course of
business and rights under any such agreements with one or more Operating
Subsidiaries; (iii) enter into any transaction of merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); (iv) create, incur or permit to exist any Lien
(other than the Lien created by the Security Documents and the Liens securing
Second Priority Debt to the extent permitted under Section 7.02) on or in
respect of, or sell, lease, assign, transfer or otherwise dispose of, any of its
rights, franchises or other assets; (v) engage in any business other than
holding Broadcast Licenses, such agreements with Operating Subsidiaries and
incidental activities thereto; or (vi) make or hold any Investment.

 

(c)  Notwithstanding anything in this Section to the contrary, the Borrower and
the Subsidiary Guarantors shall not be obligated to effect any transaction
contrary to law or the rules, regulations or policies of the FCC, and shall be
permitted to unwind the transactions contemplated by this Section to the extent
necessary to comply with a ruling of the FCC; provided that the Borrower shall
and shall cause each of the Subsidiary Guarantors to use its best efforts to
carry out the provisions of this Section consistent with all laws and all rules,
regulations and policies of the FCC, including pursuing any necessary approval
or consents of the FCC.

 

(d)  The Borrower will cause all Broadcast Licenses for Owned Stations at all
times to be held in the name of the respective License Subsidiary for the Owned
Station being operated under authority of such Broadcast Licenses.

 

SECTION 7.15.  Program Services Agreements and Outsourcing Agreements.  The
Borrower will not, nor will it permit any of its Subsidiaries to, enter into
(i) any local marketing agreement, time brokerage agreement, program services
agreement or other similar agreement or (ii) any outsourcing agreement,
servicing agreement or other similar agreement providing for:

 

(a)  the Borrower or any of its Subsidiaries to program or sell advertising time
on all or any portion of the broadcast time of any television or radio station;

 

(b)  any Person other than the Borrower or any of its Subsidiaries to program or
sell advertising time on all or any portion of the broadcast time of any
Station; or

 

(c)  the Borrower or any of its Subsidiaries to deliver or receive
non-programming related management and/or consulting services to or from any
television station.

 

95

--------------------------------------------------------------------------------


 

Notwithstanding the preceding sentence, (A) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Program
Services Agreement with any other Person (including Affiliates), provided that
(i) the aggregate amount payable by the Borrower and its Subsidiaries under all
Program Services Agreements during any fiscal year of the Borrower, excluding
Permitted Termination Payments (as defined in the next sentence) shall not
exceed the Maximum Amount (as defined in the next sentence) for such fiscal
year, (ii) after entering into any such Program Services Agreement, the BCF
Percentage shall not exceed 30%, (B) the Borrower or any of its Subsidiaries may
enter into any Passive LMA, provided that after giving effect thereto the
Passive BCF Percentage shall not exceed 15% and (C) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Outsourcing
Agreement with any other Person (including Affiliates), provided that after
entering into any such Outsourcing Agreement, the BCF Percentage shall not
exceed 30% and (iii) upon the request of the Administrative Agent, the Borrower
shall cause the counterparty to such Program Services Agreement to execute and
deliver to the Administrative Agent a Consent and Agreement with respect thereto
within 30 days after entering into such Program Services Agreement.  For
purposes of the preceding sentence, (i) a “Permitted Termination Payment” means
a payment owing by the Borrower or any of its Subsidiaries by reason of the
early termination of a Program Services Agreement relating to any of the
television stations referred to below, provided that the amount of such payment
shall not exceed the amount set forth below opposite the name of such television
station:

 

Station

 

Termination Payment

 

 

 

 

 

WTTE-TV

 

$

38,231,806

 

WNUV-TV

 

$

14,968,084

 

WRGT-TV

 

$

12,113,903

 

WVAH-TV

 

$

6,078,979

 

WTAT-TV

 

$

4,730,094

 

WMYA

 

$

2,377,134

 

Other (as defined below)

 

$

5,000,000;

 

 

(ii) the “Maximum Amount” for any fiscal year of the Borrower means (x) for its
fiscal year ending in 2009, $50,000,000 and (y) for any of its fiscal years
thereafter, an amount equal to the Maximum Amount for its preceding fiscal year
increased (or decreased, as the case may be) by the percentage of the increase
(or decrease, as the case may be) in the Consumer Price Index for all Urban
Consumers (as published by the U.S. Department of Labor) for the twelve month
period ending in September of such preceding fiscal year; and (iii) “Other”
means any other broadcasting television station (x) sold by the Borrower or any
of its Subsidiaries as permitted by Section 7.05(c) or (y) which is covered by a
Program Services Agreement.

 

SECTION 7.16.  Limitation on Cure Rights.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any agreement with or for the
benefit of any other Person that limits the ability of the Borrower or such
Subsidiary to exercise any rights or remedies under any agreement pursuant to
which an Acquisition is to be consummated.

 

SECTION 7.17.  Sale and Leaseback Transactions.  The Borrower will not, nor will
it permit any of its Subsidiaries to, enter into any arrangement with any other
Person providing for the leasing by the Borrower or any of its Subsidiaries of
real or personal property that has been or is to be sold or transferred by the
Borrower or any of its Subsidiaries to such other Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any of its Subsidiaries,
other than such transactions not exceeding an aggregate sale price of
$25,000,000.

 

96

--------------------------------------------------------------------------------


 

SECTION 7.18.  Covenants Applicable to Holding Company.

 

(a)  Restrictive Agreements.  The Holding Company will not, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (i) the ability of the Holding Company to create, incur or
permit to exist any Lien upon the Collateral owned by the Holding Company as
provided herein and in the Security Documents, (ii) the ability of any
Designated SBG Subsidiary or any of its Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets or (iii) the ability of any
Subsidiary of any Designated SBG Subsidiary to pay dividends or other
distributions to such Designated SBG Subsidiary with respect to its ownership
interests or to Guarantee Indebtedness of the Borrower or any Subsidiary of the
Borrower or the ability of any Designated SBG Subsidiary or any of its
Subsidiaries to make loans or advances to the Borrower or any Subsidiary of the
Borrower or to Guarantee Indebtedness of the Borrower or any Subsidiary of the
Borrower; provided that the foregoing clauses (ii) and (iii) shall not apply to
(x) restrictions and conditions imposed by law or by the Loan Documents and
(y) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale (so long as such restrictions and
conditions apply only to the Person that is to be sold and such sale is
permitted under the Loan Documents); provided, further, that the foregoing
clauses shall not apply to restrictions and conditions imposed by the Other Debt
Documents to the extent not more onerous than those in effect under (in the case
of any such Subordinated Debt) the 8% Senior Subordinated Note Indenture or (in
the case of any other such Indebtedness) the Initial Second Priority Debt
Indentures.

 

(b)  Guarantees by Holding Company.  The Holding Company will not, nor will it
permit any of the Designated SBG Subsidiaries to, guarantee any Other Debt of
the Borrower or any of its Subsidiaries unless each such guarantee (i) complies
with the requirements of the definitions of “Initial Second Priority Debt” or
“Additional Second Priority Debt”, as applicable, with respect to the relevant
type of Indebtedness or (ii) otherwise (A) is unsecured and subordinated in
right of payment to the Holding Company’s or such Designated SBG Subsidiary’s
guarantee (if any) under Article III on terms not less favorable to the Lenders
than those contained in the 8% Senior Subordinated Note Indenture and
(B) contains other terms and conditions not more restrictive on the Holding
Company and its Subsidiaries than those contained herein and in the 8% Senior
Subordinated Note Indenture.

 

SECTION 7.19. Hedging Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, except Hedging
Agreements entered into in the ordinary course of business (and not for
speculative purposes) (a) to hedge or mitigate risks to which the Borrower or
any Subsidiary has actual exposure (other than those in respect of Capital Stock
or Other Debt of the Borrower or any of its Subsidiaries) and (b) in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate, floating to fixed rates,
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.

 

97

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 

(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

 

(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days; or

 

(c)  any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made; or

 

(d)  the Borrower or the Holding Company shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.02(a), 6.03 (with
respect to the existence of the Borrower or the Holding Company, as applicable),
6.08, 6.09, 6.10, 6.11, 6.12 or 6.13 or in Article VII, or any Obligor shall
default in the performance of any of its obligations contained in Section 5.02,
5.04(a)(iv), 5.05(a)(iii) or 6.14 of the Security Agreement; or

 

(e)  any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document to which it is a party
and such failure shall continue unremedied for a period of 30 or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower; or

 

(f)  the Borrower, any Guarantor or any other Designated SBG Subsidiary shall
default in the payment when due of any principal of or interest on any of its
other Indebtedness aggregating $25,000,000 or more (for all such Persons), or in
the payment when due of any amount under any Hedging Agreement for a notional
principal amount exceeding $25,000,000 (for all such Persons); or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness or any event specified in any Hedging
Agreement shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity or to have the interest rate thereon reset to a level so that
securities evidencing such Indebtedness trade at a level specified in relation
to the par value thereof or, in the case of a Hedging Agreement, to permit the
payments owing under such Hedging Agreement to be liquidated; or

 

98

--------------------------------------------------------------------------------


 

(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Guarantor, any other Designated SBG Subsidiary or
any Material Third-Party Licensee or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, any Guarantor, any other Designated SBG Subsidiary or any Material
Third-Party Licensee or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered; or

 

(h)  the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or

 

(i)  the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Material Third-Party Licensee shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; or

 

(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower, any Guarantor or
any other Designated SBG Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower, any
Guarantor or any other Designated SBG Subsidiary to enforce any such judgment;
or

 

(k)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

 

(l)  the Smith Brothers shall cease at any time collectively to own, directly or
indirectly, legally or beneficially, shares of Capital Stock of the Holding
Company representing at least 51% of the voting power of the Holding Company
(other than by reason of death or disability), or the Holding Company shall
cease at any time to own, directly or indirectly, 100% of the Capital Stock of
the Borrower; or

 

(m)  during any period of 25 consecutive calendar months, individuals who were
directors of the Holding Company or the Borrower on the first day of such period
shall no longer constitute a majority of the Board of Directors of the Holding
Company or the Borrower, as the case may be; or

 

(n)  the Borrower shall deliver any “Change of Control Purchase Notice” (or any
similar notice) under and as defined in any Note Indenture; or

 

99

--------------------------------------------------------------------------------


 

(o)  any Broadcast License (other than an Immaterial Broadcast License) shall be
terminated, forfeited or revoked or shall fail to be renewed for any reason
whatsoever, or shall be modified in a manner materially adverse to the Borrower,
or for any other reason (i) any License Subsidiary shall at any time cease to be
a licensee under any Broadcast License (other than an Immaterial Broadcast
License) relating to the Owned Station to which such Broadcast Licenses have
been granted or the Subsidiary of the Borrower that owns 100% of the Capital
Stock of such License Subsidiary shall otherwise fail to have all required
authorizations, licenses and permits to construct, own, operate or promote such
Owned Station, or (ii) any Material Third-Party Licensee for any Contract
Station shall fail to preserve and maintain its legal existence or any of its
material rights, privileges or franchises (including the Broadcast Licenses
(other than an Immaterial Broadcast Licenses) for such Contract Station (other
than by reason of such Contract Station becoming an Owned Station)); or

 

(p)  with respect to any Owned Station, the License Subsidiary with respect to
such Owned Station shall at any time cease to be a Wholly Owned Subsidiary of
the Subsidiary of the Borrower that owns the operating assets related to the
Broadcast Licenses for such Owned Station; or the Borrower shall cease at any
time to own all of the issued shares of the Capital Stock of any such
Subsidiary; or

 

(q)  any transfer of any common stock or other ownership interests of the
Borrower or any of its Subsidiaries or any right to receive such common stock or
other ownership interests in the Borrower or any such Subsidiary, as the case
may be, shall be transferred and either (i) such transfer shall fail to comply
with any applicable provision of the Federal Communications Act of 1934, as
amended from time to time, or any applicable FCC rule, regulation or policy, or
(ii) the Administrative Agent shall not have received prior to such transfer an
opinion reasonably satisfactory to the Required Lenders of counsel reasonably
satisfactory to the Required Lenders to the effect that such transfer does so
comply; or

 

(r)  other than with respect to de minimis items of Collateral not exceeding
$5,000,000 in the aggregate, the Liens created by any of the Security Documents
shall at any time not constitute a valid and perfected Lien on the Collateral
intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required herein or therein) in favor
of the Administrative Agent, free and clear of all other Liens (other than Liens
permitted under Section 7.02 or under any of the Security Documents), or, except
for expiration in accordance with its terms, any of the Security Documents or
any of the Guarantees of the Guarantors under Article III shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by any Obligor, or any Intercreditor
Agreement, or any other intercreditor agreement relating to any Second Priority
Debt or Subordinated Debt, ceases to be in full force and effect (other than in
accordance with its terms) against any holder of any Indebtedness that is
secured by a Lien ranking pari passu with, or junior to, the Liens securing the
Obligations or is contractually subordinated to the payment of the Obligations;
or

 

(s)  any Program Services Agreement shall be terminated prior to the stated
expiration date thereof (other than in connection with the Borrower’s or any
Subsidiary’s acquisition of the Contract Station subject thereto) and the
Obligor party thereto shall not have entered into a replacement agreement
relating to the Contract Station to which such Program Services Agreement
relates that contains substantially similar payment terms as those set forth in
such Program Services Agreement, or any party to any of the Program Services
Agreements shall default in any of its respective obligations thereunder and the
Broadcast Cash Flow attributable to the Contract Station(s) subject to such
Program Services Agreement(s), either individually or in

 

100

--------------------------------------------------------------------------------


 

the aggregate, for the most recent twelve month period is equal to or greater
than 10% of Broadcast Cash Flow for such period; or

 

(t)  there shall have been asserted against the Borrower, any Guarantor, any
other Designated SBG Subsidiary or any Unrestricted Subsidiary any claim with
respect to any Environmental Liability that, in the judgment of the Required
Lenders, is reasonably likely to be determined adversely to the Borrower or the
affected Guarantor, other Designated SBG Subsidiary or Unrestricted Subsidiary,
as the case may be, and the amount thereof could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect
(insofar as such amount is payable by any of the Borrower, the Guarantors, the
other Designated SBG Subsidiaries or the Unrestricted Subsidiaries after
deducting any portion thereof that is reasonably expected to be paid by other
creditworthy Persons jointly and severally liable thereof); or

 

(u)  any party to any Consent and Agreement shall default in the performance of
any of its obligations thereunder, if such default, individually or together
with other such defaults, could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately;
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any event with respect to any Obligor described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law.

 


ARTICLE IX


 


THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Security Documents for and
on behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this

 

101

--------------------------------------------------------------------------------


 

connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to this Article for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this
Article including Section 10.03, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto.  Without limiting any other provision
of this Article, each Lender hereby authorizes the Administrative Agent to enter
into (and/or agree to any amendments to) from time to time (i) any Security
Documents and (ii) intercreditor (including subordination) arrangements on
behalf of the Lenders in respect of any Other Debt to the extent permitted or
contemplated hereunder, in each case as the Administrative Agent shall determine
to be appropriate and consistent with the provisions hereof.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

102

--------------------------------------------------------------------------------


 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower so long as no Default shall exist, to appoint a successor from among
the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with a minimum
capital and surplus of $500,000,000 and with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a Disposition
of property permitted hereunder or a Disposition to which the Required Lenders
have consented.  Notwithstanding anything to the contrary contained herein, the
Security Documents executed by the Obligors in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any Lender if such
amendment or waiver is delivered in order (i) to comply with applicable local
law, rule or regulation or advice of local counsel, (ii) to cure ambiguities,
defects or manifest errors, (iii) to cause any such Security Documents to be
consistent with this Agreement and the other Loan Documents and/or (iv) to give
effect to the changes to any Security Document required by any Intercreditor
Agreement.

 

103

--------------------------------------------------------------------------------


 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.10 and 10.03) allowed in such judicial proceeding; and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.03.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

The Lenders irrevocably agree: (a) that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations (other than obligations
under Secured Hedging Agreements and contingent indemnification obligations not
yet accrued and payable), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
permitted under the Loan Documents to any Person other than the Borrower or any
of its Affiliates, (iii) subject to Section 10.02(b), if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.02(b)),
or (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under this Agreement in
accordance with the terms of the Loan Documents; (b) to release or subordinate
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such property in respect of any
purchase money Indebtedness (including Capital Lease Obligations) permitted by
Section 7.01; and (c) that any Guarantor shall be automatically released from
its obligations under this Agreement if such Person ceases to be a Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Other Debt.  Any such release shall not in any manner discharge,
affect or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Obligors in respect of) all interests
retained by the Obligors, including the proceeds of any sale or other
disposition, all of which shall continue to constitute part of the Collateral. 
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.02(b))
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement pursuant to this
Article.  In each case as specified herein, the Administrative Agent will (and
each Lender irrevocably authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Obligor such documents
as such Obligor may reasonably request to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Security Documents, or to evidence the release of such Guarantor

 

104

--------------------------------------------------------------------------------


 

from its obligations under this Agreement, in each case in accordance with the
terms of the Loan Documents (including this Article).

 

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law, rule or regulation of any jurisdiction denying
or restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future law,
rule or regulation of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).  In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article and of
Section 10.03 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may
require.  Should any instrument in writing from the Borrower or any other
Obligor be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Obligor to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

Notwithstanding anything herein to the contrary, the Sole Lead Arranger and Sole
Bookrunner and the Syndication Agent named on the cover page of this Agreement
shall have no duties or responsibilities hereunder except in their respective
capacity, if any, as a Lender.

 

105

--------------------------------------------------------------------------------


 


ARTICLE X


 


MISCELLANEOUS


 

SECTION 10.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)  if to the Borrower or any Subsidiary Guarantor, to it at Sinclair
Television Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland  21030,
Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a
copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland  21202,
Attention of Steven Thomas (Telecopy No. (410) 752-2046);

 

(ii)  if to the Holding Company, to it at Sinclair Broadcast Group, Inc., 10706
Beaver Dam Road, Hunt Valley, Maryland  21030, Attention of David B. Amy and
Barry Faber (Telecopy No. (410) 568-1588); with a copy to Thomas & Libowitz,
P.A., 100 Light Street, Baltimore, Maryland  21202, Attention of Steven Thomas
(Telecopy No. (410) 752-2046);

 

(iii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention: Demetra Mayon, Loan
and Agency Services (Telephone No. (713) 750-3780; Telecopy No. (713) 750-2358),
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York
10017, Attention of Peter Thauer (Telephone No. (212) 270-6289; Telecopy
No. (212) 270-5127);

 

(iv)  if to the Issuing Lender, to JPMorgan Chase Bank, N.A., 10420 Highland
Manor Drive, 4th Floor, Tampa, Florida 33610, Attention of Henry Avelino
(Telephone No. (813) 432-6338; Telecopy No. (813) 432-5161), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Peter Thauer (Telephone No. (212) 270-6289; Telecopy No. (212) 270-5127);

 

(v)  if to the Swing Line Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-6925, Attention: Demetra Mayon, Loan
and Agency Services (Telephone No. (713) 750-4780; Telecopy No. (713) 750-2358),
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York
10017, Attention of Peter Thauer (Telephone No. (212) 270-6289; Telecopy
No. (212) 270-5127); and

 

(vi)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications

 

106

--------------------------------------------------------------------------------


 

given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

 

SECTION 10.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lender and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent or
waiver hereunder, without the written consent of each Lender, or (vi) release
all or substantially all of the Subsidiary Guarantors from any of their
guarantee obligations under Article III without the written consent of each
Lender (except that no such consent shall be required, and the Administrative
Agent is hereby authorized, to release any Subsidiary Guarantor from such
obligations that is the subject of a Disposition permitted hereunder or to which
the Required Lenders have consented or to release any SBG Subsidiary Guarantor
from such obligations in accordance with its removal as a Guarantor hereunder
pursuant to Section 6.10); and provided, further, that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lender or the Swing Line Lender, as the case may be, (y) any modification or
supplement of Article III shall require the consent of each Subsidiary Guarantor
and (z) to the extent specified in Section 2.01(c), this Agreement may be
amended to establish Incremental Loan Commitments of any Series pursuant to an
Incremental Loan Amendment executed between the Borrower, the relevant Lenders
of such Series and the Administrative Agent, and any such Incremental Loan
Amendment shall not require the consent of any other party to this Agreement.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against

 

107

--------------------------------------------------------------------------------


 

the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.

 

SECTION 10.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Lender or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred in connection with (x) any bankruptcy,
insolvency, receivership, foreclosure, winding up or liquidation proceedings,
(y) any judicial or regulatory proceedings and (z) any workout, restructuring or
other negotiations or proceedings (whether or not any thereof is consummated)
and (iv) all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by the Security Documents or any other document
referred to therein.  Without limiting the generality of the foregoing, expenses
being reimbursed by the Borrower under this Section include all reasonable costs
and expenses incurred in connection with (i) taxes, fees and other charges for
lien and title searches, title insurance, recording the Mortgages, filing
financing statements and continuations thereof and other actions to perfect,
protect and continue the Liens under the Security Documents and (ii) sums paid
or incurred by the Administrative Agent or any Lender to take any action
required of any Obligor under the Loan Documents that such Obligor fails to pay
or take.

 

(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Lender
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Lender or the Swing Line Lender
under paragraph (a) or (b) of this

 

108

--------------------------------------------------------------------------------


 

Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Lender or the Swing Line Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Lender or the Swing Line Lender in
its capacity as such.

 

(d)  To the extent permitted by applicable law, no Obligor shall assert, and
each Obligor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) no Obligor
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Obligor without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A)  the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B)  with respect to an assignment of a Revolving Lender’s Revolving Commitment
or a Revolving Lender’s obligations in respect of its LC Exposure or Swing Line
Exposure, the Issuing Lender and the Swing Line Lender; and

 

(C)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan or Incremental Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender or an assignment of the entire remaining amount of
the assigning

 

109

--------------------------------------------------------------------------------


 

Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 and, after giving effect to such
assignment, the assigning Lender shall not have Commitment(s) and/or
Loan(s) less than $1,000,000, unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent, provided that (i) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (ii) in the event of concurrent assignments to two or more funds that are
advised or managed by the same investment advisor, all such concurrent
assignments shall be aggregated in determining compliance with this minimum
assignment requirement;

 

(B) each partial assignment of Commitments or Loans of any Class shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of its Commitment and Loans of such Class under this
Agreement, provided that this clause shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the

 

110

--------------------------------------------------------------------------------


 

information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Lender or the Swing Line Lender, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.16(d) as though it were
a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)  Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan or LC Exposure held by it
hereunder to the Borrower or any of its Affiliates or Subsidiaries without the
prior consent of each Lender.

 

SECTION 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on

 

111

--------------------------------------------------------------------------------


 

any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.13,
2.14, 2.15, 3.03 and 10.03 and Article IX shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Upon the effectiveness
of this Agreement as provided in Section 5.01, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)  Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Lender or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Obligor or its properties in the courts of any jurisdiction.

 

(c)  Each Obligor hereby irrevocably and unconditionally waives, to the fullest
extent it

 

112

--------------------------------------------------------------------------------


 

may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

113

--------------------------------------------------------------------------------


 

SECTION 10.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or under any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Lender or any
Lender on a nonconfidential basis from a source other than an Obligor.  For the
purposes of this Section, “Information” means all information received from any
Obligor relating to the Holding Company, the Borrower, any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by an Obligor; provided that, in the
case of information received from an Obligor after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

SECTION 10.13.  Cure of Defaults by the Administrative Agent or the Lenders. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent or any Lender may in its sole discretion, but shall not be obligated to,
(a) cure any monetary default under any Program Services Agreement or (b) cure,
by monetary payment or by performance, any default under any lease or option
agreement to which the Borrower or any Subsidiary is a party.  In each case
referred to in the foregoing clauses (a) and (b), the Borrower shall reimburse
the Administrative Agent or such Lender for

 

114

--------------------------------------------------------------------------------


 

any such payment, and shall indemnify the Administrative Agent or such Lender
for any and all costs and expenses (including the fees and expenses of counsel)
incurred by the Administrative Agent or such Lender in connection with any such
performance, in each case with interest, at the Alternate Base Rate plus the
Applicable Margin (for ABR Loans held by the Extending Revolving Lenders),
payable from the date of such payment or performance by the Administrative Agent
or such Lender to the date of reimbursement by the Borrower.  Without limiting
the generality of the foregoing, the Administrative Agent or any Lender may in
its sole discretion, but shall not be obligated to, cure, by monetary payment or
by performance, any default as permitted by any Consent and Agreement and the
Borrower shall reimburse the Administrative Agent or such Lender for any such
payment, and shall indemnify the Administrative Agent or such Lender for any and
all costs and expenses (including the fees and expenses of counsel) incurred by
the Administrative Agent or such Lender in connection with any such performance,
in each case with interest, at the Alternate Base Rate plus the Applicable
Margin (as provided above), payable from the date of such payment or performance
by the Administrative Agent or such Lender to the date of reimbursement by the
Borrower.

 

SECTION 10.14.  USA PATRIOT Act.  Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record information that identifies the Obligors, which
information includes the name and address of the Obligors and other information
that will allow such Lender to identify the Obligors in accordance with said
Act.

 

SECTION 10.15.  Effect of Amendment and Restatement.  Upon the Fourth
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and representations and warranties
made thereunder) except as such rights or obligations are amended or modified
hereby.  The Existing Credit Agreement as amended and restated hereby shall be
deemed to be a continuing agreement among the parties, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Existing Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Existing Credit Agreement contained herein were set
forth in an amendment to the Existing Credit Agreement in a customary form,
unless such document, instrument or agreement has otherwise been terminated or
has expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

 

SECTION 10.16.  Termination of Lehman’s Revolving Commitment.  (a)  Effective as
of the Fourth Restatement Effective Date, the parties hereto (including, for
purposes of this Section, Lehman Commercial Paper Inc. (“LCPI”), which shall
consent hereto by executing and delivering an instrument in form and substance
satisfactory to the Administrative Agent) hereby agree that the Revolving
Commitment of LCPI under the Existing Credit Agreement of $6,363,636.36 shall be
terminated (but without affecting whatsoever the Commitments of the other
Lenders hereunder), such Revolving Commitment and the LC Exposure of LCPI shall
be reduced to zero (0), and LCPI shall cease to be a Revolving Lender party to
this Agreement and shall have no further obligation to make any extension of
credit under this Agreement (including any obligation in respect of Letters of
Credit, if any, outstanding as of the Fourth Restatement Effective Date);
provided that, notwithstanding such termination, LCPI shall remain entitled to
its rights pursuant to indemnification and other provisions of the Existing
Credit Agreement and the other Loan Documents referred to therein which by their
terms survive the termination of the Commitments and the repayment of all
obligations thereunder.

 

115

--------------------------------------------------------------------------------


 

(b)  The Borrower hereby unconditionally and irrevocably waives all claims,
suits, debts, liens, losses, causes of action, demands, rights, damages or
costs, or expenses of any kind, character or nature whatsoever, known or
unknown, fixed or contingent, whether in contract or tort, which any of them may
have or claim to have against LCPI (in its capacity as a Lender) or its agents,
employees, officers, affiliates, directors, representatives, attorneys,
successors and assigns (collectively, the “Released Parties”) to the extent
arising out of or in connection with the Existing Credit Agreement and such
other Loan Documents including, without limitation, any failure by LCPI to fund
any Loan or other amount to be funded by the Lenders thereunder (collectively,
the “Claims”).  The Company further agrees forever to refrain from commencing,
instituting or prosecuting any lawsuit, action or other proceeding against any
Released Parties with respect to any and all of the foregoing described waived,
released, acquitted and discharged Claims or from exercising any right of
recoupment or setoff that it may have under a master netting agreement or
otherwise against any Released Party with respect to the obligations under the
Existing Credit Agreement and such other Loan Documents.  Each of the Released
Parties shall be a third party beneficiary of the agreements of the Borrower
under this Section.

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWER

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By

/s/ David B. Amy

 

 

Name:

David B. Amy

 

 

Title:

Secretary

 

 

 

 

 

Address for the Borrower:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Borrower:

 

55-0829972

 

117

--------------------------------------------------------------------------------


 

 

HOLDING COMPANY

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By

/s/ David B. Amy

 

 

Name:

David B. Amy

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address for the Holding Company:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Holding Company:

 

52-1494660

 

118

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS

 

 

 

WCGV, INC.

 

SINCLAIR ACQUISITION IV, INC.

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

SINCLAIR MEDIA II, INC.

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

WYZZ, INC.

 

KOCB, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

KLGT, INC.

 

SINCLAIR TELEVISION COMPANY II, INC.

 

WSYX LICENSEE, INC.

 

WGGB, INC.

 

WTWC, INC.

 

SINCLAIR COMMUNICATIONS II, INC.

 

SINCLAIR HOLDINGS I, INC.

 

SINCLAIR HOLDINGS II, INC.

 

SINCLAIR HOLDINGS III, INC.

 

SINCLAIR TELEVISION COMPANY, INC.

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

SINCLAIR TELEVISION LICENSE HOLDER, INC.

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

WNYO, INC.

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

SINCLAIR PROPERTIES, LLC

 

SINCLAIR PROPERTIES II, LLC

 

119

--------------------------------------------------------------------------------


 

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

 

By:

Sinclair Properties, LLC, General Partner

 

 

 

WEMT LICENSEE L.P.

 

WKEF LICENSEE L.P.

 

 

 

 

By:

Sinclair Properties II, LLC, General Partner

 

 

 

WGME LICENSEE, LLC

 

 

 

 

By:

WGME, Inc., Member

 

 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

KGAN LICENSEE, LLC

 

KFXA LICENSEE, LLC

 

 

By:

Sinclair Acquisition IV, Inc., Member

 

 

 

WSMH LICENSEE, LLC

 

 

By:

WSMH, Inc., Member

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

 

By:

Sinclair Media I, Inc., Member

 

 

 

WTVZ LICENSEE, LLC

 

 

 

 

By:

WTVZ, Inc., Member

 

 

 

KLGT LICENSEE, LLC

 

 

 

 

By:

KLGT, Inc., Member

 

 

 

WCGV LICENSEE, LLC

 

 

By:

WCGV, Inc., Member

 

 

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

 

By:

Sinclair Media II, Inc., Member

 

 

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

 

By:

WLFL, Inc., Member

 

 

 

WTTO LICENSEE, LLC

 

 

 

 

By:

WTTO, Inc., Member

 

120

--------------------------------------------------------------------------------


 

 

WTWC LICENSEE, LLC

 

 

 

 

By:

WTWC, Inc., Member

 

 

 

WGGB LICENSEE, LLC

 

 

 

 

By:

WGGB, Inc., Member

 

 

 

KOCB LICENSEE, LLC

 

 

 

 

By:

KOCB, Inc., Member

 

 

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

 

 

 

By:

WDKY, Inc., Member

 

 

 

KOKH LICENSEE, LLC,

 

 

 

 

By:

KOKH, LLC, Member of KOKH Licensee, LLC

 

 

 

 

By:

WDKY, Inc., Member of KOKH, LLC

 

 

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

 

By:

Sinclair Television of Buffalo, Inc., Member

 

 

 

WUXP LICENSEE, LLC

 

 

 

 

By:

Sinclair Television of Tennessee, Inc., Member

 

 

 

WCHS LICENSEE, LLC

 

 

 

 

By:

Sinclair Media III, Inc., Member

 

 

 

SINCLAIR FINANCE, LLC

 

 

By:

KLGT, Inc., Member

 

 

 

WZTV LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

WNAB Licensee, LLC

 

 

By:

Sinclair Television of Nashville, Inc., Member

 

 

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

 

By:

Sinclair Television Company, Inc., Member

 

121

--------------------------------------------------------------------------------


 

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

 

By:

Sinclair Television of Charleston, Inc., Member

 

 

 

WRGT LICENSEE, LLC

 

 

By:

Sinclair Television of Dayton, Inc., Member

 

 

 

SINCLAIR NEWSCENTRAL, LLC

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

 

By:

Sinclair Communications, LLC, Sole Member

 

 

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

 

By:

Sinclair Television Group, Inc., Member

 

 

 

KDSM, LLC

 

 

 

 

By:

Sinclair Broadcast Group, Inc., Member

 

 

 

KDSM LICENSEE, LLC

 

 

 

 

By:

KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

 

 

 

By:

Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

WDKA LICENSEE, LLC

 

WNYS LICENSEE, LLC

 

 

By:

Sinclair Properties, LLC, Member

 

 

 

 

 

By:

/s/ David B. Amy

 

 

David B. Amy, in his capacity as Executive Vice President, Secretary or Manager,
as the case may be

 

122

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Swing Line Lender, as Issuing Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Peter B. Thauer

 

 

Name:

Peter B. Thauer

 

 

Title: Executive Director

 

123

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Tranche B-1 Term Loan Lender

 

 

 

 

 

By:

/s/ Peter B. Thauer

 

 

Name:

Peter B. Thauer

 

 

Title: Executive Director

 

124

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Revolving Commitments

 

Lenders

 

Non-Extending
Revolving Lender
Revolving
Commitments

 

Extending
Revolving Lenders
Revolving
Commitments

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

$

20,000,000.00

 

 

 

Wachovia Bank National Association

 

 

 

$

25,000,000.00

 

 

 

Deutsche Bank Trust Company Americas

 

$

22,272,727.27

 

 

 

 

 

ING Investment Management LLC

 

$

22,272,727.27

 

 

 

 

 

BNP Paribas

 

 

 

$

15,000,000.00

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

$

10,417,272.73

 

 

 

UBS AG

 

$

9,545,454.55

 

 

 

 

 

Allied Irish Banks PLC

 

$

6,363,636.36

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

 

 

$

5,000,000.00

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

60,454,545.45

 

$

75,417,727.73

 

=$

135,871,818.18

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Owned Stations

 

The channels indicated below are based on the new digital channel allotments.

 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

 

License Subsidiary

 

Minneapolis/St. Paul, Minnesota

 

WUCW (f/k/a KMWB)

 

Owned

 

22

 

CW

 

KLGT Licensee, LLC

 

Pittsburgh, Pennsylvania

 

WPGH

 

Owned

 

43

 

FOX

 

WPGH Licensee, LLC

 

 

 

WPMY (f/k/a WCWB)

 

Owned

 

42

 

MNT

 

WCWB Licensee, LLC

 

St. Louis, Missouri

 

KDNL

 

Owned

 

31

 

ABC

 

KDNL Licensee, LLC

 

Baltimore, Maryland

 

WBFF

 

Owned

 

46

 

FOX

 

Chesapeake Television Licensee, LLC

 

Raleigh/Durham, North Carolina

 

WLFL

 

Owned

 

27

 

CW

 

WLFL Licensee, LLC

 

 

 

WRDC

 

Owned

 

28

 

MNT

 

Raleigh (WRDC-TV) Licensee, Inc.

 

Cincinnati, Ohio

 

WSTR

 

Owned

 

33

 

MNT

 

WSTR Licensee, Inc.

 

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

 

License Subsidiary

 

Milwaukee, Wisconsin

 

WCGV

 

Owned

 

25

 

MNT

 

WCGV Licensee, LLC

 

 

 

WVTV

 

Owned

 

18

 

CW

 

WVTV Licensee, Inc.

 

Nashville, Tennessee

 

WZTV

 

Owned

 

15

 

FOX

 

WZTV Licensee, LLC

 

 

 

WUXP

 

Owned

 

21

 

MNT

 

WUXP Licensee, LLC

 

Columbus, Ohio

 

WSYX

 

Owned

 

13

 

ABC

 

WSYX Licensee, Inc.

 

Asheville, North Carolina and Greenville/ Spartanburg/Anderson, South Carolina

 

WLOS

 

Owned

 

13

 

ABC

 

WLOS Licensee, LLC

 

San Antonio, Texas

 

KABB

 

Owned

 

30

 

FOX

 

KABB Licensee, LLC

 

 

 

KMYS (f/k/a KRRT)

 

Owned

 

32

 

MNT

 

San Antonio (KRRT-TV) Licensee, Inc.

 

Norfolk, Virginia

 

WTVZ

 

Owned

 

33

 

MNT

 

WTVZ Licensee, LLC

 

Buffalo, New York

 

WUTV

 

Owned

 

14

 

FOX

 

WUTV Licensee, LLC

 

 

 

WNYO

 

Owned

 

49

 

MNT

 

New York Television, Inc.

 

Oklahoma City, Oklahoma

 

KOCB

 

Owned

 

33

 

CW

 

KOCB Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

 

License Subsidiary

 

 

 

KOKH

 

Owned

 

24

 

FOX

 

KOKH Licensee, LLC

 

Greensboro/Winston- Salem/High

 

WXLV

 

Owned

 

29

 

ABC

 

WXLV  Licensee, LLC

 

Point, North Carolina

 

WMYV (f/k/a WUPN)

 

Owned

 

33

 

MNT

 

WUPN Licensee, LLC

 

Birmingham, Alabama

 

WTTO

 

Owned

 

28

 

CW

 

WTTO Licensee, LLC

 

 

 

WABM

 

Owned

 

36

 

MNT

 

Birmingham (WABM-TV) Licensee, Inc.

 

Dayton, Ohio

 

WKEF

 

Owned

 

51

 

ABC

 

WKEF Licensee L.P.

 

Charleston/Huntington, West Virginia

 

WCHS

 

Owned

 

41

 

ABC

 

WCHS Licensee, LLC

 

Richmond, Virginia

 

WRLH

 

Owned

 

26

 

FOX

 

WRLH  Licensee, LLC

 

Las Vegas, Nevada

 

KVMY (f/k/a KVWB)

 

Owned

 

22

 

MNT

 

KUPN Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

 

License Subsidiary

 

 

 

KVCW (f/k/a KFBT)

 

Owned

 

29

 

CW

 

Channel 33, Inc.

 

Mobile, Alabama and Pensacola,

 

WEAR

 

Owned

 

17

 

ABC

 

WEAR Licensee, LLC

 

Florida

 

WFGX

 

Owned

 

50

 

MNT

 

WFGX Licensee, LLC

 

Flint/Saginaw/Bay City, Michigan

 

WSMH

 

Owned

 

16

 

FOX

 

WSMH Licensee, LLC

 

Lexington, Kentucky

 

WDKY

 

Owned

 

31

 

FOX

 

WDKY Licensee, LLC

 

Des Moines, Iowa

 

KDSM

 

Owned

 

16

 

FOX

 

KDSM Licensee, LLC

 

Syracuse, New York

 

WSYT

 

Owned

 

19

 

FOX

 

WSYT Licensee L.P.

 

Rochester, New York

 

WUHF

 

Owned

 

28

 

FOX

 

WUHF Licensee, LLC

 

Paducah, Kentucky and Cape Girardeau, Missouri

 

KBSI

 

Owned

 

22

 

FOX

 

KBSI Licensee L.P.

 

Portland, Maine

 

WGME

 

Owned

 

38

 

CBS

 

WGME Licensee, LLC

 

Madison, Wisconsin

 

WMSN

 

Owned

 

11

 

FOX

 

WMSN Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

 

License Subsidiary

 

Cedar Rapids, Iowa

 

KGAN

 

Owned

 

51

 

CBS

 

KGAN Licensee, LLC

 

Peoria/Bloomington, Illinois

 

WYZZ

 

Owned

 

28

 

FOX

 

WYZZ Licensee, Inc.

 

Charleston, South Carolina

 

WMMP

 

Owned

 

36

 

MNT

 

WMMP Licensee L.P.

 

Tallahassee, Florida

 

WTWC

 

Owned

 

40

 

NBC

 

WTWC Licensee, LLC

 

Springfield/Champaign, Illinois

 

WICS

 

Owned

 

42

 

ABC

 

WICS Licensee, LLC

 

 

 

WICD

 

Owned

 

41

 

ABC

 

WICD Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Contract Stations

 

The channels indicated below are based on the new digital channel allotments.

 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

 

License Subsidiary

 

Charleston/Huntington, West Virginia

 

WVAH

 

Contract

 

19

 

FOX

 

N/A

 

Nashville, Tennessee

 

WNAB

 

Contract/Ownership Pending

 

23

 

CW

 

N/A

 

Syracuse, New York

 

WNYS

 

Contract

 

44

 

MNT

 

N/A

 

Paducah, Kentucky and Cape Girardeau, Missouri

 

WDKA

 

Contract

 

49

 

MNT

 

N/A

 

Charleston, South Carolina

 

WTAT

 

Contract

 

24

 

FOX

 

N/A

 

Tuscaloosa, Alabama

 

WDBB

 

Contract

 

18

 

CW

 

N/A

 

Dayton, Ohio

 

WRGT

 

Contract

 

30

 

FOX

 

N/A

 

Columbus, Ohio

 

WTTE

 

Contract

 

36

 

FOX

 

N/A

 

 

--------------------------------------------------------------------------------


 

Market

 

Stations

 

Status

 

Channel

 

Affiliation

 

License Subsidiary

 

Asheville, North Carolina and Greenville/ Spartanburg/Anderson, South Carolina

 

WMYA (f/k/a WBSC)

 

Contract/Ownership Pending

 

14

 

MNT

 

N/A

 

Baltimore, Maryland

 

WNUV

 

Contract

 

40

 

CW

 

N/A

 

Tampa, Florida

 

WTTA

 

Contract

 

38

 

MNT

 

N/A

 

CEDAR RAPIDS, Iowa

 

KFXA

 

Contract

 

27

 

FOX

 

N/A

 

 

--------------------------------------------------------------------------------


 

Schedule 2.04(a)

 

Existing Letters of Credit

 

1.                                       Letter of credit for the benefit of RKM
Media, Inc., dated July 15, 2005 in support of the purchase of the licensed
assets for WNYS in Syracuse, New York.  Total amount outstanding: $310,000.

 

2.                                       Letter of credit for the benefit of
Clipper Mill Federal, LLC, dated June 5, 2006 in support of the building lease
for G1440, LLC in Baltimore, Maryland.  Total amount outstanding: $78,378.

 

--------------------------------------------------------------------------------


 

Schedule 4.01

 

Organization; Powers

 

None

 

--------------------------------------------------------------------------------


 

Schedule 4.06(a)

 

Litigation

 

Certain of our stations have entered into Local Marketing Agreements
(“LMAs”).  In 1999, the FCC implemented new local television ownership rules and
decided to attribute LMAs for ownership purposes.  The FCC grandfathered our
LMAs that were entered into prior to November 5, 1996, permitting the applicable
stations to continue operations pursuant to the LMAs until the conclusion of the
FCC’s 2004 biennial review of its ownership rules.  The FCC stated it would
conduct a case-by-case review of grandfathered LMAs at that time and assess the
appropriateness of extending the grandfathering periods.  Subsequently, the FCC
invited comments as to whether, instead of beginning the review of the
grandfathered LMAs in 2004, it should do so in 2006.  The FCC did not initiate
any review of grandfathered LMAs in 2004 or as part of its 2006 quadrennial
review.  We cannot predict when, or if, the FCC will conduct any such review of
grandfathered LMAs. With respect to LMAs executed on or after November 5, 1996,
the FCC required that parties come into compliance with the 1999 local
television ownership rule by August 6, 2001.  We challenged the 1999 local
television ownership rule in the U.S. Court of Appeals for the D.C. Circuit, and
that court stayed the enforcement of the divestiture of the post-November 5,
1996 LMAs.  In 2002, the D.C. Circuit ruled in Sinclair Broadcast Group, Inc. v.
F.C.C., 284 F.3d 114 (D.C. Cir. 2002) that the 1999 local television ownership
rule was arbitrary and capricious and remanded the rule to the FCC.

 

In 2003, the FCC revised its ownership rules, including the local television
ownership rule. The effective date of the 2003 ownership rules was stayed by the
U. S. Court of Appeals for the Third Circuit and the rules were remanded to the
FCC.  Because the effective date of the 2003 ownership rules had been stayed
and, in connection with the adoption of those rules, the FCC concluded the 1999
rules could not be justified as necessary in the public interest, we took the
position that an issue exists regarding whether the FCC has any current legal
right to enforce any rules prohibiting the acquisition of television stations. 
Several parties, including us, filed petitions with the Supreme Court of the
United States seeking review of the Third Circuit decision, but the Supreme
Court denied the petitions in June 2005.

 

In July 2006, as part of the FCC’s statutorily required quadrennial review of
its media ownership rules, the FCC released a Further Notice of Proposed
Rule Making seeking comment on how to address the issues raised by the Third
Circuit’s decision, among other things, remanding the local television ownership
rule.  In January February 2008, the FCC released an order containing its
current ownership rules, which re-adopted its 1999 local television ownership
rule.  On February 29, 2008, several parties, including us, separately filed
petitions for review in a number of federal appellate courts challenging the
FCC’s current ownership rules.  By lottery, those petitions were consolidated in
the U.S. Court of Appeals for the Ninth Circuit.  In July 2008, several parties,
including us, filed motions to transfer the consolidated proceedings to the U.S.

 

--------------------------------------------------------------------------------


 

Court of Appeals for the D.C. Circuit and other parties requested transfer to
the U.S. Court of Appeals for the Third Circuit.  In November 2008, the Ninth
Circuit transferred the consolidated proceedings to the Third Circuit and the
proceedings are pending.

 

All of our non-grandfathered LMAs would be required to be terminated under the
2008 rules, but we continue to believe the termination of those LMAs was stayed
by the 2002 decision of the U.S. Court of Appeals for the D.C. Circuit.

 

In 2003, we filed with the FCC applications and associated waiver requests to
acquire WRGT-TV, WTAT-TV, WVAH-TV, WNUV(TV), and WTTE(TV).  We also have pending
a petition for reconsideration of the 2001 dismissal of an application to
acquire WBSC-TV.  The Rainbow/PUSH Coalition (“Rainbow”) filed a petition to
deny the five 2003 applications and to revoke all of our licenses.  The FCC’s
Media Bureau denied the Rainbow petition, and Rainbow filed a petition for
reconsideration, which is still pending.  The Media Bureau dismissed our
applications in light of the Third Circuit’s stay of the FCC’s 2003 ownership
rules and because the applications were not facially consistent with the 1999
local television ownership rule.  We filed with the full Commission an
application for review of the dismissal, which is still pending before the FCC.

 

We timely filed with the FCC applications for the license renewal of television
stations WXLV-TV, WUPN-TV, WLFL(TV), WRDC(TV), WLOS(TV), and WMMP(TV), all of
which are located in either North or South Carolina.  On November 1, 2004, an
organization calling itself “Free Press” filed a petition to deny the renewal
applications of these stations.  Several individuals and an organization named
“Sinclair Media Watch” also filed informal objections to the license renewal
applications of WLOS(TV) and WBSC-TV, raising essentially the same arguments
presented in the Free Press petition.  We opposed the petition to deny and
informal objections against those stations, and the renewal applications are
currently pending.

 

We timely filed with the FCC an application for the license renewal of
WBFF(TV).  On September 1, 2004, Richard D’Amato filed a petition to deny the
application.  We opposed the petition to deny, and the license renewal
application is currently pending.

 

On October 12, 2004, the FCC issued a Notice of Apparent Liability for
Forfeiture (“NAL”) in the amount of $7,000 per station to virtually every Fox
station, including sixteen Fox affiliates licensed to us at that time.  The NAL
alleged that the stations broadcast indecent material contained in an episode of
a Fox network program that aired on April 7, 2003.  The Fox network and we filed
oppositions to the NAL.  The proceeding is still pending.

 

FCC staff in the Investigations and Hearings Division of the FCC’s Enforcement
Bureau have informed us that there are one or more formal or informal complaints
currently pending against television stations WTTO(TV), WLFL(TV) and WLOS(TV)
and certain of our other stations.  We received a copy of a letter to WLFL
Licensee, LLC dated May 9, 2005, from FCC staff in the Investigations and
Hearings Division of the FCC’s

 

--------------------------------------------------------------------------------


 

Enforcement Bureau informing us that the Enforcement Bureau is investigating
allegations contained in a complaint about the broadcast of indecent material on
television station WLFL(TV).

 

On July 21, 2005, we filed an application to acquire WNAB(TV).  Rainbow filed a
petition to deny that application and also requested that the FCC initiate a
hearing to investigate whether WNAB(TV) was improperly operated with WZTV(TV)
and WUXP(TV), two stations licensed to us and located in the same market as
WNAB(TV).  We and the licensee of WNAB(TV) opposed Rainbow’s filing, and the
proceeding is currently pending.

 

On August 1, 2005, we timely filed with the FCC applications requesting renewal
of the broadcast licenses for WICS-TV and WICD-TV in Springfield/Champaign,
Illinois.  Subsequently, various viewers filed informal objections requesting
that the FCC deny these renewal applications.  On August 1, 2005, we also timely
filed with the FCC applications requesting renewal of the broadcast licenses for
WCGV-TV and WVTV-TV in Milwaukee, Wisconsin.  On November 1, 2005, the Milwaukee
Public Interest Media Coalition filed with the FCC a petition to deny these
renewal applications.  On September 30, 2005, we timely filed with the FCC an
application for the renewal of the broadcast license for KGAN-TV in Cedar
Rapids, Iowa.  On December 28, 2005, an organization calling itself “Iowans for
Better Local Television” filed a petition to deny that application.  We opposed
the above-mentioned objections and petitions to deny, and the renewal
applications are currently pending.

 

On March 15, 2006, the FCC issued a Notice of Apparent Liability for Forfeiture
(NAL) in the amount of $32,500 per station to a number of CBS affiliated and
owned and operated stations, including KGAN-TV in Cedar Rapids, Iowa, which is
licensed to us.  The NAL alleged that the stations broadcast indecent material
contained in an episode of “Without a Trace,” a CBS network program that aired
on December 31, 2004 at 9:00 pm.  CBS opposed the NAL on behalf of its
affiliates, and the NAL proceeding is still pending.

 

On August 11, 2006, the FCC sent a letter to us requesting information regarding
the broadcast of video news releases, by seven stations licensed to us, without
proper sponsorship identification in alleged violation of the Communications
Laws.  We responded and denied that the stations violated the Communications
Laws.  This matter is currently pending.

 

On November 7, 2006, the FCC sent a letter to us requesting information
regarding the broadcast of certain programs, by over thirty stations licensed to
us, without proper sponsorship identification in alleged violation of the
Communications Laws.  A response to this request is currently due December 22,
2006.

 

On September 19, 2007, the EEOC filed a Complaint against KOKH, LLC and SBG in
the U.S. District Court, Western District of Oklahoma alleging sex and race
discrimination relating to a current KOKH employee, Phyllis Williams.  On
November

 

--------------------------------------------------------------------------------


 

27, 2007, a Third Party Complaint was brought by Williams individually claiming
violations of Equal Pay Act and retaliation.  Discovery has concluded, and the
Company filed its Motion for Summary Judgment in June, 2009.  A decision is
pending.

 

On October 22, 2009, Mediacom Communications Corporation filed a retransmission
consent complaint with the Federal Communications Commission alleging that
Sinclair had not negotiated in good faith with Mediacom and asserting that
Sinclair willfully violated the Communications Act and the rules of the FCC in
its negotiations with Mediacom regarding a renewal of an existing agreement
scheduled to expire on December 31, 2009.  Mediacom is seeking relief from the
FCC in the form of an order requiring Sinclair to agree to rates for
retransmission proposed by Mediacom and such other relief as the FCC finds
appropriate.  Mediacom also filed a petition with the FCC seeking interim
carriage rights with respect to Sinclair’s television stations while the matter
filed by Mediacom is pending.  Sinclair believes the allegations made by
Mediacom are baseless and intends to vigorously oppose the filings made by
Mediacom.

 

--------------------------------------------------------------------------------


 

Schedule 4.06(b)

 

Environmental Matters

 

None

 

--------------------------------------------------------------------------------


 

Schedule 4.13(b)

 

Existing Liens

 

Liens filed in favor of U.S. Bank National Association pursuant to that certain
Indenture dated as of October 29, 2009 by and among Sinclair Television
Group, Inc. (as issuer), Sinclair Broadcast Group, Inc. and certain of its
subsidiaries as guarantors and U.S. Bank National Association (as trustee)
relating to 9.25% Senior Secured Second Lien Notes Due 2017.

 

--------------------------------------------------------------------------------


 

Schedule 4.14(a)

 

Subsidiaries

 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

Birmingham (WABM-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IX, Inc.

 

100% of issued and outstanding stock

 

Channel 33, Inc.

 

Nevada

 

Wholly owned Subsidiary of Montecito Broadcasting Corporation

 

100% of issued and outstanding stock

 

Chesapeake Television Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

KABB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

KBSI Licensee L.P.

 

Virginia

 

General Partner, Sinclair Properties, LLC
Limited Partner, Sinclair Communications, LLC

 

98%, Sinclair Properties, LLC

2%, Sinclair Communications, LLC

 

KDNL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

KDSM Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KDSM, LLC

 

100% of membership interest

 

KDSM, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Broadcast Group, Inc.

 

100% of membership interest

 

KFXA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

KGAN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

KLGT, Inc. (formerly known as Lakeland Group Television, Inc.)

 

Minnesota

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

KLGT Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KLGT, Inc.

 

100% of membership interest

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

KOCB, Inc. (formerly known as Superior Communications of a Oklahoma, Inc.)

 

Oklahoma

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

KOCB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KOCB, Inc.

 

100% of membership interest

 

KOKH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of KOKH, LLC

 

100% of membership interest

 

KOKH, LLC

 

Nevada

 

Wholly owned Subsidiary of WDKY, Inc.

 

100% of issued and outstanding stock

 

KUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100% of membership interest

 

Montecito Broadcasting Corporation

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

New York Television, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

Raleigh (WRDC-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VIII, Inc.

 

100% of issued and outstanding stock

 

San Antonio (KRRT-TV) Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition X, Inc.

 

100% of issued and outstanding stock

 

San Antonio Television, LLC

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

Sinclair Acquisition IV, Inc. (f/k/a WDBB, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

Sinclair Acquisition VII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

Sinclair Acquisition VIII, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

Sinclair Acquisition IX, Inc.

 

Maryland

 

Wholly owned Subsidiary of

 

100% of issued and

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

 

 

 

 

Sinclair Communications II, Inc.

 

outstanding stock

 

Sinclair Acquisition X, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

Sinclair Communications, LLC

 

Maryland

 

Wholly owned subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

Sinclair Communications II, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

Sinclair Finance, LLC

 

Minnesota

 

Wholly owned Subsidiary of KLGT, Inc.

 

100% of membership interest

 

Sinclair Holdings I, Inc. (f/k/a Max Radio, Inc.)

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

Sinclair Holdings II, Inc. (f/k/a/ MTR Holding Corp)

 

Virginia

 

69% owned by Sinclair Communications, LLC
31% owned by Sinclair Holdings I, Inc.

 

69% of issued and outstanding stock owned by Sinclair Communications, LLC
31% of issued and outstanding stock owned by Sinclair Holdings I, Inc.

 

Sinclair Holdings III, Inc. (f/k/a/ Max Investors, Inc.)

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

Sinclair Media I, Inc. (formerly known as WPGH, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

Sinclair Media II, Inc. ( formerly known as WTTE, Channel 28, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

Sinclair Media III, Inc.

 

Maryland

 

Wholly owned Subsidiary of

 

100% of issued and

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

(formerly known as WSTR, Inc.)

 

 

 

Sinclair Communications, LLC

 

outstanding stock

 

Sinclair NewsCentral, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

Sinclair Programming Company, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of membership interest

 

Sinclair Properties, LLC

 

Virginia

 

26.4% by Sinclair Holdings I, Inc.
45.8% by Sinclair Communications, LLC
26.9% by Sinclair Holdings III, Inc.
.9% by Sinclair Holdings II, Inc.

 

26.4% of membership interest
45.8% of membership interest

26.9% of membership interest

.9% membership interest

 

Sinclair Properties II, LLC

 

Virginia

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

Sinclair Television Company, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications II, Inc.

 

100% of issued and outstanding stock

 

Sinclair Television Company II, Inc. (f/k/a Sullivan Broadcasting Company
II, Inc.)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television Group, Inc.

 

100% of issued and outstanding stock

 

Sinclair Television of Buffalo, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

Sinclair Television of Charleston, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

Sinclair Television of Dayton, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

Sinclair Television of Nashville, Inc.

 

Tennessee

 

Wholly owned Subsidiary of Sinclair Television of Nevada, Inc.

 

100% of issued and outstanding stock

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

Sinclair Television of Nevada, Inc.

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of issued and outstanding stock

 

Sinclair Television of Tennessee, Inc.

 

Delaware

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of issued and outstanding stock

 

Sinclair Television License Holder, Inc.

 

Nevada

 

85.2% - Sinclair Television of Nevada, Inc.
5.5% - Sinclair Television of Nashville, Inc.
1.8% - Sinclair Television of Buffalo, Inc.
1.8% - Sinclair Television of Dayton, Inc.
1.8% - Sinclair Television Company, Inc.
3.7% - Sinclair Television of Charleston, Inc.

 

85.2% of issued and outstanding stock
5.5% of issued and outstanding stock
1.8% of issued and outstanding stock
1.8% of issued and outstanding stock
1.8% of issued and outstanding stock
3.7% of issued and outstanding stock

 

WCGV, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WCGV Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WCGV, Inc.

 

100% of membership interest

 

WCHS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of membership interest

 

WCWB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

WDKA Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Properties, LLC

 

100% of membership interest

 

WDKY, Inc.

 

Delaware

 

45.92% owned by Sinclair Communications, LLC
54.08% owned by Sinclair Television of Nevada, Inc.

 

45.92% of issued and outstanding stock
54.08% of issued and outstanding stock

 

WDKY Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WDKY, Inc.

 

100% of membership interest

 

WEAR Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of

 

100% of membership

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

 

 

 

 

Sinclair Media II, Inc.

 

interest

 

WEMT Licensee L.P. (f/k/a Max Television of Tri-Cities, L.P.)

 

Virginia

 

General Partner – Sinclair Properties II, LLC
Limited Partner – Sinclair Communications, LLC

 

98% Sinclair Properties, II LLC
2% Sinclair Communications, LLC

 

WFGX Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Media II, LLC

 

100% of membership interest

 

WGGB, Inc. (f/k/a Sinclair Radio of Albuquerque, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WGGB Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WGGB, Inc.

 

100% of membership interest

 

WGME, Inc. (f/k/a WSYX, Inc.)

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WGME Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WGME, Inc.

 

100% of membership interest

 

WICD Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

WICS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition IV, Inc.

 

100% of membership interest

 

WKEF Licensee L.P. (f/k/a Max Television of Dayton, L.P.

 

Virginia

 

General Partner – Sinclair Properties II, LLC
Limited Partner – Sinclair Communications, LLC

 

98% Sinclair Properties II, LLC
2% Sinclair Communications, LLC

 

WLFL, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WLFL Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WLFL, Inc.

 

100% of membership interest

 

WLOS Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of membership interest

 

WMMP Licensee L.P.

 

Virginia

 

General Partner – Sinclair

 

98% - Sinclair

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

 

 

 

 

Properties, LLC
Limited Partner – Sinclair Communications, LLC

 

Properties, LLC
2% - Sinclair Communications, LLC

 

WMSN Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of membership interest

 

WNAB Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of membership interest

 

WNYO, Inc. (f/k/a Grant Television, Inc.)

 

Delaware

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WNYS Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Properties, LLC

 

100% of membership interest

 

WPGH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media I, Inc.

 

100% of membership interest

 

WRDC, LLC

 

Nevada

 

Wholly owned Subsidiary of WLFL, Inc.

 

100% of membership interest

 

WRGT Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Dayton, Inc.

 

100% of issued and outstanding stock

 

WRLH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Charleston, Inc.

 

100% of membership interest

 

WSMH, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WSMH Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WSMH, Inc.

 

100% of membership interest

 

WSTR Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media III, Inc.

 

100% of issued and outstanding stock

 

WSYT Licensee L.P.

 

Virginia

 

General Partner – Sinclair Properties, LLC
Limited Partner – Sinclair Communications, LLC

 

98% - Sinclair Properties, LLC

2% - Sinclair Communications, LLC

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

WSYX Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Media II, Inc.

 

100%of issued and outstanding stock

 

WTAT Licensee, Inc,

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Charleston, Inc.

 

100% of issued and outstanding stock

 

WTTO, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WTTO Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTTO, Inc.

 

100% of membership interest

 

WTVZ, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WTVZ Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTVZ, Inc.

 

100% of membership interest

 

WTWC, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WTWC Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of WTWC, Inc.

 

100% of membership interest

 

WUHF Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television Company, Inc.

 

100% of membership interest

 

WUPN Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

WUTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

WUXP Licensee, LLC

 

Maryland

 

Wholly owned Subsidiary of Sinclair Television of Tennessee, Inc.

 

100% of membership interest

 

WVAH Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of issued and outstanding stock

 

 

--------------------------------------------------------------------------------


 

Company

 

State of
Organization

 

Ownership

 

Nature of Ownership

 

WVTV Licensee, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Acquisition VII, Inc.

 

100% of issued and outstanding stock

 

WXLV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Buffalo, Inc.

 

100% of membership interest

 

WYZZ, Inc.

 

Maryland

 

Wholly owned Subsidiary of Sinclair Communications, LLC

 

100% of issued and outstanding stock

 

WYZZ Licensee, Inc.

 

Delaware

 

Wholly owned Subsidiary of WYZZ, Inc.

 

100% of issued and outstanding stock

 

WZTV Licensee, LLC

 

Nevada

 

Wholly owned Subsidiary of Sinclair Television of Nashville, Inc.

 

100% of membership interest

 

 

--------------------------------------------------------------------------------


 

Schedule 4.14(b)

 

Existing Investments

 

Committed & Unfunded Investments

In Thousands

 

Investment

 

Amount

 

Cunningham Broadcast Corporation purchase options

 

$

33,500

 

Purchase Options for Tuscaloosa by and between:

 

$

215

 

D&C, LLC and Sinclair Broadcast Group, Inc.

 

 

 

Carl Parmer and Sinclair Broadcast Group, Inc.

 

 

 

Cecil Heftel and Sinclair Broadcast Group, Inc.

 

 

 

Purchase Option between Sinclair Properties, LLC and RKM Media, Inc. (Syracuse)

 

$

310

 

Purchase option between Sinclair Properties, LLC and WDKA Acquisition Corp.
(Paducah)

 

$

190

 

 

 

 

 

Purchase Option between Second Generation of Iowa, Ltd. And Sinclair Acquisition
IV, Inc. (Cedar Rapids)

 

$

1,900

 

 

 

 

 

Funded Investments

 

 

 

Line of Credit and Promissory Note between Sinclair Television Group, Inc and
Keyser Capital, LLC dated October 4, 2007

 

$

139,168,183

 

Line of Credit and Promissory Note between Sinclair Television Group, Inc and
Sinclair Investment Group, LLC dated September 11, 2009, effective July 31, 2007

 

$

44,324,603

 

Prepaid purchase option related to the purchase of WNAB’s license assets

 

$

23,519,551

 

 

--------------------------------------------------------------------------------


 

Schedule 4.15

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KABB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KABB Licensee, LLC

 

Main Station KABB(TV), San Antonio, Texas
Facility ID No.: 56528

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Construction Permit Modification

 

KABB-DT

 

BMPCDT-20080620AKE

 

Pending

 

N/A

 

Digital TV License

 

KABB-DT

 

BLCDT-200500627AAJ

 

Pending

 

N/A

 

License Renewal

 

KABB(TV) and associated auxiliaries

 

BRCT-20060327AFO

 

01/18/08

 

08/01/14

 

 

Broadcast Auxiliary Stations Associated with
KABB(TV), San Antonio, Texas
Facility ID No.: 56528

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KC26147

 

TV Pickup License

 

KC26148

 

TV Pickup License

 

KC26357

 

Remote Pickup License

 

KPK826

 

Studio Transmitter Link License

 

WLI483

 

Studio Transmitter Link License

 

WMV558

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KABB(TV), San Antonio, Texas
Facility ID No.: 56528

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1051751

 

05/12/05

 

29º 17’ 29.0” N

098º 16’ 13.0” W

 

458.1 meters

 

San Antonio (KRRT-TV) Licensee, Inc.

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KBSI(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KBSI Licensee L.P.

 

Main Station KBSI(TV), Cape Girardeau, Missouri
Facility ID No. 19593

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

KBSI-DT

 

BLCDT-20041213ABC

 

03/30/05

 

02/01/14

 

License Renewal

 

KBSI(TV) and associated auxiliaries

 

BRCT-20050930AIL

 

01/18/08

 

02/01/14

 

 

Broadcast Auxiliary Stations Associated with
Main Station KBSI(TV), Cape Girardeau, Missouri
Facility ID No. 19593

 

Type Of Authorization

 

Call Sign

 

Remote Pickup License

 

KPF868

 

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WHY406

 

TV Intercity Relay License

 

WPZT498

 

 

Antenna Structure Associated with

Main Station KBSI(TV), Cape Girardeau, Missouri
Facility ID No. 19593

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1005390

 

03/17/05

 

37º 24’ 23.0” N

089º 33’ 44.0” W

 

477.6 meters

 

KBSI Licensee, L.P.

 

 

CURRENT FCC LICENSES AND AUTHORIZATIONS

AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KDNL Licensee, LLC

 

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

KDNL-DT

 

BLCDT-20021216AAE

 

01/21/03

 

02/01/14

 

License Renewal

 

KDNL-TV and associated auxiliaries

 

BRCT-20050930AJL

 

01/18/08

 

02/01/14

 

 

--------------------------------------------------------------------------------


 

Broadcast Auxiliary Stations Associated with

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type Of Licensed
Authorization

 

Call Sign

 

TV Pickup License

 

KA88719

 

TV Pickup License

 

KC26146

 

TV Pickup License

 

KS3913

 

Studio Transmitter Link License

 

WAA30

 

Intercity Relay License

 

WGI273

 

Intercity Relay License

 

WGV606

 

Intercity Relay License

 

WMV647

 

 

Business Radio Station Associated With

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Industrial/Business Microwave License

 

WNTY676

 

03/28/10

 

 

Earth Stations Associated With

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Transmit/Receive Earth Station License

 

E960115

 

05/17/21

 

Receive Only Earth Station Registration

 

KV60

 

10/15/17

 

Receive Only Earth Station Registration

 

E960087

 

12/08/20

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station:  KDNL-TV, St. Louis, Missouri

Facility ID # 56524

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1003525

 

02/18/05

 

38º 34’ 50.0” N

090º 19’ 45.0” W

 

352.1 meters

 

KDNL Licensee, LLC

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

KDSM-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KDSM Licensee, LLC

 

Main Station KDSM-TV, Des Moines, Iowa

Facility ID No. 56527

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

KDSM-DT

 

BLCDT-20041118ABZ

 

02/04/05

 

02/01/14

 

License Renewal

 

KDSM-TV and associated auxiliaries

 

BRCT-20050930AIB

 

01/30/98

 

02/01/14

 

 

Broadcast Auxiliary Stations Associated with

Main Station KDSM-TV, Des Moines, Iowa

Facility ID No. 56527

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WHM949

 

Intercity Relay License

 

WHM950

 

Studio Transmitter Link License

 

WHS334

 

Intercity Relay License

 

WHS335

 

Intercity Relay License

 

WHS336

 

TV Pickup License

 

WPTJ218

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KDSM-TV, Des Moines, Iowa

Facility ID No. 56527

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1061304

 

11/18/05

 

41º 49’ 48.0” N
093º 36’54.6” W

 

609.3 meters

 

American Towers, Inc.

 

 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

KFXA(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Second Generation of Iowa LTD.

 

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 35336

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

KFXA(DT)

 

BLCDT-20050713ABD

 

09/07/05

 

02/01/14

 

License Renewal

 

KFXA(TV) and associated auxiliaries

 

BRCT-20050923ADX

 

06/12/08

 

02/01/14

 

 

Broadcast Auxiliary Stations Associated with

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 35336

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WPNA906

 

Studio Transmitter Link License

 

WPNB857

 

TV Pickup License

 

WQHD233

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 3

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Industrial/Business Microwave License

 

WPNB944

 

02/12/12

 

Industrial/Business Microwave License

 

WPNB945

 

02/12/12

 

Industrial/Business Microwave License

 

WPNB946

 

02/12/12

 

Industrial/Business Microwave License

 

WPNB947

 

02/12/12

 

Industrial/Business Microwave License

 

WPNB948

 

02/12/12

 

Industrial/Business Microwave License

 

WPWW724

 

01/30/13

 

Industrial/Business Microwave License

 

WPWW818

 

01/30/13

 

 

Antenna Structure Associated with

Main Station KFXA(TV), Cedar Rapids, Iowa

Facility ID No. 35336

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1001082

 

07/11/96

 

42º 05’ 25.0” N
092º 05’14.0” W

 

463.0 meters

 

Second Generation of Iowa Ltd.

 

 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

KGAN(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KGAN Licensee, LLC

 

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Construction Permit

 

KGAN-DT

 

BPCDT-20090717AEC

 

Pending

 

N/A

 

License Renewal

 

KGAN(TV) and associated auxiliaries

 

BRCT-20050930ALF

 

Pending

 

N/A

 

Digital TV License

 

KGAN-DT

 

BLCDT-20041213ABB

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

KGAN-DT

 

BMPCDT-20020911AAM

 

01/21/03

 

10/01/05

 

License Renewal

 

KGAN(TV) and associated auxiliaries

 

BRCT-19971001KM

 

01/30/98

 

02/01/06

 

 

--------------------------------------------------------------------------------


 

Broadcast Auxiliary Stations Associated with

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

 

Auxiliary Low Power License

 

BLP01342

 

Auxiliary Low Power License

 

BLP01514

 

Remote Pickup License

 

KAP318

 

Studio Transmitter Link License

 

KAP35

 

TV Pickup License

 

KR7773

 

TV Pickup License

 

KR9931

 

TV Pickup License

 

KZ2447

 

TV Pickup License

 

KZ2448

 

Intercity Relay License

 

WGR817

 

Studio Transmitter Link License

 

WPWI326

 

Studio Transmitter Link License

 

WPWI327

 

 

Business Radio Station Associated With

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Radiolocation License

 

WNAE244

 

01/02/15

 

 

Earth Station Associated With

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Transmit/Receive Earth Station License

 

E970014

 

12/06/21

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KGAN(TV), Cedar Rapids, Iowa

Facility ID No. 25685

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1017602

 

03/31/97

 

42º 18’ 59.0” N
091º 51’31.0” W

 

587.3 meters

 

Cedar Rapids Television Company

 

 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
K13MN AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KGAN Licensee, LLC

 

Main Station K13MN, Washington, Iowa
Facility ID No. 25687

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

K13MN

 

BRTVA-20050930ALN

 

03/22/07

 

02/01/14

 

Class A Low Power TV License

 

K13MN

 

BLTVA-20010226AAZ

 

07/17/01

 

02/01/14

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND  RENEWAL AUTHORIZATIONS

KMYS(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: San Antonio (KRRT-TV) Licensee, Inc.

 

Main Station KMYS(TV), Kerrville, TX

Facility ID #51518

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration Date

 

Digital TV License

 

KMYS(DT)

 

BLCDT-20060608ACW

 

02/07/08

 

08/01/14

 

License Renewal

 

KMYS(TV) and associated auxiliaries

 

BRCT-20060327AGB

 

01/18/08

 

08/01/14

 

 

Broadcast Auxiliary Stations Associated with

Main Station KMYS-TV, Kerrville, TX

Facility ID #51518

 

Type Of Authorization

 

Call Sign

 

TV Pickup License

 

KC23192

 

Studio Transmitter Link License

 

WLG367

 

TV Intercity Relay License

 

WLG371

 

TV Intercity Relay License

 

WLG375

 

Studio Transmitter Link License

 

WLI257

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station KMYS-TV, Kerrville, TX

Facility ID #51518

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1052003

 

01/23/03

 

29º 36’ 38.8” N
098º 53’34.1” W

 

473.3 meters

 

Chesapeake Television DBA KRRT TV

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KOCB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KOCB Licensee, LLC

 

Main Station KOCB(TV), Oklahoma City, Oklahoma
Facility ID No.: 50170

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

KOCB(DT)

 

BLCDT-20060615AAL

 

01/24/08

 

06/01/14

 

License Renewal

 

KOCB(TV)

 

BRCT-20060131ABZ

 

08/31/99

 

06/01/14

 

 

Antenna Structure Associated with

Main Station KOCB(TV), Oklahoma City, Oklahoma
Facility ID No.: 50170

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1011337

 

05/24/05

 

35º 32’ 58.2” N
097º 29’ 19.1” W

 

493.5 meters

 

KOCB Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KOKH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KOKH Licensee, LLC

 

Main Station KOKH-TV, Oklahoma City, Oklahoma
Facility ID No. 35388

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

KOKH-DT

 

BLCDT-20041207ACV

 

04/08/05

 

06/01/14

 

License Renewal

 

KOKH-TV and associated auxiliaries

 

BRCT-20060131ACR

 

01/18/08

 

06/01/14

 

 

Broadcast Auxiliary Stations Associated with
Main Station KOKH-TV, Oklahoma City, Oklahoma
Facility ID No. 35388

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KC23208

 

TV Pickup License

 

KC26280

 

TV Intercity Relay License

 

WQKA922

 

 

Antenna Structure Associated with

Main Station KOKH-TV, Oklahoma City, Oklahoma
Facility ID No. 35388

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1011337

 

05/24/05

 

35º 32’ 58.2” N
097º 29’ 19.1” W

 

493.5 meters

 

KOCB Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KVCW(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Channel 33, Inc.

 

Main Station KVCW(TV), Las Vegas, Nevada
Facility ID No. 10195

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

KVCW-DT

 

BLCDT-20070109AAW

 

03/08/07

 

10/01/14

 

License Renewal

 

KVCW(TV) and associated auxiliaries

 

BRCT-20060531AFZ

 

09/29/06

 

10/01/14

 

 

Broadcast Auxiliary Station Associated with
Main Station KVCW(TV), Las Vegas, Nevada
Facility ID No. 10195

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WLI718

 

 

Antenna Structure Associated with

Main Station KVCW(TV), Las Vegas, Nevada
Facility ID No. 10195

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1203429

 

10/04/07

 

36º 00’ 27.3” N
115º 00’ 26.9” W

 

67.4 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
KVMY(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: KUPN Licensee, LLC

 

Main Station KVMY(TV), Las Vegas, NV
Facility ID No.: 10179

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

KVMY(DT)

 

BLCDT-20090220ABX

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

KVMY(DT)

 

BMPCDT-20060630AAJ

 

12/12/06

 

06/12/07

 

License Renewal

 

KVMY(TV) and associated auxiliaries

 

BRCT-20060531AGC

 

01/18/08

 

10/01/14

 

 

Broadcast Auxiliary Stations Associated with
KVMY(TV), Las Vegas, NV
Facility ID No.: 10179

 

Type of Authorization

 

Call Sign

 

Remote Pickup License

 

KPF931

 

Studio Transmitter Link License

 

WHY352

 

TV Intercity Relay License

 

WPNB849

 

TV Pickup License

 

WQAR487

 

Studio Transmitter Link License

 

WQCN406

 

Studio Transmitter Link License

 

WQCN407

 

Remote Pickup License

 

WQDA813

 

TV Intercity Relay License

 

WQGJ272

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Used with
KVMY(TV), Las Vegas, NV
Facility ID No.: 10179

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

Industrial/Business Microwave Station License

 

WQED365

 

12/30/15

 

 

Antenna Structure Associated with

KVMY(TV), Las Vegas, NV
Facility ID No.: 10179

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1203429

 

10/04/07

 

36º 00’ 27.3” N
115º 00’ 26.9” W

 

67.4 meters

 

American Towers, Inc.

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WABM(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Birmingham (WABM-TV) Licensee, Inc.

 

Main Station WABM(TV), Birmingham, Alabama
Facility ID No. 16820

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WABM(DT)

 

BLCDT-20060406AAJ

 

07/30/07

 

04/01/13

 

License Renewal

 

WABM(TV) and associated auxiliaries

 

BRCT-20041201AWT

 

06/18/07

 

04/01/13

 

 

--------------------------------------------------------------------------------


 

Broadcast Auxiliary Stations Associated with
Main Station WABM(TV), Birmingham, Alabama
Facility ID No. 16820

 

Type of Authorization

 

Call Sign

 

Remote Pickup License

 

KPJ297

 

Studio Transmitter Link License

 

WLG712

 

 

Antenna Structure Associated with

Main Station WABM(TV), Birmingham, Alabama
Facility ID No. 16820

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1226663

 

08/04/08

 

33º 29’ 04.8” N
086º 48’ 25.2” W

 

335.9 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WBFF(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Chesapeake Television Licensee, LLC

 

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

WBFF(TV) and associated auxiliaries

 

BRCT-20040527ASQ

 

Pending

 

N/A

 

Digital TV License

 

WBFF(DT)

 

BLCDT-20041214AFI

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WBFF(DT)

 

BPCDT-19980803KR

 

12/18/03

 

12/18/04

 

License Renewal

 

WBFF(TV) and associated auxiliaries

 

BRCT-19960603LK

 

02/07/97

 

10/01/04

 

 

Broadcast Auxiliary Stations Associated with

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KB96042

 

Remote Pickup License

 

KPF799

 

Remote Pickup License

 

KPK428

 

Remote Pickup License

 

KPK429

 

Remote Pickup License

 

KPL355

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Industrial/Business Microwave License

 

WNEO587

 

05/12/12

 

Industrial/Business Microwave License

 

WNTJ627

 

05/12/12

 

Industrial/Business Microwave License

 

WNTK362

 

11/05/18

 

 

Antenna Structure Associated with

Main Station WBFF(TV), Baltimore, Maryland

Facility ID No. 10758

 

Registration
Number

 

Issue Date

 

Coordinates

 

Overall
Height

 

Owner

 

1044237

 

2/01/01

 

39º 20’ 10.0” N
076º 38’ 58.0” W

 

390.1 meters

 

Cunningham Communications, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WCGV-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WCGV Licensee, LLC

 

Main Station WCGV-TV, Milwaukee, Wisconsin
Facility ID No.:  71278

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WCGV-DT

 

BLCDT-20060609AAK

 

Pending

 

N/A

 

License Renewal

 

WCGV-TV and associated auxiliaries

 

BRCT-20050801BBZ

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WCGV-DT

 

BMPCDT-20010920AAK

 

11/16/01

 

05/22/05

 

License Renewal

 

WCGV-TV and associated auxiliaries

 

BRCT-19970801KL

 

04/24/98

 

12/01/05

 

 

Broadcast Auxiliary Stations Associated with
WCGV-TV, Milwaukee, Wisconsin
Facility ID No.:  71278

 

Type Of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WGH928

 

TV Intercity Relay License

 

WPXI586

 

Studio Transmitter Link License

 

WPXP338

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

WCGV-TV, Milwaukee, Wisconsin
Facility ID No.:  71278

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1057482

 

02/21/05

 

43º 05’ 46.2” N
087º 54’ 15.0” W

 

369.7 meters

 

Milwaukee Area Technical College District Board

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WCHS-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WCHS Licensee, LLC

 

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WCHS-DT

 

BLCDT-20050621AAQ

 

08/12/05

 

10/01/12

 

License Renewal

 

WCHS-TV and associated auxiliaries

 

BRCT-20040527ASW

 

02/10/05

 

10/01/12

 

 

Broadcast Auxiliary Stations Associated with

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type Of Authorization

 

Call Sign

 

Auxiliary Low Power

 

BLP00431

 

Auxiliary Low Power

 

BLP00994

 

TV Pickup License

 

KB97285

 

TV Pickup License

 

KC23194

 

Studio Transmitter Link License

 

KQI48

 

Intercity Relay License

 

WLF297

 

Intercity Relay License

 

WLF471

 

Intercity Relay License

 

WLF472

 

Intercity Relay License

 

WQDN901

 

Studio Transmitter Link License

 

WQDN902

 

 

--------------------------------------------------------------------------------


 

Business Radio Stations with

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Industrial/Business Private Microwave License

 

WNTX570

 

01/31/10

 

Industrial/Business Private Microwave License

 

WNTX571

 

01/31/10

 

Industrial/Business Private Microwave License

 

WPNH913

 

10/30/12

 

 

Earth Stations Associated With

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Receive Only Earth Station Registration

 

E860272

 

03/28/21

 

Receive Only Earth Station Registration

 

E873865

 

09/25/22

 

Receive Only Earth Station Registration

 

E060010

 

01/12/21

 

 

Antenna Structure Associated with

Main Station:  WCHS-TV, Charleston, West Virginia

Facility ID # 71280

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1241143

 

11/17/03

 

38º 24’ 28.0” N
081º 54’ 12.0” W

 

456.9 meters

 

Sinclair Media III, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WDBB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WDBB-TV, Inc.

 

Main Station WDBB(TV), Bessemer, AL
Facility ID No. 71325

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WDBB(DT)

 

BLCDT-20060421ABG

 

08/04/06

 

04/01/13

 

License Renewal

 

WDBB-TV

 

BRCT-20041201BCQ

 

06/06/06

 

04/01/13

 

 

Broadcast Auxiliary Stations Associated with
WDBB(TV), Bessemer, AL
Facility ID No. 71325

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KB55291

 

Remote Pickup License

 

KB96286

 

Studio Transmitter Link License

 

WLF283

 

 

Antenna Structure Associated with

Main Station:  WDBB(TV), Bessemer, AL
Facility ID No. 71325

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1035175

 

12/05/97

 

33º 28’ 51.0” N
087º 24’ 03.3” W

 

609.6 meters

 

WTTO, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WDKA(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WDKA Acquisition Corporation

 

Main Station WDKA(TV), Paducah, Kentucky

Facility ID No. 39561

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Special Temporary Authority

 

WDKA(DT)

 

BLDSTA-20090522ABY

 

05/29/09

 

10/18/09

 

Digital TV Construction Permit Modification

 

WDKA(DT)

 

BMPCDT-20080620AIQ

 

12/05/08

 

10/18/09

 

Digital TV License

 

WDKA(DT)

 

BLCDT-20070313AAJ

 

05/22/07

 

08/01/13

 

License Renewal

 

WDKA(TV) and associated auxiliaries

 

BRCT-20050317ACP

 

06/06/06

 

08/01/13

 

 

Broadcast Auxiliary Stations Associated with

Main Station WDKA(TV), Paducah, Kentucky

Facility ID No. 39561

 

Type of Authorization

 

Call Sign

 

TV Intercity Relay License

 

WPNG802

 

TV Intercity Relay License

 

WPNG803

 

TV Intercity Relay License

 

WPNG804

 

TV Studio Transmitter License

 

WPNG805

 

 

Antenna Structure Associated with

Main Station WDKA(TV), Paducah, Kentucky

Facility ID No. 39561

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1013331

 

03/03/97

 

37º 23’ 42.0” N
088º 56’ 23.0” W

 

290.5 meters

 

WDKA Acquisition Corporation

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WDKY-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WDKY Licensee, LLC

 

Main Station WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV Special Temporary Authority

 

WDKY-DT

 

BDSTA-20090610ABF

 

06/11/09

 

12/12/09

 

Digital TV Construction Permit

 

WDKY-DT

 

BPCDT-20090323AEA

 

03/25/09

 

03/25/12

 

Digital TV License

 

WDKY-DT

 

BLCDT-20050624AAU

 

07/20/05

 

08/01/13

 

License Renewal

 

WDKY-TV and associated auxiliaries

 

BRCT-20050401BAO

 

01/18/08

 

08/01/13

 

 

Broadcast Auxiliary Stations Associated with
WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Type of Authorization

 

Call Sign

 

TV Intercity Relay License

 

WLG579

 

Studio Transmitter License

 

WPXI775

 

Studio Transmitter License

 

WQDR802

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Used with
WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Type of Authorization

 

Call Sign

 

Expiration
Date

 

Industrial/Business Microwave Station License

 

WNTZ600

 

07/18/10

 

 

Antenna Structure Associated with

Main Station WDKY-TV, Danville, Kentucky
Facility ID No.:  64017

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1240955

 

10/31/03

 

37º 52’ 50.9” N
084º 19’ 15.9” W

 

352.6 meters

 

WDKY, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WEAR-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WEAR Licensee, LLC

 

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WEAR-DT

 

BLCDT-20050627AAK

 

01/29/08

 

02/01/13

 

License Renewal

 

WEAR-TV and associated auxiliaries

 

BRCT-20040930AII

 

01/18/08

 

02/01/13

 

 

Broadcast Auxiliary Stations Associated with

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Type Of Authorization

 

Call Sign

 

Auxiliary Low Power

 

BLP00430

 

Auxiliary Low Power

 

BLP00804

 

Auxiliary Low Power

 

BLP00807

 

TV Pickup License

 

KC23848

 

Intercity Relay License

 

KIS76

 

Studio Transmitter Link License

 

KJD96

 

Remote Pickup License

 

KPM269

 

Studio Transmitter Link License

 

KRE82

 

Intercity Relay License

 

WLD279

 

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

Intercity Relay License

 

WLG881

 

Intercity Relay License

 

WLG921

 

Studio Transmitter Link License

 

WMF350

 

Intercity Relay License

 

WQAI392

 

Studio Transmitter Link License

 

WQAI403

 

 

Earth Stations associated with

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Type Of Authorization

 

Call Sign

 

Expiration Date

 

Transmit/Receive Earth Station License

 

E950404

 

08/25/20

 

Receive Only Earth Station License

 

E060039

 

02/14/21

 

 

Antenna Structure Associated with

Main Station:  WEAR-TV, Pensacola, Florida

Facility ID # 71363

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1212516

 

12/06/06

 

30º 36’ 45.4” N
087º 38’ 41.6” W

 

583.1 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WFGX(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WFGX Licensee, LLC

 

Main Station WFGX(TV), Fort Walton Beach, Florida
Facility ID No.:  6554

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV Special Temporary Authority

 

WFGX(DT)

 

BLDSTA-20090522ACB

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WFGX(DT)

 

BMPCDT-20080620AHV

 

11/12/08

 

12/12/09

 

License Renewal

 

WFGX(TV) and associated auxiliaries

 

BRCT-20040930AIO

 

01/31/05

 

02/01/13

 

 

Broadcast Auxiliary Stations Associated with
WFGX(TV), Fort Walton Beach, Florida
Facility ID No.:  6554

 

Type of Authorization

 

Call Sign

 

TV Intercity Relay License

 

WPJE619

 

TV Intercity Relay License

 

WPJE620

 

 

Antenna Structure Associated with

Main Station WFGX(TV), Fort Walton Beach, Florida
Facility ID No.:  6554

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1212516

 

08/04/08

 

30º 36’ 45.5” N 087º 38’ 41.6” W

 

583.1 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WGME-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WGME Licensee, LLC

 

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WGME-DT

 

BLCDT-20061206ACS

 

03/08/07

 

04/01/15

 

License Renewal

 

WGME-TV and associated auxiliaries

 

BRCT-20061129AOU

 

08/07/08

 

04/01/15

 

 

Broadcast Auxiliary Stations Associated with
Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Type Of Authorization

 

Call Sign

 

TV Pickup License

 

KA88998

 

TV Pickup License

 

KB55395

 

TV Pickup License

 

KB97128

 

Studio Transmitter Link License

 

KCE20

 

Remote Pickup License

 

KPF913

 

Remote Pickup License

 

KPF914

 

Remote Pickup License

 

KPM468

 

Remote Pickup License

 

KPM487

 

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

KRV46

 

Intercity Relay License

 

WCO23

 

Intercity Relay License

 

WHY291

 

Intercity Relay License

 

WHY292

 

Intercity Relay License

 

WLF619

 

Intercity Relay License

 

WLF620

 

Intercity Relay License

 

WLG289

 

Intercity Relay License

 

WLG347

 

Intercity Relay License

 

WLJ643

 

Intercity Relay License

 

WMF737

 

Intercity Relay License

 

WPJB245

 

Intercity Relay License

 

WPNB978

 

 

Business Radio Stations Associated With

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Business/Industrial Microwave License

 

WPJB738

 

01/16/11

 

Business/Industrial Microwave License

 

WPQA767

 

04/27/15

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated With

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Transmit/Receive Earth Station License

 

E950350

 

07/14/20

 

 

Antenna Structure Associated with

Main Station WGME-TV, Portland, Maine
Facility ID No. 25683

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1024383

 

02/18/05

 

43º 55’ 29.0” N
070º 29’ 27.0” W

 

495.1 meters

 

WGME Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS
WICD(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:   WICD Licensee, LLC

 

Main Station WICD(TV), Champaign, Illinois(1)
Facility ID No. 25684

 

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WICD(DT)

 

BLCDT-20050620AAO

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WICD(DT)

 

BMPCDT-20041215AAN

 

02/14/05

 

08/14/05

 

License Renewal

 

WICD(TV) and associated auxiliaries

 

BRCT-20050801AQC

 

04/27/09

 

12/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WICD(TV), Champaign, Illinois
Facility ID No. 25684

 

Type Of Authorization

 

Call Sign

 

Auxiliary Low Power License

 

BLP00160

 

Auxiliary Low Power License

 

BLP01160

 

TV Pickup License

 

KC26142

 

TV Intercity Relay License

 

KTX71

 

Studio Transmitter Link License

 

KVM77

 

TV Intercity Relay License

 

WMV569

 

TV Intercity Relay License

 

WMV570

 

 

--------------------------------------------------------------------------------

(1)           Station WICD(TV) is a Satellite Station of WICS(TV), Springfield,
IL

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WICD(TV), Champaign, Illinois
Facility ID No. 25684

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Business/Industrial Microwave License

 

WPHI929

 

06/01/15

 

 

Antenna Structure Associated with

Main Station WICD(TV), Champaign, Illinois
Facility ID No. 25684

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1036562

 

02/18/05

 

40º 4’ 10.0” N
087º 54’ 46.0” W

 

407.8 meters

 

WICD Licensee, LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS
WICS(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WICS Licensee, LLC

 

Main Station WICS(TV), Springfield, Illinois
Facility ID No. 25686

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

WICS(TV) and associated auxiliaries

 

BRCT-20050801ASO

 

Pending

 

N/A

 

Digital TV License

 

WICS(DT)

 

BLCDT-20050627AAI

 

07/26/05

 

12/01/05

 

License Renewal

 

WICS(TV) and associated auxiliaries

 

BRCT-19970801KW

 

11/19/97

 

12/01/05

 

 

Broadcast Auxiliary Stations Associated with
Main Station WICS(TV), Springfield, Illinois
Facility ID No. 25686

 

Type Of Authorization

 

Call Sign

 

Auxiliary Low Power License

 

BLP01105

 

Auxiliary Low Power License

 

BLP01316

 

TV Pickup License

 

KB55668

 

Studio Transmitter Link License

 

KSK95

 

Intercity Relay License

 

KTZ93

 

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

Intercity Relay License

 

WAQ265

 

Intercity Relay License

 

WKZ31

 

Intercity Relay License

 

WLF755

 

Studio Transmitter Link License

 

WME674

 

Intercity Relay License

 

WMV573

 

 

Antenna Structure Associated with

Main Station WICS(TV), Springfield, Illinois
Facility ID No. 25686

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1008823

 

11/29/96

 

39º 48’ 15.0” N
089º 27’ 40.0” W

 

444.5 meters

 

Guy Gannett Communications

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WKEF(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WKEF Licensee L.P.

 

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

 

Digital TV Construction Permit

 

WKEF(DT)

 

BPCDT-20090320AGS

 

Pending

 

N/A

 

Digital TV License

 

WKEF(DT)

 

BLCDT-20050620AAP

 

01/24/08

 

10/01/13

 

License Renewal

 

WKEF(TV) and associated auxiliaries

 

BRCT-20050601ALR

 

01/18/08

 

10/01/13

 

 

Broadcast Auxiliary Stations Associated with

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Type of Authorization

 

Call Sign

 

Low Power Auxiliary License

 

BLP00992

 

Low Power Auxiliary License

 

BLP01152

 

Low Power Auxiliary License

 

BLQ470

 

Low Power Auxiliary License

 

BLQ471

 

TV Pickup License

 

KA88943

 

TV Pickup License

 

KH9085

 

TV Pickup License

 

KL5498

 

TV Pickup License

 

KQ8540

 

TV Pickup License

 

KR7765

 

Remote Pickup License

 

KS2007

 

TV Pickup License

 

KY2885

 

TV Intercity Relay License

 

WHY585

 

Remote Pickup License

 

WZZ790

 

 

--------------------------------------------------------------------------------


 

Business Radio Station Associated With

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Business/Industrial Microwave License

 

WPOR414

 

12/31/18

 

 

Antenna Structure Associated with

Main Station WKEF(TV), Dayton, Ohio

Facility ID No. 73155

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1013716

 

05/07/02

 

39º 43’ 28.0” N
084º 15’ 18.0” W

 

351.4 meters

 

WRGT-TV

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WLFL(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WLFL Licensee, LLC

 

Main Station WLFL(TV), Raleigh, NC
Facility ID No. 73205

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WLFL(DT)

 

BLCDT-20090612AIF

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WLFL(DT)

 

BMPCDT-20080620AJP

 

03/03/09

 

06/12/09

 

License Renewal

 

WLFL(TV) and associated auxiliaries

 

BRCT-20040730ARF

 

Pending

 

N/A

 

License Renewal

 

WLFL(TV) and associated auxiliaries

 

BRCT-19960731KJ

 

12/11/96

 

12/01/04

 

 

Broadcast Auxiliary Stations Associated with
Main Station WLFL(TV), Raleigh, NC
Facility ID No. 73205

 

Type Of Authorization

 

Call Sign

 

TV Pickup License

 

KY5606

 

TV Intercity Relay License

 

WLF770

 

Studio Transmitter Link License

 

WMV699

 

TV Intercity Relay License

 

WPYM699

 

Studio Transmitter Link License

 

WPYM961

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WLFL(TV), Raleigh, NC
Facility ID No. 73205

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1027322

 

05/28/04

 

35º 40’ 29.0” N
078º 31’ 39.0” W

 

606.2 meters

 

CBC Real Estate Company, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WLOS(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WLOS Licensee, LLC

 

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Special Temporary Authority

 

WLOS(DT)

 

BLDSTA-20090522ACE

 

05/29/09

 

10/18/09

 

Digital TV Construction Permit

 

WLOS(DT)

 

BMPCDT-20080620AKA

 

02/04/09

 

10/18/09

 

Digital TV License

 

WLOS(DT)

 

BLCDT-20061207AAQ

 

Pending

 

N/A

 

License Renewal

 

WLOS(TV) and associated auxiliaries

 

BRCT-20040730AQF

 

Pending

 

N/A

 

License Renewal

 

WLOS(TV) and associated auxiliaries

 

BRCT-19960729KJ

 

11/29/96

 

12/01/04

 

 

Broadcast Auxiliary Stations Associated with
Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type Of Authorization

 

Call Sign

 

Low Power Auxiliary

 

BLP00855

 

Low Power Auxiliary

 

BLP00864

 

Low Power Auxiliary

 

BLP01373

 

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

TV Pickup License

 

KA88862

 

TV Pickup License

 

KA88863

 

TV Pickup License

 

KB96278

 

Studio Transmitter Link License

 

KIO70

 

Remote Pickup License

 

KR5542

 

TV Intercity Relay License

 

WDT887

 

TV Intercity Relay License

 

WDT888

 

TV Intercity Relay License

 

WDT889

 

TV Intercity Relay License

 

WLG548

 

TV Intercity Relay License

 

WLI947

 

TV Intercity Relay License

 

WLJ374

 

TV Intercity Relay License

 

WLJ390

 

TV Intercity Relay License

 

WLL474

 

TV Intercity Relay License

 

WME944

 

TV Intercity Relay License

 

WME945

 

 

Business Radio Station Associated With

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Industrial/Business Microwave License

 

WPRZ846

 

03/19/11

 

 

--------------------------------------------------------------------------------


 

Earth Stations Associated With

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Transmit/Receive Earth Station License

 

E900033

 

01/19/10

 

Receive Only Earth Station License

 

E070159

 

7/27/22

 

 

Antenna Structure Associated with

Main Station WLOS(TV), Asheville, North Carolina
Facility ID No.:  56537

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1035173

 

12/05/97

 

35º 25’ 32.0” N
082º 45’ 24.0” W

 

103.2 meters

 

Chesapeake Television, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AC AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main TV Translator Station W05AC, Tyron, Columbus, et.al., NC
Facility ID No.: 56538

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W05AC

 

BRTVL-20040730AQW

 

Pending

 

N/A

 

License Renewal

 

W05AC

 

BRTVL-19960729AA

 

11/27/96

 

12/01/04

 

TV Translator License

 

W05AC

 

BLTTV-19791115IW

 

02/09/81

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AE AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W05AE, Sylva/Addie, NC
Facility ID No.: 56529

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W05AE

 

BRTVL-20040730AQV

 

Pending

 

N/A

 

License Renewal

 

W05AE

 

BRTVL-19960729AB

 

11/27/96

 

12/01/04

 

TV Translator License

 

W05AE

 

BLTTV-19820607ID

 

07/26/82

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AF AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W05AF, Cherokee, NC
Facility ID No.: 56533

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W05AF

 

BRTVL-20040730AQL

 

Pending

 

N/A

 

License Renewal

 

W05AF

 

BRTTV-986

 

7/27/77

 

12/01/04

 

TV Translator License

 

W05AF

 

BLTTV-1180

 

Unknown

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AO AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W05AO, Pickens, SC
Facility ID No.: 56531

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W05AO

 

BRTVL-20040730AQX

 

Pending

 

N/A

 

License Renewal

 

W05AO

 

BRTVL-19960729AD

 

11/27/96

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

TV Translator License

 

W05AO

 

BLTTV-19821005IG

 

10/15/82

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W05AP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station W05AP, Brasstown/Murphy, NC
Facility ID No. 56530

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Current
Expiration
Date

 

License Renewal

 

W05AP

 

BRTVL-20040730AQI

 

Pending

 

N/A

 

License Renewal

 

W05AP

 

BRTVL-19960729AE

 

11/27/96

 

12/01/04

 

TV Translator License

 

W05AP

 

BLTTV-3796

 

06/12/72

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AD AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AD, Spruce Pine, NC
Facility ID No.: 56536

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W06AD

 

BRTVL-20040730AQU

 

Pending

 

N/A

 

License Renewal

 

W06AD

 

BRTTV-1011

 

07/27/77

 

12/01/04

 

TV Translator License

 

W06AD

 

BLTTV-1687

 

Unknown

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AL AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AL Oteen & Warren, NC
Facility ID No.: 56544

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W06AL

 

BRTVL-20040730AQU

 

Pending

 

N/A

 

License Renewal

 

W06AL

 

BRTVL-19960729AZ

 

11/27/96

 

12/01/04

 

TV Translator License

 

W06AL

 

BLTTV-19850926IA

 

10/01/85

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AN AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AN, Sapphire Valley, NC
Facility ID No.:  56547

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W06AN

 

BRTVL-20040730AQT

 

Pending

 

N/A

 

License Renewal

 

W06AN

 

BRTVL-19960729AF

 

11/27/96

 

12/01/04

 

TV Translator License

 

W06AN

 

BLTTV-19820218ID

 

03/15/82

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AP, Maggie Valley, NC
Facility ID No.: 56534

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W06AP

 

BRTVL-20040730AQP

 

Pending

 

N/A

 

License Renewal

 

W06AP

 

BRTVL-19960729AG

 

11/27/96

 

12/01/04

 

TV Translator License

 

W06AP

 

BLTTV-19791109IC

 

08/07/80

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W06AQ AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W06AQ, Bat Cave, NC
Facility ID No.: 56535

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

W06AQ

 

BRTVL-20040730AQG

 

Pending

 

N/A

 

License Renewal

 

W06AQ

 

BRTVL-19960729AH

 

11/27/96

 

12/01/04

 

TV Translator License

 

W06AQ

 

BLTTV-19791220IA

 

02/05/81

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W08AN AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W08AN, Bryson City, NC
Facility ID No.: 56540

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W08AN

 

BRTVL-20040730AQJ

 

Pending

 

N/A

 

License Renewal

 

W08AN

 

BRTVL-19960729AI

 

11/27/96

 

12/01/04

 

TV Translator License

 

W08AN

 

BLTTV-19800725IC

 

08/21/80

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W10AP AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W10AP, Marion, etc., NC
Facility ID No.: 56542

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W10AP

 

BRTVL-20040730AQQ

 

Pending

 

N/A

 

License Renewal

 

W10AP

 

BRTVL-19960729AJ

 

11/27/96

 

12/01/04

 

TV Translator License

 

W10AP

 

BLTTV-19800428IN

 

02/09/81

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W11AJ AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W11AJ, Franklin, NC
Facility ID No.: 56539

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W11AJ

 

BRTVL-20040730AQM

 

Pending

 

N/A

 

License Renewal

 

W11AJ

 

BRTVL-19960729CA

 

11/27/96

 

12/01/04

 

TV Translator License

 

W11AJ

 

BLTTV-19811211IC

 

01/20/82

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W11AQ AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W11AQ, Robbinsville, NC
Facility ID No.: 56546

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W11AQ

 

BRTVL-20040730AQS

 

Pending

 

N/A

 

License Renewal

 

W11AQ

 

BRTVL-19960729AK

 

11/27/96

 

12/01/04

 

TV Translator License

 

W11AQ

 

BLTTV-19821008IB

 

12/17/82

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12AQ AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS License, LLC

 

Main Station TV Translator W12AQ, Black Mountain, NC
Facility ID No.: 56545

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W12AQ

 

BRTVL-20040730AQH

 

Pending

 

N/A

 

License Renewal

 

W12AQ

 

BRTTV-1651

 

08/12/74

 

12/01/04

 

TV Translator License

 

W12AQ

 

BLTTV-1804

 

Unknown

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12AR AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W12AR, Waynesville & Hazelwood, NC
Facility ID No.: 56532

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W12AR

 

BRTVL-20040730AQN

 

Pending

 

N/A

 

License Renewal

 

W12AR

 

BRTTV-790

 

4/21/78

 

12/01/04

 

Translator TV License

 

W12AR

 

BLTTV-4877

 

Unknown

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12AU AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W12AU, Burnsville, NC
Facility ID No.: 56543

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W12AU

 

BRTVL-20040730AQK

 

Pending

 

N/A

 

License Renewal

 

W12AU

 

BRTTV-1833

 

10/25/77

 

12/01/04

 

TV Translator License

 

W12AU

 

BLTTV-1997

 

Unknown

 

12/01/04

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W12CI AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WLOS Licensee, LLC

 

Main Station TV Translator W12CI, Hot Springs, NC
Facility ID No.: 56541

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

License Renewal

 

W12CI

 

BRTVL-20040730AQO

 

Pending

 

N/A

 

License Renewal

 

W12CI

 

BRTVL-19960729CB

 

11/27/96

 

12/01/04

 

TV Translator License

 

W12CI

 

BLTTV-19901224JI

 

02/04/91

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WMMP(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WMMP Licensee L.P.

 

Main Station WMMP(TV), Charleston, SC
Facility ID No. 9015

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WMMP(DT)

 

BLCDT-20090622ABW

 

Pending

 

N/A

 

Digital TV Special Temporary Authority

 

WMMP(DT)

 

BLDSTA-20090612AHK

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WMMP(DT)

 

BMPCDT-20080620AJI

 

01/22/09

 

12/12/09

 

License Renewal

 

WMMP(TV) and associated auxiliaries

 

BRCT-20040730APZ

 

Pending

 

N/A

 

License Renewal

 

WMMP(TV) and associated auxiliaries

 

BRCT-19960801KX

 

11/29/96

 

12/01/04

 

 

Broadcast Auxiliary Stations Associated with
Main Station WMMP(TV), Charleston, SC
Facility ID No. 9015

 

Type of Authorization

 

Call Sign

 

TV Studio Transmitter Link License

 

WQDC441

 

TV Intercity Relay License

 

WQDC450

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WMMP(TV), Charleston, SC
Facility ID No. 9015

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1042963

 

03/05/01

 

32º 56’ 25.0” N
079º 41’ 44.0” W

 

607.0 meters

 

Media General Operations, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WMSN-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WMSN Licensee, LLC

 

Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Type of
Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WMSN-DT

 

BLCDT-20041118ACD

 

02/04/05

 

12/01/13

 

Digital TV Construction Permit Modification

 

WMSN-DT

 

BPCDT-20090209AGC

 

02/25/09

 

02/25/12

 

License Renewal

 

WMSN-TV and associated auxiliaries

 

BRCT-20050801BAQ

 

08/07/08

 

12/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KB97126

 

TV Pickup License

 

KB97127

 

TV Remote Pickup

 

KPG882

 

 

--------------------------------------------------------------------------------


 

Business Radio Stations Associated With

Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Business/Industrial Microwave License

 

WNEN301

 

06/06/11

 

Business/Industrial Microwave License

 

WPOQ289

 

11/06/18

 

 

Antenna Structure Associated with

Main Station WMSN-TV, Madison, Wisconsin
Facility ID No.: 10221

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1033919

 

11/18/97

 

43º 03’ 21.0” N
089º 32’ 06.0” W

 

402.0 meters

 

University of Wisconsin Madison

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WMYA-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Anderson (WFBC-TV) Licensee, Inc.

 

Main Station:  WMYA-TV, Anderson, SC

Facility ID #56548

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WMYA-DT

 

BLCDT-20080714AFN

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WMYA-DT

 

BMPCDT-20080620ADM

 

12/11/08

 

12/11/11

 

License Renewal

 

WMYA-TV and associated auxiliaries

 

BRCT-20040730AHU

 

Pending

 

N/A

 

License Renewal

 

WMYA-TV and associated auxiliaries

 

BRCT-19960729KF

 

11/29/96

 

12/01/04

 

 

Broadcast Auxiliary Station Associated with

Main Station:  WMYA-TV, Anderson, SC

Facility ID #56548

 

Type Of Authorization

 

Call Sign

 

Remote Pickup License

 

KF6265

 

 

Antenna Structure Associated with

Main Station:  WMYA-TV, Anderson, SC

Facility ID #56548

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1045371

 

04/22/98

 

34º 38’ 51.0” N
082º 16’ 12.0” W

 

320.3 meters

 

Chesapeake Television, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WMYV-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WUPN Licensee, LLC

 

Main Station WMYV-TV, Greensboro, North Carolina
Facility ID No. 25544

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

License Renewal

 

WMYV-TV and associated auxiliaries

 

BRCT-20040730ARP

 

Pending

 

N/A

 

Digital TV Station License

 

WMYV-DT

 

BLCDT-20020430ABD

 

10/29/02

 

12/01/04

 

License Renewal

 

WMYV-TV and associated auxiliaries

 

BRCT-19960801KO

 

12/09/96

 

12/01/04

 

 

Broadcast Auxiliary Stations Associated with
Main Station WMYV-TV, Greensboro, North Carolina
Facility ID No. 25544

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WHB950

 

TV Intercity Relay License

 

WMF695

 

Studio Transmitter Link License

 

WMF696

 

Studio Transmitter Link License

 

WPYM708

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WMYV-TV, Greensboro, North Carolina
Facility ID No. 25544

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1061305

 

08/4/08

 

35º 52’ 02.6” N
079º 49’ 25.4” W

 

582.3 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------

 


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WNAB(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Nashville License Holdings, LLC

 

Main Station:  WNAB(TV), Nashville, Tennessee

Facility ID #73310

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV Station License

 

WNAB(DT)

 

BLCDT-20040712AAO

 

09/23/04

 

08/01/13

 

TV Station License Renewal

 

WNAB(DT)

 

BRCT-20050401ARZ

 

03/28/08

 

08/01/13

 

 

Broadcast Auxiliary Stations Associated with

Main Station:  WNAB(TV), Nashville, Tennessee

Facility ID #73310

 

Type Of Authorization

 

Call Sign

 

TV Pickup License

 

WPJE622

 

Studio Transmitter Link License

 

WQEB644

 

TV Intercity Relay License

 

WQEZ512

 

 

Antenna Structure Associated with

Main Station:  WNAB(TV), Nashville, Tennessee

Facility ID #73310

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1224078

 

04/06/09

 

36º 15’ 49.8” N
086º 47’ 38.9” W

 

381.4 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WNUV(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Baltimore (WNUV-TV) Licensee, Inc.

 

Main Station WNUV(TV), Baltimore, Maryland
Facility ID No. 7933

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WNUV(DT)

 

BLCDT-20051011AOI

 

01/26/07

 

10/01/12

 

License Renewal

 

WNUV(TV) and associated auxiliaries

 

BRCT-20040528ASA

 

04/18/06

 

10/01/12

 

 

Broadcast Auxiliary Stations Associated with
Main Station WNUV(TV), Baltimore, Maryland
Facility ID No. 7933

 

Type Of Authorization

 

Call Sign

 

TV Intercity Relay License

 

WHF212

 

Studio Transmitter Link License

 

WHF213

 

 

Antenna Structure Associated with

Main Station WNUV(TV), Baltimore, Maryland
Facility ID No. 7933

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1044237

 

02/01/01

 

39º 20’ 10.0” N
076º 38’ 58.0” W

 

390.1 meters

 

Cunningham Communications, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WNYO-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  New York Television, Inc.

 

Main Station WNYO-TV, Buffalo, New York
Facility ID No. 67784

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Construction Permit

 

WNYO-DT

 

BPCDT-20090717AED

 

Pending

 

N/A

 

Digital TV License

 

WNYO-DT

 

BLCDT-20090619ABO

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WNYO-DT

 

BPCDT-20090602ACD

 

06/04/09

 

06/04/12

 

License Renewal

 

WNYO-TV and associated auxiliaries

 

BRCT-20070130AJE

 

11/15/07

 

06/01/15

 

 

Broadcast Auxiliary Stations Associated with
Main Station WNYO-TV, Buffalo, New York
Facility ID No. 67784

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KB96865

 

Intercity Relay License

 

WLO658

 

Studio Transmitter Link License

 

WPNF836

 

Intercity Relay License

 

WPNF837

 

Studio Transmitter Link License

 

WQFX510

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WNYO-TV, Buffalo, New York
Facility ID No. 67784

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1045315

 

08/09/02

 

42º 46’ 58.0” N
078º 27’ 27.0” W

 

319.7 meters

 

New York Television, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WNYS-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: RKM Media, Inc.

 

Main Station WNYS-TV, Syracuse, New York

Facility ID No. 58725

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Current Expiration Date

 

Digital TV License

 

WNYS-DT

 

BLCDT-20060509AAQ

 

05/24/06

 

06/01/15

 

License Renewal

 

WNYS-TV and associated auxiliaries

 

BRCT-20070125ABE

 

05/31/07

 

06/01/15

 

 

Broadcast Auxiliary Stations Associated with

Main Station WNYS-TV, Syracuse, New York

Facility ID No. 58725

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WPNA882

 

Studio Transmitter Link License

 

WPNB441

 

 

Antenna Structure Associated with

Main Station WNYS-TV, Syracuse, New York

Facility ID No. 58725

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1006348

 

04/25/02

 

42º 52’ 50.2” N
076º 11’ 58.7” W

 

310.6 meters

 

Sinclair Properties LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WPGH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WPGH Licensee, LLC

 

Main Station WPGH-TV, Pittsburgh, PA
Facility ID No.:  73875

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WPGH-DT

 

BLCDT-20021216AAT

 

02/04/05

 

08/01/15

 

License Renewal

 

WPGH-TV and associated auxiliaries

 

BRCT-20070329AAM

 

10/30/07

 

08/01/15

 

 

Broadcast Auxiliary Stations Associated with
Main Station WPGH-TV, Pittsburgh, PA
Facility ID No.:  73875

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WDD625

 

TV Intercity Relay Station License

 

WLF725

 

TV Intercity Relay Station License

 

WLI281

 

TV Intercity Relay Station License

 

WLP935

 

TV Intercity Relay Station License

 

WPNH967

 

TV Intercity Relay Station License

 

WPNH968

 

TV Intercity Relay Station License

 

WPNH969

 

TV Intercity Relay Station License

 

WPNH970

 

TV Pickup License

 

WPUE201

 

TV Intercity Relay Station License

 

WPUF948

 

TV Pickup Station License

 

WPUI502

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WPGH-TV, Pittsburgh, PA
Facility ID No.:  73875

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1026132

 

02/13/02

 

40º 29’ 43.0” N
080º 00’ 17.0” W

 

224.5 meters

 

Gerstell Development Limited Partnership

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WPMY(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WCWB Licensee, LLC

 

Main Station WPMY(TV), Pittsburgh, PA
Facility ID No.:  73907

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WPMY(DT)

 

BLCDT-20060608AAB

 

07/11/06

 

08/01/15

 

License Renewal

 

WPMY(TV) and associated auxiliaries

 

BRCT-20070329ABJ

 

04/27/09

 

08/01/15

 

 

Broadcast Auxiliary Stations Associated with
Main Station WPMY(TV), Pittsburgh, PA
Facility ID No.:  73907

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WPST395

 

Studio Transmitter Link License

 

WPST398

 

Studio Transmitter Link License

 

WPUW417

 

 

Antenna Structure Associated with

Main Station WPMY(TV), Pittsburgh, PA
Facility ID No.:  73907

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1026131

 

01/30/01

 

40º 29’ 43.0” N
080º 00’ 16.0” W

 

222.5 meters

 

Gerstell Development Limited Partnership

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS

WRDC(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Raleigh (WRDC-TV) Licensee, Inc.

 

Main Station WRDC(TV), Durham, North Carolina

Facility ID No. 54963

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Current Expiration Date

 

Digital TV License

 

WRDC(DT)

 

BLCDT-20090612AID

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WRDC(DT)

 

BMPCDT-20080620AJU

 

02/19/09

 

06/12/09

 

License Renewal

 

WRDC(TV) and associated auxiliaries

 

BRCT-20040730ARG

 

Pending

 

N/A

 

License Renewal

 

WRDC(TV) and associated auxiliaries

 

BRCT-19960731KM

 

12/09/96

 

12/01/04

 

 

Broadcast Auxiliary Stations Associated with

Main Station WRDC(TV), Durham, North Carolina

Facility ID No. 54963

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KB97382

 

Remote Pickup License

 

KKN768

 

Studio Transmitter Link License

 

KNM21

 

TV Intercity Relay License

 

WLJ714

 

TV Intercity Relay License

 

WLQ856

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WRDC(TV), Durham, North Carolina

Facility ID No. 54963

 

Registration Number

 

Issue Date

 

Coordinates

 

Overall Height

 

Owner

 

1006703

 

05/28/04

 

35º 40’ 35.1” N
078º 32’ 07.2” W

 

609.5 meters

 

Auburn Tower Partnership

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WRGT-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WRGT Licensee, LLC

 

Main Station WRGT-TV, Dayton, Ohio
Facility ID No. 411

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WRGT-DT

 

BLCDT-20050621AAU

 

Pending

 

N/A

 

License Renewal Application

 

WRGT-TV

 

BRCT-20050601BCE

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WRGT-DT

 

BPCDT-19991101ADJ

 

11/06/02

 

11/05/03

 

License Renewal

 

WRGT-TV

 

BRCT-19970530KR

 

12/17/97

 

10/01/05

 

 

Earth Station Associated with

Main Station WRGT-TV, Dayton, Ohio
Facility ID No. 411

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Receive Only Earth Station Registration

 

E920374

 

03/05/12

 

 

Antenna Structure Associated with

Main Station WRGT-TV, Dayton, Ohio
Facility ID No. 411

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1013716

 

05/07/02

 

39º 43’ 28.0” N
084º 15’ 18.0” W

 

351.4 meters

 

WRGT-TV

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WRLH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WRLH Licensee, LLC

 

Main Station WRLH-TV, Richmond, Virginia
Facility ID No.:  412

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WRLH-DT

 

BLCDT-20041207AAW

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WRLH-DT

 

BMPCDT-20040507ABE

 

07/14/04

 

01/14/05

 

License Renewal

 

WRLH-TV and associated auxiliaries

 

BRCT-20040527AST

 

01/18/08

 

10/01/12

 

 

Broadcast Auxiliary Stations Associated with
Main Station WRLH-TV, Richmond, Virginia
Facility ID No.:  412

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KC23129

 

Studio Transmitter Link License

 

WHB812

 

TV Intercity Relay License

 

WLE679

 

TV Intercity Relay License

 

WQBR520

 

Studio Transmitter Link License

 

WQBR529

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WRLH-TV, Richmond, Virginia
Facility ID No.:  412

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1018227

 

02/20/08

 

37º 30’ 45.5” N
077º 36’ 04.7 W

 

374.5 meters

 

Spectrasite Communications, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WSMH(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WSMH Licensee, LLC

 

Main Station WSMH(TV), Flint, MI
Facility ID No. 21737

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Construction Permit Modification

 

WSMH-DT

 

BMPCDT-20080620AKL

 

11/03/08

 

12/12/09

 

Digital TV License

 

WSMH-DT

 

BLCDT-20061109AAN

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WSMH-DT

 

BPCDT-20051115ADO

 

12/12/05

 

12/12/06

 

License Renewal

 

WSMH(TV) and associated auxiliaries

 

BRCT-20050601AJP

 

01/18/08

 

10/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WSMH(TV), Flint, MI
Facility ID No. 21737

 

Type of Authorization

 

Call Sign

 

Remote Pickup License

 

KPJ469

 

Studio Transmitter Link License

 

WLD469

 

Remote Pickup License

 

WQDA689

 

Intercity Relay License

 

WQDC997

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WSMH(TV), Flint, MI
Facility ID No. 21737

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1241302

 

12/02/03

 

43º 13’ 31.1 N
084º 04’ 32.9” W

 

378.6 meters

 

WSMH, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WSTR-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WSTR Licensee, Inc.

 

Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WSTR-DT

 

BLCDT-20080724ABP

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WSTR-DT

 

BMPCDT-20080620AHH

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WSTR-DT

 

BMPCDT-20070720AAM

 

01/24/08

 

07/27/08

 

License Renewal

 

WSTR-TV and associated auxiliaries

 

BRCT-20050601APH

 

10/06/97

 

10/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Type of Authorization

 

Call Sign

 

TV Intercity Relay License

 

WGH912

 

TV Intercity Relay License

 

WGV734

 

TV Pickup License

 

WPYP937

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Receive Only Earth Station Registration

 

WV20

 

11/09/19

 

 

Antenna Structure Associated with

Main Station WSTR-TV, Cincinnati, Ohio
Facility ID No.:  11204

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1014132

 

02/21/97

 

39º 12’ 01.0” N
084º 31’ 22.0” W

 

290.8 meters

 

WSTR Licensee Inc. DBA WSTR

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AUTHORIZATION
W66AQ AND ANTENNA STRUCTURE

 

Licensee:  WSTR Licensee, Inc.

 

Main Station TV Translator W66AQ, Dayton, Ohio
Facility ID No.:  11203

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

TV Translator License

 

W66AQ

 

BLTT-20070802AAZ

 

09/19/07

 

10/01/13

 

 

Antenna Structure Associated with

Main Station TV Translator W66AQ, Dayton, Ohio
Facility ID No.:  11203

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1008373

 

05/15/03

 

39º 43’ 14.0” N
084º 15’ 40.0” W

 

333.7 meters

 

Sinclair Properties, LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WSYT(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WSYT Licensee L.P.

 

Main Station  WSYT(TV), Syracuse, NY
Facility ID No. 40758

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WSYT(DT)

 

BLCDT-20050705AAM

 

09/07/05

 

06/01/15

 

License Renewal

 

WSYT(TV) and associated auxiliaries

 

BRCT-20070130AIT

 

08/07/08

 

06/01/15

 

 

Broadcast Auxiliary Stations Associated with
Main Station  WSYT(TV), Syracuse, NY
Facility ID No. 40758

 

Type of Authorization

 

Call Sign

 

Remote Pickup License

 

KPM739

 

TV Intercity Relay License

 

WLL304

 

TV Intercity Relay License

 

WPNF922

 

Studio Transmitter Link License

 

WPNK610

 

 

Antenna Structure Associated with

Main Station  WSYT(TV), Syracuse, NY
Facility ID No. 40758

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1006348

 

04/25/02

 

42º 52’ 50.2” N
076º 11’ 58.7” W

 

310.6 meters

 

Sinclair Properties, LLC

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
W16AX

 

Licensee:  WSYT Licensee LP

 

Main Station W16AX, Ithaca, NY
Facility ID No.:  15567

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Class A Station License

 

W16AX

 

BLTTA-20010302ABE

 

03/07/02

 

06/01/15

 

License Renewal

 

W16AX

 

BRTTA-20070130AIW

 

06/07/07

 

06/01/15

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WSYX(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WSYX Licensee, Inc.

 

Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WSYX(DT)

 

BLCDT-20030801AXM

 

11/06/03

 

10/01/13

 

License Renewal

 

WSYX(TV) and associated auxiliaries

 

BRCT-20050601AIJ

 

01/18/08

 

10/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type Of Authorization

 

Call Sign

 

Low Power Auxiliary License

 

BLP00818

 

Low Power Auxiliary License

 

BLP00912

 

Low Power Auxiliary License

 

BLQ78091

 

Remote Pickup License

 

KC24201

 

Remote Pickup License

 

KC24202

 

Remote Pickup License

 

KPK371

 

Remote Pickup License

 

KPK814

 

Remote Pickup License

 

KPM456

 

 

--------------------------------------------------------------------------------


 

Type Of Authorization

 

Call Sign

 

Remote Pickup License

 

KRN298

 

TV Pickup License

 

KS2095

 

TV Pickup License

 

KS2097

 

TV Pickup License

 

KS2102

 

Studio Transmitter Link License

 

WBE786

 

Studio Transmitter Link License

 

WGV678

 

TV Intercity Relay License

 

WMU219

 

Studio Transmitter Link License

 

WMU259

 

Studio Transmitter Link License

 

WPWR886

 

Studio Transmitter Link License

 

WPWR891

 

Remote Pickup License

 

WZZ704

 

 

Business Radio Stations Associated with
Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Business/Industrial Microwave License

 

WPSR301

 

07/17/11

 

Business/Industrial Microwave License

 

WPSR302

 

07/17/11

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Transmit/Receive Earth Station License

 

E930283

 

01/14/19

 

Receive Only Earth Station Registration

 

E3843

 

01/29/12

 

Receive Only Earth Station Registration

 

E860987

 

08/22/21

 

 

Antenna Structure Associated with

Main Station WSYX(TV), Columbus, OH
Facility ID No. 56549

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1011933

 

10/18/01

 

39º 56’ 14.0” N
083º 01’ 16.0” W

 

315.0 meters

 

Sinclair Media II, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WTAT-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTAT Licensee, LLC

 

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WTAT-DT

 

BLCDT-20090612AHS

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WTAT-DT

 

BMPCDT-20080620ADZ

 

09/09/08

 

02/17/09

 

License Renewal

 

WTAT-TV and associated auxiliaries

 

BRCT-20040730AIH

 

Pending

 

N/A

 

License Renewal

 

WTAT-TV and associated auxiliaries

 

BRCT-19960801KS

 

02/18/97

 

12/01/04

 

 

Broadcast Auxiliary Stations Associated with

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WLD977

 

Studio Transmitter Link License

 

WLQ388

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated With

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Receive Only Earth Station Registration

 

E6347

 

10/28/18

 

 

Antenna Structure Associated with

Main Station WTAT-TV, Charleston, South Carolina

Facility ID No. 416

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1042963

 

03/05/01

 

32º 56’ 25.0” N
079º 41’ 44.0” W

 

607.0 meters

 

Media General Operations, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES, AUTHORIZATIONS

AND PENDING AUTHORIZATIONS FOR

WTTA(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: Bay Television, Inc.

 

Main Station WTTA(TV), St. Petersburg, Florida

Facility ID Number:  4108

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV Special Temporary Authority

 

WTTA-DT

 

BLDSTA-20090522ACG

 

05/29/09

 

10/18/09

 

Digital TV Construction Permit Modification

 

WTTA-DT

 

BMPCDT-20080620AJX

 

09/22/08

 

10/18/09

 

Digital TV License

 

WTTA-DT

 

BLCDT-20061207ABG

 

02/05/07

 

02/01/13

 

Renewal of License

 

WTTA(TV) and associated auxiliaries

 

BRCT-20040930AMM

 

08/17/06

 

02/01/13

 

 

Broadcast Auxiliary Stations Associated with

Main Station WTTA(TV), St. Petersburg, Florida

Facility ID Number:  4108

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WPRR595

 

TV Intercity Relay

 

WPXW875

 

TV Pickup

 

WPYE583

 

 

Business Radio Stations Associated with

Main Station WTTA(TV), St. Petersburg, Florida

Facility ID Number:  4108

 

Type of Authorization

 

Call Sign

 

Grant Date

 

Expiration Date

 

Industrial/Business Microwave

 

WNTL792

 

12/31/01

 

12/10/11

 

Industrial/Business Microwave

 

WPYP685

 

09/23/03

 

09/23/13

 

Industrial/Business Microwave

 

WPZB633

 

12/22/03

 

12/22/13

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WTTA(TV), St. Petersburg, Florida

Facility ID Number:  4108

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1028292

 

05/31/01

 

27º 50’ 33.0” N
82º 15’ 44.0” W

 

479.4 meters

 

Tampa Tower General Partnership

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WTTE-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  Columbus (WTTE-TV) Licensee, Inc.

 

Main Station:  WTTE(TV), Columbus, Ohio

Facility ID #74137

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WTTE(DT)

 

BLCDT-20050701ABA

 

Pending

 

N/A

 

License Renewal

 

WTTE(TV) and associated auxiliaries

 

BRCT-20050601BCI

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WTTE(DT)

 

BPCDT-19991029AGZ

 

04/05/02

 

11/15/02

 

License Renewal

 

WTTE(TV) and associated auxiliaries

 

BRCT-19970602LX

 

11/03/97

 

10/01/05

 

 

Broadcast Auxiliary Station Associated with

Main Station:  WTTE(TV), Columbus, Ohio

Facility ID #74137

 

Type Of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WPTL293

 

 

Antenna Structure Associated with

Main Station:  WTTE(TV), Columbus, Ohio

Facility ID #74137

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1011933

 

10/18/01

 

39º 56’ 14.0” N
83º 01’ 16.0” W

 

315.0 meters

 

Sinclair Media II, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WTTO(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTTO Licensee, LLC

 

Main Station WTTO(TV), Homewood, AL
Facility ID No.: 74138

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WTTO(DT)

 

BLCDT-20060406AAG

 

Pending

 

N/A

 

License Renewal

 

WTTO(TV) and associated auxiliaries

 

BRCT-20041201AWE

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WTTO(DT)

 

BMPCDT-20041104AMB

 

12/06/04

 

07/05/05

 

License Renewal

 

WTTO(TV) and associated auxiliaries

 

BRCT-19961202LV

 

04/04/97

 

04/01/05

 

 

Broadcast Auxiliary Stations Associated with
Main Station WTTO(TV), Homewood, AL
Facility ID No.: 74138

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KA88882

 

Studio Transmitter Link License

 

WLQ887

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WTTO(TV), Homewood, AL
Facility ID No.: 74138

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1226663

 

08/04/08

 

33º 29’ 04.8” N
086º 48’ 25.2” W

 

335.9 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WTVZ-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WTVZ Licensee, LLC

 

Main Station WTVZ-TV, Norfolk, VA
Facility ID No.:40759

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WTVZ-DT

 

BLCDT-20090602ABA

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WTVZ-DT

 

BMPCDT-20080620AJZ

 

01/15/09

 

06/12/09

 

License Renewal

 

WTVZ-TV and associated auxiliaries

 

BRCT-20040527ATA

 

04/18/06

 

10/01/12

 

 

Broadcast Auxiliary Stations Associated with
Main Station WTVZ-TV, Norfolk, VA
Facility ID No.:40759

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KA88913

 

Studio Transmitter Link License

 

WFW676

 

 

Antenna Structure Associated with

Main Station WTVZ-TV, Norfolk, VA
Facility ID No.:40759

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1057874

 

05/10/07

 

36º 48’ 31.8” N
076º 30’ 11.3” W

 

383.7 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND RENEWAL AUTHORIZATIONS
WTWC-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WTWC Licensee, LLC

 

Main Station WTWC-TV, Tallahassee, FL
Facility ID No. 66908

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV Special Temporary Authority

 

WTWC-DT

 

BLDSTA-20090522ABQ

 

05/29/09

 

10/18/09

 

DTV Construction Permit

 

WTWC-DT

 

BPCDT-20080317AGG

 

04/01/08

 

10/18/09

 

Digital TV License

 

WTWC-DT

 

BLCDT-20030214ABB

 

04/09/03

 

02/01/13

 

License Renewal

 

WTWC-TV and associated auxiliaries

 

BRCT-20040930AJM

 

01/18/08

 

02/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WTWC-TV, Tallahassee, FL
Facility ID No. 66908

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KB55264

 

Studio Transmitter Link

 

WQGD978

 

Intercity Relay

 

WQGD979

 

 

Antenna Structure Associated with

Main Station WTWC-TV, Tallahassee, FL
Facility ID No. 66908

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1054890

 

07/31/98

 

30º 40’ 52.0” N
083º 58’ 21.0” W

 

609.0 meters

 

Pegasus Broadcast Television

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSES AND AUTHORIZATIONS

AND ASSOCIATED AUXILIARY STATIONS

 

LICENSEE: KLGT Licensee, LLC

 

Main Station:  WUCW(TV), Minneapolis, Minnesota

Facility ID # 36395

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WUCW(DT)

 

BLCDT-20060405AAI

 

Pending

 

N/A

 

License Renewal

 

WUCW(TV) and associated auxiliaries

 

BRCT-20051128ATB

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WUCW(DT)

 

BPCDT-19991027ADG

 

06/08/01

 

05/01/02

 

License Renewal

 

WUCW(TV) and associated auxiliaries

 

BRCT-19971201LA

 

05/08/98

 

04/01/06

 

 

Broadcast Auxiliary Stations Associated with

Main Station:  WUCW(TV), Minneapolis, Minnesota

Facility ID # 36395

 

Type Of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WLG471

 

Studio Transmitter Link License

 

WPQR943

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station:  WUCW(TV), Minneapolis, Minnesota

Facility ID # 36395

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1023882

 

02/23/06

 

45º 03’ 44.0” N
093º 08’ 22.0” W

 

437.7 meters

 

Telefarm, Inc.

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WUHF(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:   WUHF Licensee, LLC

 

Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WUHF(DT)

 

BLCDT-20050316AAK

 

10/18/05

 

06/01/15

 

License Renewal

 

WUHF(TV) and associated auxiliaries

 

BRCT-20070130AJG

 

04/27/09

 

06/01/15

 

 

Broadcast Auxiliary Stations Associated with
Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WFW697

 

TV Pickup License

 

WPON402

 

Studio Transmitter Link License

 

WPXP954

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Receive Only Earth Station Registration

 

E950031

 

10/31/19

 

 

Antenna Structure Associated with

Main Station WUHF(TV), Rochester, New York
Facility ID No. 413

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1228608

 

06/09/08

 

43º 08’ 05.4” N
077º 35’ 05.6” W

 

97.5 meters

 

American Towers, Inc.

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WUTV(TV) AND ASSOCIATED AUXILIARY STATIONS

Licensee: WUTV Licensee, LLC

 

Main Station WUTV(TV), Buffalo, New York
Facility ID No. 415

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

 

Digital TV License

 

WUTV(DT)

 

BLCDT-20060829BGK

 

11/20/06

 

06/01/15

 

License Renewal

 

WUTV(TV)

 

BRCT-20070130AJA

 

08/07/08

 

06/01/15

 

 

--------------------------------------------------------------------------------


 

Broadcast Auxiliary Station Associated with
Main Station WUTV(TV), Buffalo, New York
Facility ID No. 415

 

Type of Authorization

 

Call Sign

 

Intercity Relay License

 

WQFN585

 

 

Antenna Structure Associated with

Main Station WUTV(TV), Buffalo, New York
Facility ID No. 415

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1019110

 

08/06/07

 

43º 01’ 32.2” N
078º 55’ 42.1” W

 

338.6 meters

 

Sinclair Television of Buffalo, Inc.

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WUXP-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WUXP Licensee, LLC

 

Main Station:  WUXP-TV, Nashville, Tennessee

Facility ID #9971

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration Date

 

Digital TV License

 

WUXP-DT

 

BLCDT-20060414AAU

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WUXP-DT

 

BMPCDT-20010525AAJ

 

10/25/01

 

07/06/05

 

License Renewal

 

WUXP-TV and associated auxiliaries

 

BRCT-20050401BGJ

 

04/17/08

 

08/01/13

 

 

--------------------------------------------------------------------------------


 

Broadcast Auxiliary Stations Associated with

Main Station:  WUXP-TV, Nashville, Tennessee

Facility ID #9971

 

Type Of Authorization

 

Call Sign

 

TV Pickup License

 

KB55893

 

Studio Transmitter Link License

 

WHM948

 

Intercity Relay License

 

WLI758

 

Intercity Relay License

 

WLJ317

 

Studio Transmitter Link License

 

WMU691

 

 

Antenna Structure Associated with

Main Station:  WUXP-TV, Nashville, Tennessee

Facility ID #9971

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1224078

 

04/06/09

 

36º 15’ 49.8” N
086º 47’ 38.9” W

 

381.4 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS

WVAH-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WVAH Licensee, LLC

 

Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Construction Permit Modification

 

WVAH-DT

 

BLCDT-20050621AAV

 

Pending

 

N/A

 

License Renewal

 

WVAH-DT and associated auxiliaries

 

BRCT-20040528ASR

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WVAH-DT

 

BMPCDT-20040406AAX

 

04/14/05

 

10/14/05

 

License Renewal

 

WVAH-DT and associated auxiliaries

 

BRCT-19960531KG

 

03/13/97

 

08/01/05

 

 

Broadcast Auxiliary Station Associated with

Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WHF259

 

 

--------------------------------------------------------------------------------


 

Earth Station Associated with
Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Receive Only Earth Station Registration

 

E920033

 

10/18/11

 

 

Antenna Structure Associated with

Main Station WVAH-TV, Charleston, West Virginia

Facility ID No. 417

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1241143

 

11/17/03

 

38º 24’ 28.0” N
081º 54’ 12.0” W

 

456.9 meters

 

Sinclair Media III, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WVTV(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee:  WVTV Licensee, Inc.

 

Main Station WVTV(TV) Milwaukee, Wisconsin
Facility ID No.:  74174

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV Special Temporary Authority

 

WVTV-DT

 

BLDSTA-20090522ABT

 

05/29/09

 

10/18/09

 

Post Transition Digital TV Construction Permit

 

WVTV-DT

 

BPCDT-20080317AGE

 

03/20/08

 

10/18/09

 

Digital TV License

 

WVTV-DT

 

BLCDT-20060609ABB

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WVTV-DT

 

BMPCDT-20011002AAC

 

05/29/02

 

05/22/05

 

License Renewal

 

WVTV(TV) and associated auxiliaries

 

BRCT-20050801BDQ

 

07/17/08

 

12/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WVTV(TV) Milwaukee, Wisconsin
Facility ID No.:  74174

 

Type of Authorization

 

Call Sign

 

Auxiliary Low Power

 

BLP00446

 

TV Pickup License

 

KB96955

 

TV Pickup License

 

KC24724

 

TV Pickup License

 

KK8784

 

TV Pickup License

 

KK8785

 

Studio Transmitter Link License

 

KZU20

 

TV Intercity Relay License

 

WLL722

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WVTV(TV) Milwaukee, Wisconsin
Facility ID No.:  74174

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1057482

 

02/21/05

 

43º 05’ 46.2” N
087º 54’ 15.0” W

 

369.7 meters

 

Milwaukee Area Technical College District Board

 

 

CURRENT FCC LICENSES AND  RENEWAL AUTHORIZATIONS
WXLV(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WXLV Licensee, LLC

 

Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant Date

 

Expiration
Date

 

Digital TV License

 

WXLV-DT

 

BLCDT-20050624ABB

 

Pending

 

N/A

 

License Renewal

 

WXLV-TV and associated auxiliaries

 

BRCT-20040730ART

 

Pending

 

N/A

 

Digital TV Construction Permit

 

WXLV-DT

 

BPCDT-19991101ACF

 

05/31/01

 

05/01/02

 

License Renewal

 

WXLV-TV and associated auxiliaries

 

BRCT-19960801KW

 

04/29/97

 

12/01/04

 

 

--------------------------------------------------------------------------------


 

Broadcast Auxiliary Stations Associated with
Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Type Of Authorization

 

Call Sign

 

Remote Pickup License

 

KPM528

 

Studio Transmitter Link License

 

WGZ552

 

TV Intercity Relay License

 

WPNF306

 

TV Intercity Relay License

 

WPNF307

 

Studio Transmitter Link License

 

WPYN292

 

TV Intercity Relay License

 

WPYP936

 

Remote Pickup License

 

WQDZ356

 

 

Business Radio Station Associated with
Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Type of Authorization

 

Call Sign

 

Expiration Date

 

Business/Industrial Microwave License

 

WPCB392

 

03/10/14

 

 

Antenna Structure Associated with

Main Station WXLV-TV, Winston-Salem, NC
Facility ID No. 414

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1061305

 

08/04/08

 

35º 52’ 2.6” N
079º 49’ 25.4” W

 

582.3 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WYZZ-TV AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WYZZ Licensee, Inc.

 

Main Station WYZZ-TV, Bloomington, IL
Facility ID No.: 5875

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Expiration
Date

 

Digital TV License

 

WYZZ-DT

 

BLCDT-20060609ABE

 

Pending

 

N/A

 

Digital TV Construction Permit Modification

 

WYZZ-DT

 

BMPCDT-20030805AHV

 

08/22/03

 

07/06/05

 

Digital TV Construction Permit

 

WYZZ-DT

 

BPCDT-19991028AEQ

 

02/23/01

 

05/01/02

 

License Renewal

 

WYZZ-TV and associated auxiliaries

 

BRCT-20050801ASR

 

08/07/08

 

12/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WYZZ-TV, Bloomington, IL
Facility ID No.: 5875

 

Type of Authorization

 

Call Sign

 

Studio Transmitter Link License

 

WHB790

 

TV Intercity Relay License

 

WHB791

 

TV Intercity Relay License

 

WHB792

 

TV Intercity Relay License

 

WHB793

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WYZZ-TV, Bloomington, IL
Facility ID No.: 5875

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1010146

 

12/13/96

 

40º 38’ 45.0” N
089º 10’ 45.0” W

 

306.9 meters

 

WYZZ License, Inc.

 

 

CURRENT FCC LICENSE AND RENEWAL AUTHORIZATIONS
WZTV(TV) AND ASSOCIATED AUXILIARY STATIONS

 

Licensee: WZTV Licensee, LLC

 

Main Station WZTV(TV), Nashville, Tennessee
Facility ID No. 418

 

Type of Authorization

 

Call Sign

 

FCC File Number

 

Grant
Date

 

Current
Expiration
Date

 

Digital TV License

 

WZTV(DT)

 

BLCDT-20050309ACM

 

07/01/05

 

08/01/13

 

License Renewal

 

WZTV(TV) and associated auxiliaries

 

BRCT-20050401BFP

 

01/18/08

 

08/01/13

 

 

Broadcast Auxiliary Stations Associated with
Main Station WZTV(TV), Nashville, Tennessee
Facility ID No. 418

 

Type of Authorization

 

Call Sign

 

TV Pickup License

 

KM3761

 

Studio Transmitter Link License

 

WCX497

 

TV Intercity Relay License

 

WGZ560

 

TV Pickup License

 

WPYR295

 

TV Pickup License

 

WPYR296

 

Studio Transmitter Link License

 

WPYT310

 

TV Intercity Relay License

 

WPZH875

 

 

--------------------------------------------------------------------------------


 

Antenna Structure Associated with

Main Station WZTV(TV), Nashville, Tennessee
Facility ID No. 418

 

Registration
Number

 

Issue
Date

 

Coordinates

 

Overall
Height

 

Owner

 

1224078

 

04/06/09

 

36º 15’ 49.8” N
086º 47’ 38.9” W

 

381.4 meters

 

American Towers, Inc.

 

 

--------------------------------------------------------------------------------


 

Schedule 4.17

 


A.                                   FILING OFFICES

 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

Birmingham (WABM-TV) Licensee, Inc.

 

Corporation

 

Maryland

 

D04758702

 

90-0209556

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

Channel 33, Inc.

 

Corporation

 

Nevada

 

C4553-1987

 

88-0233278

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

Chesapeake Television Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069927

 

52-2115731

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KABB Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069992

 

52-2115751

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KBSI Licensee L.P.

 

Limited Partnership

 

Virginia

 

L012234-3

 

54-1762871

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KDNL Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069919

 

52-2115752

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KDSM, LLC

 

Limited Liability Company

 

Maryland

 

W07359391

 

55-0829966

 

10706 Beaver Dam Road Hunt Valley, MD 21030

KDSM Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069901

 

52-2115766

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KFXA Licensee, LLC

 

Limited Liability Company

 

Nevada

 

E0134272008-4

 

26-2161390

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KGAN Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05223771

 

52-2149845

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KLGT, Inc.

 

Corporation

 

Minnesota

 

7E-897

 

41-1706187

 

10706 Beaver Dam Road Hunt Valley, MD 21030

KLGT Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069976

 

52-2117084

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KOCB, Inc.

 

Corporation

 

Oklahoma

 

1900305291

 

73-1021304

 

10706 Beaver Dam Road Hunt Valley, MD 21030

 

--------------------------------------------------------------------------------


 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

KOCB Licensee, LLC 

 

Limited Liability Company

 

Maryland

 

W05069802

 

52-2115783

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KOKH, LLC

 

Limited Liability Company

 

Nevada

 

LLC 1916-2003

 

03-0507160

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KOKH Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05553151

 

52-2203569

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

KUPN Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069851

 

52-2115754

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

Montecito Broadcasting Corporation

 

Corporation

 

Delaware

 

2800969

 

33-0773615

 

10706 Beaver Dam Road Hunt Valley, MD 21030

New York Television, Inc.

 

Corporation

 

Maryland

 

D05924592

 

52-2261453

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

Raleigh (WRDC-TV) Licensee, Inc.

 

Corporation

 

Maryland

 

D04758686

 

25-1761433

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

San Antonio (KRRT-TV) Licensee, Inc.

 

Corporation

 

Maryland

 

D04758694

 

23-2930453

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

San Antonio Television, LLC

 

Limited Liability Company

 

Delaware

 

3892044

 

43-2067983

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Acquisition IV, Inc.

 

Corporation

 

Maryland

 

D04230686

 

52-1947227

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Acquisition VII, Inc.

 

Corporation

 

Maryland

 

D05556147

 

52-2202776

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Acquisition VIII, Inc.

 

Corporation

 

Maryland

 

D05556139

 

52-2202775

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Acquisition IX, Inc.

 

Corporation

 

Maryland

 

D05556121

 

52-2202774

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Acquisition X, Inc.

 

Corporation

 

Maryland

 

D05556105

 

52-2202779

 

10706 Beaver Dam Road Hunt Valley, MD 21030

 

--------------------------------------------------------------------------------


 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

Sinclair Broadcast Group, Inc.

 

Corporation

 

Maryland

 

D02235422

 

52-1494660

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Communications, LLC

 

Limited Liability Company

 

Maryland

 

W07362924

 

55-0829979

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Communications II, Inc.

 

Corporation

 

Delaware

 

2512479

 

04-3289279

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Finance, LLC

 

Limited Liability Company

 

Minnesota

 

20007-LLC

 

41-1996699

 

1640 Como Avenue, Suite A  St. Paul, MN  55108

Sinclair Holdings I, Inc.

 

Corporation

 

Virginia

 

0397444-1

 

54-1637082

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Holdings II, Inc.

 

Corporation

 

Virginia

 

0456892-9

 

54-1781478

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Holdings III, Inc. 

 

Corporation

 

Virginia

 

0479075-4

 

54-1834835

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Media I, Inc.

 

Corporation

 

Maryland

 

D03274727

 

52-1742771

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Media II, Inc.

 

Corporation

 

Maryland

 

D01530716

 

52-1313500

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Media III, Inc.

 

Corporation

 

Maryland

 

D03704442

 

52-1836394

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair NewsCentral, LLC

 

Limited Liability Company

 

Maryland

 

W06824460

 

01-0723291

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Programming Company, LLC

 

Limited Liability Company

 

Maryland

 

W07216435

 

54-2095223

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Properties, LLC

 

Limited Liability Company

 

Virginia

 

S011647-7

 

54-1781481

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Properties II LLC

 

Limited Liability Company

 

Virginia

 

S024453-5

 

54-1896557

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television Company, Inc.

 

Corporation

 

Delaware

 

2110341

 

58-1719496

 

10706 Beaver Dam Road Hunt Valley, MD 21030

 

--------------------------------------------------------------------------------


 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

Sinclair Television Company II, Inc

 

Corporation

 

Delaware

 

2872768

 

52-2091286

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television Group, Inc.

 

Corporation

 

Maryland

 

D07359409

 

55-0829972

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television of Buffalo, Inc.

 

Corporation

 

Delaware

 

2204526

 

22-2997498

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television of Charleston, Inc.

 

Corporation

 

Delaware

 

2135593

 

57-0856686

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television of Dayton, Inc.

 

Corporation

 

Delaware

 

0925913

 

25-1462963

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television of Nashville, Inc.

 

Corporation

 

Tennessee

 

0053775

 

62-0948016

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television of Nevada, Inc.

 

Corporation

 

Nevada

 

C5150-1993

 

88-0299238

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

Sinclair Television of Tennessee, Inc.

 

Corporation

 

Delaware

 

2624002

 

62-1663615

 

10706 Beaver Dam Road Hunt Valley, MD 21030

Sinclair Television License Holder, Inc.

 

Corporation

 

Nevada

 

C28185-1997

 

04-3404381

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WCGV, Inc.

 

Corporation

 

Maryland

 

D03700309

 

52-1836393

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WCGV Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069844

 

52-2115785

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WCHS Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069752

 

52-2115763

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WCWB Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05553144

 

52-2203568

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WDKA Licensee, LLC

 

Limited Liability Company

 

Nevada

 

E0003702006-7

 

20-4154259

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

 

--------------------------------------------------------------------------------


 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

WDKY, Inc.

 

Corporation

 

Delaware

 

2362221

 

61-1250982

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WDKY Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069885

 

52-2115782

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WEAR Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069984

 

52-2117080

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WEMT Licensee L.P.

 

Limited Partnership

 

Virginia

 

L012731-8

 

54-1794615

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WFGX Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC 7413-2004

 

27-0086509

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WGGB, Inc.

 

Corporation

 

Maryland

 

D04387775

 

52-1976547

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WGGB Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05223755

 

52-2149857

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WGME, Inc.

 

Corporation

 

Maryland

 

D04387742

 

52-2050323

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WGME Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05223748

 

52-2149851

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WICD Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05223763

 

52-2149843

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WICS Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05223797

 

52-2149853

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WKEF Licensee L.P.

 

Limited Partnership

 

Virginia

 

L012227-7

 

54-1762869

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WLFL, Inc.

 

Corporation

 

Maryland

 

D03943602

 

52-1911462

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WLFL Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069828

 

52-2115786

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

 

--------------------------------------------------------------------------------


 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

WLOS Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069950

 

52-2115696

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WMMP Licensee L.P.

 

Limited Partnership

 

Virginia

 

L013126-0

 

54-1816156

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WMSN Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC771-2002

 

75-2976030

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WNAB Licensee, LLC

 

Limited Liability Company

 

Nevada

 

E0412402005-5

 

20-3179769

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WNYO, Inc.

 

Corporation

 

Delaware

 

2455374

 

65-0617241

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WNYS Licensee, LLC

 

Limited Liability Company

 

Nevada

 

E0906872005-7

 

20-4154219

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WPGH Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069935

 

52-2115755

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WRDC, LLC

 

Limited Liability Company

 

Nevada

 

LLC 1925-2003

 

56-2319367

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WRGT Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC7315-2002

 

01-0735535

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WRLH Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC769-2002

 

75-2976002

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WSMH, Inc.

 

Corporation

 

Maryland

 

D04186755

 

52-1952880

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WSMH Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069810

 

52-2115781

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WSTR Licensee, Inc.

 

Corporation

 

Maryland

 

D04282836

 

52-1958895

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WSYT Licensee L.P.

 

Limited Partnership

 

Virginia

 

L010598-3

 

54-1717683

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

 

--------------------------------------------------------------------------------


 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

WSYX Licensee, Inc.

 

Corporation

 

Maryland

 

D04987533

 

52-2100995

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WTAT Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC7311-2002

 

03-0472770

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WTTO, Inc.

 

Corporation

 

Maryland

 

D03700317

 

52-1836391

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WTTO Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069836

 

52-2115688

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WTVZ, Inc.

 

Corporation

 

Maryland

 

D04003760

 

52-1903498

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WTVZ Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05069943

 

52-2115761

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WTWC, Inc.

 

Corporation

 

Maryland

 

D05235734

 

52-2149163

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WTWC Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05223730

 

52-2149854

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WUHF Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC3-2002

 

75-2975838

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WUPN Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05566633

 

52-2203571

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WUTV Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC772-2002

 

75-2975851

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WUXP Licensee, LLC

 

Limited Liability Company

 

Maryland

 

W05566617

 

52-2203570

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WVAH Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC7307-2002

 

04-3702038

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WVTV Licensee, Inc.

 

Corporation

 

Maryland

 

D04758710

 

51-0350913

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WXLV Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC770-2002

 

75-2975864

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

 

--------------------------------------------------------------------------------


 

Obligor

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Organizational
ID Number

 

Federal
Tax ID
Number

 

Mailing Address

WYZZ, Inc.

 

Corporation

 

Maryland

 

D04301610

 

52-1959155

 

10706 Beaver Dam Road Hunt Valley, MD 21030

WYZZ Licensee, Inc.

 

Corporation

 

Delaware

 

2579625

 

52-1959631

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

WZTV Licensee, LLC

 

Limited Liability Company

 

Nevada

 

LLC768-2002

 

75-2975977

 

3830 S. Jones Blvd.
Las Vegas, NV 89103

 

--------------------------------------------------------------------------------


 

Schedule 4.18(a)

 

B.            Owned Real Property

 

OWNED ESSENTIAL REAL PROPERTY TO BE MORTGAGED:

 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

 

 

 

 

 

 

 

 

 

 

ALABAMA

 

 

 

 

 

 

 

 

 

Birmingham

 

Alabama

 

WABM Tower/Lot

 

1631 Spalding Ishkooda Rd

 

Jefferson

 

Birmingham

 

Alabama

 

WTTO Tower & Studios

 

2021 Goldencrest Drive

 

Jefferson

 

 

 

 

 

 

 

 

 

 

 

FLORIDA

 

 

 

 

 

 

 

 

 

Pensacola/Ft. Walton, FL

 

Florida

 

WEAR Studio & Office Site

 

4990 Mobile Hwy.

 

Escambia

 

Tallahassee, FL

 

Florida

 

WTWC Site: Studio/Off/Xmtr

 

8440 Deerlake South

 

Leon

 

 

 

 

 

 

 

 

 

 

 

ILLINOIS

 

 

 

 

 

 

 

 

 

Champaign/Springfield, IL

 

Illinois

 

WICD Relay Tower Site

 

Maroa Microwave (formerly RR)

 

Macon

 

Champaign/Springfield, IL

 

Illinois

 

WICS Xmtr Site

 

WICS Road, 3.25mi W of Mechanicsburg

 

Sangamon

 

Champaign/Springfield, IL

 

Illinois

 

WICS Studio

 

2680 E. Cook Street

 

Sangamon

 

Champaign/Springfield, IL

 

Illinois

 

WICD Xmtr Site

 

4 Miles East of Fithian

 

Vermillion

 

 

 

 

 

 

 

 

 

 

 

IOWA

 

 

 

 

 

 

 

 

 

Des Moines, IA

 

Iowa

 

KDSM Studio & Office Site

 

4023 Fleur Drive

 

Polk

 

Cedar Rapids

 

Iowa

 

KFXA Land Only

 

6441 - 21st Avenue

 

Benton

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

 

 

 

 

 

 

 

 

 

 

Cedar Rapids

 

Iowa

 

KGAN Xmtr/Tower

 

5016 31st Street

 

Linn

 

Cedar Rapids

 

Iowa

 

KGAN Station Site

 

600 Old Marion Road NE

 

Linn

 

 

 

 

 

 

 

 

 

 

 

KENTUCKY

 

 

 

 

 

 

 

 

 

Lexington, KY

 

Kentucky

 

WDKY Xmtr Site

 

1204 High Bridge Road

 

Garrard

 

 

 

 

 

 

 

 

 

 

 

MAINE

 

 

 

 

 

 

 

 

 

Portland, ME

 

Maine

 

WGME Main Office & Studio

 

81 Northport Drive

 

Cumberland

 

Portland, ME

 

Maine

 

WGME Main Broadcast Tower/Land

 

58 Tower Road

 

Cumberland

 

 

 

 

 

 

 

 

 

 

 

MICHIGAN

 

 

 

 

 

 

 

 

 

Flint, MI

 

Michigan

 

WSMH Studio & Office Site

 

G-3463 W. Pierson Rd.

 

Genesee

 

 

 

 

 

 

 

 

 

 

 

MISSOURI

 

 

 

 

 

 

 

 

 

St. Louis, MO

 

Missouri

 

KDNL Studio/Office

 

1215 Cole Street

 

Saint Louis

 

St. Louis, MO

 

Missouri

 

KDNL Tower & Xmtr Site

 

7501 Watson Road

 

Saint Louis

 

Cape Girardeau/Paducah

 

Missouri

 

KBSI Xmtr Site

 

E Perryville Rd. 2.9 Miles SW-Oriole, also known as County Road 621

 

Cape Girardeau

 

Cape Girardeau/Paducah

 

Missouri

 

KBSI/WDKA Studio & Office Site

 

806 Enterprise Street

 

Cape Girardeau

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

 

 

 

 

 

 

 

 

 

 

NEW YORK

 

 

 

 

 

 

 

 

 

Syracuse, NY

 

New York

 

WSYT/WNYS Studio & Office Site

 

1000 James Street

 

Onondaga

 

Buffalo

 

New York

 

WUTV Xmtr Site, Land & Building

 

951 Whitehaven Road

 

Erie

 

 

 

 

 

 

 

 

 

 

 

NORTH CAROLINA

 

 

 

 

 

 

 

 

 

Asheville/Greenville

 

North Carolina

 

WLOS/WMYA Studio & Office Site

 

110 Technology Drive

 

Buncombe

 

 

 

 

 

 

 

 

 

 

 

OHIO

 

 

 

 

 

 

 

 

 

Columbus, OH

 

Ohio

 

WSYX Studio and Offices

 

1261 Dublin Road

 

Franklin

 

Cincinnati, OH

 

Ohio

 

WSTR Studio & Office Site

 

5177 Fishwick Drive

 

Hamilton

 

Dayton, OH

 

Ohio

 

WKEF Studio & Tower(analog)

 

1731 Soldiers Home Road

 

Montgomery

 

Dayton, OH

 

Ohio

 

WRGT/WKEF Offices. WRGT Tower

 

45 Broadcast Plaza

 

Montgomery

 

 

 

 

 

 

 

 

 

 

 

OKLAHOMA

 

 

 

 

 

 

 

 

 

Oklahoma City, OK

 

Oklahoma

 

KOKH Studio & Office Site

 

1228 E. Wilshire Blvd.

 

Oklahoma

 

 

 

 

 

 

 

 

 

 

 

SOUTH CAROLINA

 

 

 

 

 

 

 

 

 

Asheville/Greenville

 

South Carolina

 

WMYA Xmtr Building and Tower

 

325 Woodside Road (aka Fork Shoals)

 

Greenville

 

 

 

 

 

 

 

 

 

 

 

TENNESSEE

 

 

 

 

 

 

 

 

 

Nashville, TN

 

Tennessee

 

WZTV/WUXP Studio & Office Site

 

631 Mainstream Drive

 

Davidson

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

 

 

 

 

 

 

 

 

 

 

TEXAS

 

 

 

 

 

 

 

 

 

San Antonio, TX

 

Texas

 

KABB Xmtr Building/tower/land

 

12480 Adkins Elmendorf Road

 

Bexar

 

San Antonio, TX

 

Texas

 

KABB/KMYS Studio/Office Site

 

4335 N.W. Loop 410

 

Bexar

 

 

 

 

 

 

 

 

 

 

 

WEST VIRGINIA

 

 

 

 

 

 

 

 

 

Charleston/ Huntington, WV

 

West Virginia

 

1 tower, 2 xmtr bldgs

 

Scott Depot Rd/Rte 60 St. Albans, WV

 

Putnam

 

Charleston/ Huntington, WV

 

West Virginia

 

WCHS Studio/Office Site

 

1301 Piedmont Road

 

Kanawha

 

 

 

 

 

 

 

 

 

 

 

WISCONSIN

 

 

 

 

 

 

 

 

 

Madison, WI

 

Wisconsin

 

WMSN Studio & Office Site

 

7847 Big Sky Drive

 

Dane

 

Milwaukee, WI

 

Wisconsin

 

WVTV Studio Site

 

4041 N. 35th Street

 

Milwaukee

 

 

 

 

 

 

 

 

 

 

OWNED NON-ESSENTIAL REAL PROPERTY NOT BEING MORTGAGED:

 

ALABAMA

 

 

 

 

 

 

 

 

 

Birmingham, AL

 

Alabama

 

WDBB/WTTO Repeater & Tower

 

13915 Goodwater Road

 

Jefferson

 

 

 

Alabama

 

WEAR Xmtr Site

 

2337 County Road 64

 

Baldwin

 

 

 

 

 

 

 

 

 

 

 

FLORIDA

 

 

 

 

 

 

 

 

 

Pensacola/Ft. Walton Beach

 

Florida

 

WEAR Microwave Relay Site

 

1688 Oak Street

 

Santa Rosa

 

 

 

 

 

 

 

 

 

 

 

ILLINOIS

 

 

 

 

 

 

 

 

 

Peoria, IL

 

Illinois

 

WYZZ Sales Office and News Bureau

 

2714 E. Lincoln Street

 

Mclean

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

 

 

 

 

 

 

 

 

 

 

MAINE

 

 

 

 

 

 

 

 

 

Portland, ME

 

Maine

 

Blackstrap Aux Xmtr/Tower

 

325 Blackstrap Road

 

Cumberland

 

Portland, ME

 

Maine

 

WGME Property - Land Only

 

125 Stagecoach Road

 

Cumberland

 

Portland, ME

 

Maine

 

WGME Property - Land Only

 

125A Stagecoach Road

 

Cumberland

 

 

 

 

 

 

 

 

 

 

 

TENNESSEE

 

 

 

 

 

 

 

 

 

Nashville, TN

 

Tennessee

 

3820 Our Building & Tower (Vacant)

 

3820 Trail Hollow Lane

 

Davidson

 

 

 

 

 

 

 

 

 

 

 

VIRGINIA

 

 

 

 

 

 

 

 

 

Richmond, VA

 

Virginia

 

WRLH Xmtr Site

 

15701 Midlothian Turnpike

 

Chesterfield

 

 

 

 

 

 

 

 

 

 

 

WEST VIRGINIA

 

 

 

 

 

 

 

 

 

Charleston/ Huntington, WV

 

West Virginia

 

WVAH Old Tower Site - Land Only

 

Poplar Fork Road, So of Scott Depot, WV

 

Putnam

 

--------------------------------------------------------------------------------


 

Schedule 4.18(b)

 

C.            Leased Real Property

 

LEASED ESSENTIAL REAL PROPERTY TO BE MORTGAGED:

 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

ALABAMA

 

 

 

 

 

 

 

 

 

 

 

Birmingham

 

Alabama

 

WABM DT Site (ATC)

 

2021 Goldencrest Drive

 

Jefferson

 

Leased

 

Birmingham

 

Alabama

 

WTTO DT Site (ATC)

 

2021 Goldencrest Drive

 

Jefferson

 

Leased

 

Robertsdale

 

Alabama

 

WEAR Digital Xmtr (ATC)

 

26781 Ard Road

 

Baldwin

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

Champaign/Springfield, IL

 

Illinois

 

WICD Studio & Office

 

250 S. Country Fair

 

Champaign

 

Leased

*

Peoria, IL

 

Illinois

 

WYZZ Tower and Xmtr

 

1863 County Rd 400 N, Congerville

 

Woodford

 

Own Building and Tower/Lease Property

 

 

 

 

 

 

 

 

 

 

 

 

 

IOWA

 

 

 

 

 

 

 

 

 

 

 

Des Moines, IA

 

Iowa

 

KDSM Tower & Xmtr land (ATC)

 

14732 Northwest 2nd St

 

Polk

 

Leased

 

Cedar Rapids

 

Iowa

 

DTV Xmtr Bldg - KCRG/IPTV

 

2113 330th Street

 

Linn

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

KENTUCKY

 

 

 

 

 

 

 

 

 

 

*

Lexington, KY

 

Kentucky

 

WDKY DTV Building Site

 

4280 Simpson Lane

 

Madison

 

Own Bldg/Land Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

Lexington, KY

 

Kentucky

 

WDKY Studio & Office Site

 

836 Euclid Avenue

 

Fayette

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

MARYLAND

 

 

 

 

 

 

 

 

 

 

 

Baltimore

 

Maryland

 

WBFF Studio/Co Offices & 3rd floor

 

2000-2008 W. 41st St.

 

Baltimore City

 

Leased Bldg

 

Baltimore

 

Maryland

 

WBFF Studio/Co Offices & 3rd floor

 

2000-2008 W. 41st St.

 

Baltimore City

 

Leased Bldg

 

Baltimore

 

Maryland

 

Space on Main WBFF Tower for Antenna

 

3900 Hooper Avenue

 

Baltimore City

 

Leased

 

Cockeysville

 

Maryland

 

Executive Office

 

10706 Beaver Dam Road

 

Baltimore

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

MICHIGAN

 

 

 

 

 

 

 

 

 

 

*

Flint, MI

 

Michigan

 

WSMH Digital Tower Site/Bldg

 

13520 Amman Road

 

Saginaw

 

Own Bldg/Land Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

MINNESOTA

 

 

 

 

 

 

 

 

 

 

 

Minneapolis, MN

 

Minnesota

 

WUCW-TV Studio & Office Site

 

1640 Como Avenue

 

Ramsey

 

Leased

 

Minneapolis, MN

 

Minnesota

 

WUCW-TV Xmtr & Twin Towers

 

960 West Cty. Rd. F Telefarm

 

Ramsey

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

NEVADA

 

 

 

 

 

 

 

 

 

 

*

Las Vegas, NV

 

Nevada

 

KVMYdigital xmtr/KVCW digital xmtr.

 

Mountain Tower Rd (fka 9 Black Mtn)

 

Clark

 

Own Building/ Lease Tower (ATC)

 

Las Vegas, NV

 

Nevada

 

KVMY/KVCW - Traffic, Sales, Admin.

 

3830 S. Jones Blvd.

 

Clark

 

Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

Las Vegas, NV

 

Nevada

 

KVMY/KVCW Studio

 

3840 S. Jones Blvd.

 

Clark

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW YORK

 

 

 

 

 

 

 

 

 

 

*

Buffalo

 

New York

 

WUTV Xmtr Land & Bldg

 

2034 Folsomdale Road aka Bennington

 

Wyoming

 

Own Bldg/Land Leased

*

Syracuse, NY

 

New York

 

WSYT/WNYS Xmtr Site

 

2250 Barker Road

 

Orange

 

Own Bldg/Land Leased

 

Rochester, NY

 

New York

 

WUHF Digital Xmtr Site

 

1157 Highland - Pinnacle Hill (ATC)

 

Monroe

 

Leased

 

Buffalo

 

New York

 

WUTV & WNYO Studio & Office

 

699 Hertel Avenue

 

Erie

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

NORTH CAROLINA

 

 

 

 

 

 

 

 

 

 

 

Raleigh, NC

 

North Carolina

 

WRDC/WLFL Studio Site

 

3012 Highwoods Blvd. Suite 101

 

Wake

 

Leased (Joint Ownership-Curtis Media Group)

 

Raleigh, NC

 

North Carolina

 

WRDC Capitol Broadcast Tower Lease

 

3201 Transmitter Road

 

Wake

 

Leased

 

Raleigh, NC

 

North Carolina

 

WRDC Auburn Tower Lease

 

5033 TV Tower Road

 

Wake

 

Leased

*

Asheville/Greenville

 

North Carolina

 

WLOS Xmtr tower, bldg, land

 

1888 Pisgah Mountain Rd.

 

Haywood

 

Own Bldg/Land Leased

 

Winston-Salem & Greensboro, NC

 

North Carolina

 

WXLV/WUPN Studio & Office Site

 

3500 Myer Lee Drive

 

Forsyth

 

Leased Bldg

 

Winston-Salem & Greensboro, NC

 

North Carolina

 

WXLV/WUPN Digital & Analog Site (ATC)

 

7493 Walker Mill Road, Level Cross

 

Randolph

 

Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

Raleigh, NC

 

North Carolina

 

WLFL Capitol Broadcast Tower Lease

 

3201 Transmitter Road

 

Wake

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

OHIO

 

 

 

 

 

 

 

 

 

 

 

Columbus, OH

 

Ohio

 

WSYX/WTTE Xmtr Building and Tower

 

950 Stimmel Road

 

Franklin

 

Leased

*

Cincinnati, OH

 

Ohio

 

WSTR Tower/Trans & Land

 

6015 Winton Road

 

Hamilton

 

Owned Bldg/lease land

 

Dayton, OH

 

Ohio

 

WKEF Tower (ATC)

 

Gettysburg Avenue

 

Montgomery

 

Leased

 

Dayton, OH

 

Ohio

 

WRGT Tower (ATC)

 

Gettysburg Avenue

 

Montgomery

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

PENNSYLVANIA

 

 

 

 

 

 

 

 

 

 

 

Pittsburgh, PA

 

Pennsylvania

 

WPGH/WPMY Studio

 

750 Ivory Avenue

 

Alleghany

 

Leased

 

Pittsburgh, PA

 

Pennsylvania

 

WPGH/WPMY Tower, Xmtr Bldg

 

750 Ivory Avenue

 

Alleghany

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUTH CAROLINA

 

 

 

 

 

 

 

 

 

 

 

Asheville/Greenville

 

South Carolina

 

WMYA Office Site — Greenville SC

 

124 Verdae Drive, Suite 203

 

Greenville

 

Leased

*

Charleston, SC

 

South Carolina

 

WTAT Tower/Xmtr Site

 

5404 Seewee Road

 

Charleston

 

Own bldg/lease tower & land

 

Charleston, SC

 

South Carolina

 

WTAT Studio & Office Site

 

4301 Arco Lane

 

Charleston

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

TENNESSEE

 

 

 

 

 

 

 

 

 

 

 

Nashville, TN

 

Tennessee

 

WZTV-DT (ATC)

 

3814 A & B Trail Hollow Lane (ATC)

 

Davidson

 

Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

Nashville, TN

 

Tennessee

 

WNAB-DT (ATC)

 

3814 A & B Trail Hollow Lane (ATC)

 

Davidson

 

Leased

 

Nashville, TN

 

Tennessee

 

WUXP-DT (ATC)

 

3814 A & B Trail Hollow Lane (ATC)

 

Davidson

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS

 

 

 

 

 

 

 

 

 

 

*

San Antonio, TX

 

Texas

 

Tower & 1 building/ 1 temporary trailer

 

2 Miles East Hwy. 1283 & 37 (FM Road)

 

Bandera

 

Own Bldg/Land Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

VIRGINIA

 

 

 

 

 

 

 

 

 

 

 

Richmond, VA

 

Virginia

 

WRLH Studio/Offices

 

1921 & 1925 Westmoreland

 

Henrico

 

Leased Bldg

 

Richmond, VA

 

Virginia

 

WRLH DTV Xmtr

 

5 Sesame St.

 

Chesterfield

 

Leased

 

Norfolk, VA

 

Virginia

 

WTVZ Studio Site

 

900 Granby Street

 

Norfolk City

 

Leased

 

Norfolk, VA

 

Virginia

 

WTVZ-Xmtr (lease portion of bldg)(ATC)

 

3702D Nansemond Pkwy.

 

Suffolk City

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

WISCONSIN

 

 

 

 

 

 

 

 

 

 

 

Madison, WI

 

Wisconsin

 

WMSN Xmtr Site - DTV

 

8633 Mineral Point Road Suite 200

 

Dane

 

Leased

 

Milwaukee, WI

 

Wisconsin

 

WCGV DTV Xmtr (ATC)

 

4350 N. Humbolt Street

 

Milwaukee

 

Leased

 

Milwaukee, WI

 

Wisconsin

 

WVTV DTV Xmtr (ATC)

 

4350 N. Humbolt Street

 

Milwaukee

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

GEORGIA

 

 

 

 

 

 

 

 

 

 

 

Metcalf, GA

 

Georgia

 

WTWC Spectrasite Digital Tower Lease

 

759 Friendship Church Rd.

 

Thomas

 

Leased

 

--------------------------------------------------------------------------------


 

 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

LEASED NON-ESSENTIAL REAL PROPERTY NOT BEING MORTGAGED:

 

 

 

 

 

 

 

 

 

 

 

 

 

ALABAMA

 

 

 

 

 

 

 

 

 

 

 

Birmingham, AL

 

Alabama

 

WTTO Office

 

651 Beacon Parkway

 

Jefferson

 

Leased

 

Mobile, AL

 

Alabama

 

News office

 

169 Dauphin Street, Suite 320

 

Mobile

 

Leased

 

Foley, AL

 

Alabama

 

News office

 

1805 N. McKenzie Street

 

Baldwin

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

FLORIDA

 

 

 

 

 

 

 

 

 

 

 

Pensacola/Ft. Walton, FL

 

Florida

 

Rooftop Lease only

 

So Harbor Condos Pensacola Beach Blvd.

 

Escambia

 

Leased Rooftop

 

Pensacola/Ft. Walton, FL

 

Florida

 

Rooftop Lease only

 

Grande Hotel 200 East Gregory Street

 

Escambia

 

Leased Rooftop

 

Pensacola

 

Florida

 

WFGX Studio/Office

 

105-B Beach Avenue

 

Okaloosa

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

Champaign/ Springfield, IL

 

 

 

WICD Danville News Bureau

 

1501 N. Washington Ave

 

Vermillion

 

Leased

 

Peoria, IL

 

Illinois

 

WMBD Studio(Nexstar)

 

3131 N. University

 

Woodford

 

WMBD Studio(Nexstar)

 

 

 

 

 

 

 

 

 

 

 

 

 

IOWA

 

 

 

 

 

 

 

 

 

 

*

Cedar Rapids, IA

 

Iowa

 

Iowa City Repeater & Land

 

1837 Dubuque Road

 

Linn

 

Own 50% bldg/lease land

*

Cedar Rapids, IA

 

Iowa

 

Washington Translator & Land

 

1704 4th Ave (formerly reported as 6th St)

 

Linn

 

Own Bldg/Land Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

MAINE

 

 

 

 

 

 

 

 

 

 

 

Portland, ME

 

Maine

 

Augusta News Bureau/Microwave

 

76 State House Stn Burton M Cross Bldg

 

Kennebec

 

Leased

 

Portland, ME

 

Maine

 

WGME Land Leased to Citadel

 

North Belfast Road

 

Kennebec

 

Owned

 

Portland, ME

 

Maine

 

Lewiston News Bureau & Microwave

 

198 Main Street

 

Androscoggin

 

Lease

 

Portland, ME

 

Maine

 

ENG Mt. A Microwave

 

21 Mt Agamenticus Road

 

York

 

 

 

Portland, ME

 

Maine

 

ENG Microwave Site

 

GTP 23 Haskell Street

 

Kennebec

 

Lease

 

Portland, ME

 

Maine

 

ENG Microwave Site

 

Mt. Hope Tower Rd Sandford

 

York

 

Lease

 

Portland, ME

 

Maine

 

ENG Receive Site

 

Danforth Hill

 

Kennebec

 

Lease

 

Portland, ME

 

Maine

 

Microwave Site News Feeds

 

Cumberland Cnty Civic Ctr, 1 Civic Ctr Sq.

 

Cumberland

 

 

 

Portland, ME

 

Maine

 

Microwave Site/Skycam

 

Mid ME Medical Ctr, 6 Chestnut Street

 

Kennebec

 

 

 

Portland, ME

 

Maine

 

Microwave Site/Skycam

 

2 West Old Orchard Avenue

 

York

 

 

 

Portland, ME

 

Maine

 

Microwave Site/Skycam

 

2211 Congress St

 

Cumberland

 

 

 

Portland, ME

 

Maine

 

ENG Lewiston - Bldg/microwave site

 

95 Park Street, Lewiston

 

Androscoggin

 

 

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

MARYLAND

 

 

 

 

 

 

 

 

 

 

 

Baltimore, MD

 

Maryland

 

WBFF Sports Microwave

 

B&O Warehouse Bldg. (Camden)

 

Baltimore City

 

Leased

 

Baltimore, MD

 

Maryland

 

WBFF Sports Router Equip

 

Ravens Stadium

 

Baltimore City

 

Leased

 

Baltimore, MD

 

Maryland

 

WBFF News Microwave Equip

 

Light & Pratt Streets

 

Baltimore City

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

MISSOURI

 

 

 

 

 

 

 

 

 

 

 

Cape Girardeau /Paducah

 

Missouri

 

KBSI/WDKA Sales Office, IL

 

501 W. DeYoung Suite 1

 

Williamson

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

NEVADA

 

 

 

 

 

 

 

 

 

 

 

Las Vegas, NV

 

Nevada

 

Microwave Relay #1-to Laughlin

 

Cal-Nev-Ari, NV (aka Needles)

 

Clark

 

 

 

Las Vegas, NV

 

Nevada

 

Microwave Relay #2

 

Christmas Tree Pass, Laughlin, NV

 

Clark

 

Leased

 

Las Vegas, NV

 

Nevada

 

Microwave Relay #1 To Mesquite NV/St George UT

 

Moapa Valley, NV

 

Clark

 

Leased

 

Las Vegas, NV

 

Nevada

 

Translator CH 51

 

Mt. Potosi, Pahrump, NV

 

Clark

 

Leased

 

Las Vegas, NV

 

Nevada

 

Microwave Relay #2 To Mesquite NV/St George UT

 

West Mountain

 

Clark

 

 

 

Las Vegas, NV

 

Nevada

 

KVCW Analog Transmier Site

 

7-A Black Mountain RD Arden Site

 

Clark

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW YORK

 

 

 

 

 

 

 

 

 

 

 

Rochester, NY

 

New York

 

WUHF-TV (analog) Xmtr Building

 

Pinnacle Hill (Analog)

 

Monroe

 

Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

Rochester, NY

 

New York

 

ENG Receive Site

 

Roof of First Federal Bldg.

 

Monroe

 

Leased Rooftop

 

Rochester, NY

 

New York

 

WUHF Analog Tower (WXXI)

 

1156 Highland - Pinnacle Hill

 

Monroe

 

Leased

 

Rochester, NY

 

New York

 

Nexstar (JSA Office)

 

201 Humboldt St.

 

Monroe

 

Leased

 

Rochester, NY

 

New York

 

Old Studio/Office-Vacant

 

350 East Avenue

 

Monroe

 

Leased Bldg

 

Rochester, NY

 

New York

 

Old Studio/Office-Vacant

 

360 East Avenue

 

Monroe

 

Leased Bldg

 

Syracuse, NY

 

New York

 

WSYT Ithaca Translator Site

 

815 S. Aurora Street

 

Tompkins

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

NORTH CAROLINA

 

 

 

 

 

 

 

 

 

 

 

Spindale, NC

 

North Carolina

 

WLOS Isothermal News Bureau

 

Spindale, NC (was Forest City, NC)

 

Rutherford

 

Leased

*

Winston-Salem & Greensboro

 

North Carolina

 

WXLV Xmtr Site Bldg/Land

 

2441 Sauratown Mountain Road

 

Stokes

 

Own Bldg/Land Leased

 

Hot Springs, NC

 

North Carolina

 

WLOS Translator Lease – Hot Springs

 

Hot Springs, NC

 

Madison

 

Leased

 

Swannanoa, NC

 

North Carolina

 

WLOS Translator Lease – Oteen / Swannanoa

 

Swannanoa, NC

 

Buncombe

 

Leased

 

Andrews, NC

 

North Carolina

 

WLOS Translator Lease – Andrews / Robinson

 

Andrews, NC

 

Cherokee

 

Leased

 

Black Mt., NC

 

North Carolina

 

WLOS Translator Lease – Black Mountain

 

Black Mt., NC

 

Buncombe

 

Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

Bryson City, NC

 

North Carolina

 

WLOS Translator Lease – Bryson City

 

Bryson City, NC

 

Swain

 

Leased

 

Burnsville, NC

 

North Carolina

 

WLOS Translator Lease – Burnsville

 

Burnsville, NC

 

Yancey

 

Leased

 

Cherokee, NC

 

North Carolina

 

WLOS Translator Lease – Cherokee

 

Cherokee, NC

 

Swain

 

Leased

 

Franklin, NC

 

North Carolina

 

WLOS Translator Lease – Franklin

 

Franklin, NC

 

Macon

 

Leased

 

Lake Lure, NC

 

North Carolina

 

WLOS Translator Lease – Lake Lure

 

Lake Lure, NC

 

Rutherford

 

Leased

 

Maggie Valley, NC

 

North Carolina

 

WLOS Translator Lease – Maggie Valley

 

Maggie Valley, NC

 

Haywood

 

Leased

 

Marion, NC

 

North Carolina

 

WLOS Translator Lease – Marion

 

Marion, NC

 

McDowell

 

Leased

 

Sapphire Valley, NC

 

North Carolina

 

WLOS Translator Lease – Sapphire Valley

 

Sapphire Valley, NC

 

Transylvania

 

Leased

 

Spruce Pine, NC

 

North Carolina

 

WLOS Translator Lease – Spruce Pine

 

Spruce Pine, NC

 

Mitchell

 

Leased

 

Tryon, NC

 

North Carolina

 

WLOS Translator Lease – Tryon

 

Tryon, NC

 

Polk

 

Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

Waynesville, NC

 

North Carolina

 

WLOS Translator Lease – Waynesville

 

Waynesville, NC

 

Haywood

 

Leased

 

Winston-Salem & Greensboro, NC

 

North Carolina

 

WXLV/WUPN Sales Offices

 

3477 Myer Lee Drive

 

Forsyth

 

Leased Bldg

 

 

 

 

 

 

 

 

 

 

 

 

 

OHIO

 

 

 

 

 

 

 

 

 

 

 

Columbus, OH

 

Ohio

 

Xmtr & ENG Receive Site (Lease)

 

6680 State Route 3 (Westerville)

 

Franklin

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

OKLAHOMA

 

 

 

 

 

 

 

 

 

 

 

Oklahoma City, OK

 

Oklahoma

 

Leased Rooftop Atop Uhaul Building

 

 

 

Oklahoma

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

PENNSYLVANIA

 

 

 

 

 

 

 

 

 

 

 

 

 

Pennsylvania

 

WPMY Leased Building/Tower

 

800 Hawkeye Drive Ext.

 

Alleghany

 

Leased Tower

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUTH CAROLINA

 

 

 

 

 

 

 

 

 

 

 

Pickens, SC

 

South Carolina

 

WLOS Translator Lease – Pickens

 

Pickens, SC

 

Pickens

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

TENNESSEE

 

 

 

 

 

 

 

 

 

 

 

Nashville, TN

 

Tennessee

 

WZTV Xmtr Site

 

5700 Knob Road

 

Davidson

 

Leased

 

Nashville, TN

 

Tennessee

 

Leased Rooftop only

 

LC Tower, 401 Church St. Suite 2510

 

Davidson

 

Leased

 

Nashville, TN

 

Tennessee

 

Sales & Traffic Bldg

 

1 Vantage Way, Suite B200

 

Davidson

 

Leased

 

--------------------------------------------------------------------------------


 

 

Location TIV
Entity

 

State

 

Description

 

Street

 

County

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS

 

 

 

 

 

 

 

 

 

 

 

San Antonio, TX

 

Texas

 

Storage Facility

 

6014 NW Loop

 

Bexar

 

Leased - storage facility

 

 

 

 

 

 

 

 

 

 

 

 

 

WEST VIRGINIA

 

 

 

 

 

 

 

 

 

 

 

Huntington, WV

 

West Virginia

 

New Huntington Office

 

1002 4th Avenue

 

Cabell

 

Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

WISCONSIN

 

 

 

 

 

 

 

 

 

 

 

Madison, WI

 

Wisconsin

 

WMSN Xmtr Site - Analog

 

8559 Mineral Point Road Suite 8607

 

Dane

 

Leased

 

Milwaukee, WI

 

Wisconsin

 

WCGV Xmtr Land & Building

 

3950 N. Holton Street

 

Milwaukee

 

Leased

 

--------------------------------------------------------------------------------


 

Schedule 6.10(e)

 

Excluded Holding Company Subsidiaries

 

Acrodyne Communications, Inc. (Delaware Corporation); 82.31% interest held by
Sinclair  Broadcast Group, Inc.

 

Sinclair Acquisition XI, Inc. (Maryland Corporation)

 

Sinclair Acquisition XII, Inc. (Delaware Corporation)

 

Sinclair Acquisition XIII, Inc. (Maryland Corporation)

 

Sinclair Acquisition XIV, Inc. (Maryland Corporation)

 

Sinclair Acquisition XV, Inc. (Maryland Corporation)

 

Cape Charles Capital, LLC

 

Allegiance Capital L.P. (Maryland Limited Partnership); 96.98% interest held by
Sinclair Broadcast Group, Inc.

 

Sterling Venture Partners, L.P. (Maryland Limited Partnership); 3.70% interest
held by Sinclair Broadcast Group, Inc.

 

Patriot Capital II, L.P. (Maryland Limited Partnership); 33% interest held by
Sinclair Broadcast Group, Inc.

 

Sinclair Ventures, Inc. (Maryland Corporation)

 

Acrodyne Technical Services, LLC

 

Note:  As of the Fourth Restatement Effective Date, the following two entities
are the subsidiaries of the Holding Company which are not Excluded Holding
Company Subsidiaries:

 

Sinclair Investment Group, LLC

Keyser Capital, LLC

 

--------------------------------------------------------------------------------


 

Schedule 7.01(b)

 

Existing Indebtedness

 

3.                                       $300.0 million 8.0% Senior Subordinated
Notes due 2012 evidenced by an Indenture dated as of March 14, 2002, as
heretofore amended, among Sinclair Television Group, Inc. (as issuer), the
Guarantors named therein (as guarantors) and U.S. Bank (formerly Wachovia
National Bank as successor to First Union National Bank) (as trustee);  Add-on
issuances of $125.0 million dated as of November 8, 2002, $125.0 million dated
as of December 31, 2002 and $100.0 million dated as of May 29, 2003, of which
$224,663,000 million is outstanding.

 

4.                                       Lease Agreement, dated April 2, 1987,
as amended, between Chesapeake Television, Inc. (as lessee) and Cunningham
Communications, Inc. (as lessor), for space located on the primary Baltimore
broadcasting tower at 3900 Hooper Avenue, Baltimore, MD, of which $4,057,040 is
outstanding.

 

5.                                       Lease Agreement, dated January 1, 1991,
between Chesapeake Television, Inc. (as lessee) and Keyser Investment
Group, Inc. (as lessor), for space located at 2000-2008 W. 41st Street,
Baltimore, MD, of which $1,491,073 is outstanding.

 

6.                                       Lease Agreement, dated September 23,
1993, as amended, between WPGH, Inc. (as lessee) and Gerstell Development
Limited Partnership (as lessor), for building space located at 750 Ivory Avenue,
Pittsburgh, PA, of which $4,714,397 is outstanding.

 

7.                                       Lease Agreement, dated August 12, 1999,
between KMWB, Inc. (as lessee) and Telefarm, Inc. (as lessor) for tower and land
space located at 960 County Rd F W, Shoreview, Minnesota, of which $2,352,423 is
outstanding.

 

8.                                       Master Lease Agreement, dated
December 1, 2000, between Sinclair Communications, Inc. (as lessee) and American
Tower L.P. (as lessor) for tower space, of which $21,534,317 is outstanding.

 

9.                                       Lease Agreement, dated February 13,
2001, between Sinclair Media I, Inc. (as lessee) and Gerstell Development
Limited Partnership (as lessor), for tower space located at 750 Ivory Avenue,
Pittsburg PA.

 

10.                                 Lease Agreement, dated, February 13, 2001,
between WPTT, Inc. (as lessee) and Gerstell Development Limited Partnership (as
lessor), for tower space located at 750 Ivory Avenue, Pittsburgh, PA, of which
$1,717,843 is outstanding.

 

11.                                 Lease Agreement, dated December 2, 1999,
between WLFL, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space in Garner, NC, of which $3,212,196 is outstanding.

 

--------------------------------------------------------------------------------


 

12.                                 Lease Agreement, dated December 2, 1999,
between WRDC, Inc. (as lessee) and Capitol Broadcasting Company (as lessor), for
tower space near Garner, NC, of which $3,212,196 is outstanding.

 

13.                                 Ground Lease Agreement, October 19, 1990,
Auburn Tower Partnership, (comprised of Capital Broadcasting Company, Inc. and
Durham Broadcasting, Inc.) Landlord, to Durham Life Broadcasting, Inc., Tenant.

 

14.                                 Tower Space Lease Agreement, August 1, 1990,
Auburn Tower Partnership, Landlord, to Durham Life Broadcasting, Inc., Tenant,
as amended January 15, 1991 and July 30, 1991 (Second Amendment to Tower Space
Lease by and between Auburn Tower Partnership and FSF TV, Inc., (assignee of
Broadcast Merger Corporation, which was the successor by merger of Durham Life
Broadcasting, Inc.), of which $1,306,062 is outstanding..

 

15.                                 Memorandum of Assignment of Both Ground and
Tower Space Leases, July 30, 1991, Broadcast Merger Corporation to FSF TV, Inc.,
Wake County Register of Deeds, Book 4959, Page 0211.

 

16.                                 Assignment of Lease, March 31, 1995, FSF
TV, Inc. to Raleigh (WRDC-TV), Inc., Wake County Register of Deeds, Book 6497,
Page 0139

 

17.                                 Lease Agreement, dated October 30, 2001,
between WTWC, Inc. (as lessee) and SpectraSite Broadcast Towers, Inc. (as
lessor), for tower space located at coordinates Lat:30-40-51N and Long:
083-58-21W in Metcalf, GA, of which $786,660 is outstanding.

 

18.                                 Lease Agreement, dated November 1, 2002
between WRLH, Inc. (as lessee) and Spectrasite Broadcast Towers, Inc. (as
lessor) for tower and antenna space in Richmond, VA, of which $834,988 is
outstanding.

 

19.                                 Lease Agreement, dated August 30, 2004
between Sinclair Properties, LLC (as lessee) and Media General Operation, Inc.
(as lessor) for tower and ground space in Charleston County, SC, of which
$4,827,329 is outstanding.

 

20.                                 Letter of credit for the benefit of RKM
Media, Inc., dated July 15, 2005 in support of the purchase of the licensed
assets for WNYS in Syracuse, New York, of which $310,000 is outstanding.

 

21.                                 Letter of credit for the benefit of Clipper
Mill Federal, LLC, dated June 5, 2006 in support of the building lease for
G1440, LLC in Baltimore, Maryland, of which $78,378 is outstanding.

 

--------------------------------------------------------------------------------


 

22.                                 Capitalized time brokerage agreement, dated
January 5, 1999 between Sinclair Communications, Inc. (as programmer) and Bay
Television, Inc. (as owner) for the programming for WTTA-TV, of which $6,226,018
is outstanding.

 

23.                                 $2,128,358 of terminated swaps agreements.

 

--------------------------------------------------------------------------------


 

Schedule 7.08(c)

 

Permitted Holding Company Investments

 

·                  Patriot Capital II - $11,000,000 unfunded commitment by
Sinclair Broadcast Group, Inc. to Patriot Capital II, a small business
investment company.

·                  Obey Creek -  $2,145,000 unfunded commitment by Sinclair
Investment Group, LLC to Caves Valley Partners in commercial real estate
approved for a mixed use project in Chapel Hill, N.C.

·                  Security Boulevard - $2,098,000 unfunded commitment by
Sinclair Investment Group, LLC to Caves Valley Partners in commercial real
estate approved for a mixed use project in Baltimore, MD.

·                  Red Run Boulevard - $1,200,000 unfunded commitment by
Sinclair Investment Group, LLC to Caves Valley Partners in commercial real
estate approved for a mixed use project in Owings Mills, MD.

·                  Bay Creek South, LLC - $1,000,000 unfunded commitment by
Keyser Capital, LLC in residential real estate in Cape Charles, VA.

·                  Sterling Ventures - $768,000 unfunded commitment by Sinclair
Broadcast Group, Inc. in a venture capital limited partnership.

·                  Light Street (Cross Street) - $634,000 unfunded commitment by
Sinclair Investment Group, LLC to Caves Valley Partners in multi-family
residential real estate in Baltimore, MD.

·                  Annapolis Neck Road - $356,000 unfunded commitment by
Sinclair Investment Group, LLC to Caves Valley Partners in residential real
estate in Annapolis, MD.

·                  Northeast Commons - $129,000 unfunded commitment by Sinclair
Investment Group, LLC to Caves Valley Partners in real estate approved for mixed
use development in North East, Cecil County, MD.

·                  Bestgate - $65,000 unfunded commitment by Sinclair Investment
Group, LLC to Caves Valley Partners in real estate approved for a commercial
site to house a single tenant medical office in Annapolis, MD.

·                  Churchman’s Creek  - $16,000 unfunded commitment by Sinclair
Investment Group, LLC to Caves Valley Partners in real estate in Perryman,
Harford County, MD.

·                  Miscellaneous / Other - $89,000

 

Investments to be made when called.

 

--------------------------------------------------------------------------------


 

Schedule 7.10

 

Restrictive Agreements

 

1.                                       Indenture dated as of March 14, 2002,
by and among Sinclair Television Group, Inc. (as issuer), Sinclair Broadcast
Group, Inc. and certain of its subsidiaries as guarantors and U.S. Bank National
Association (as successor to Wachovia Bank, National Association, as successor
to First Union National Bank) (as trustee) relating to 8% Senior Subordinated
Notes due 2012.

 

2.                                       Indenture dated as of October 29, 2009
by and among Sinclair Television Group, Inc. (as issuer), Sinclair Broadcast
Group, Inc. and certain of its subsidiaries as guarantors and U.S. Bank National
Association (as trustee) relating to 9.25% Senior Secured Second Lien Notes Due
2017.

 

--------------------------------------------------------------------------------